    Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 1 of 143




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF FLORIDA
                        PANAMA CITY DIVISION



RESTORE ROBOTICS LLC,
RESTORE ROBOTICS REPAIRS LLC,
and CLIF PARKER ROBOTICS LLC,

                        Plaintiffs,        Civil Case No. 5:19-cv-55-TKW-MJF

      v.                                   JURY TRIAL DEMANDED

INTUITIVE SURGICAL, INC.,

                        Defendant.

INTUITIVE SURGICAL, INC.,

                  Counterclaimant,

      v.

RESTORE ROBOTICS LLC and
RESTORE ROBOTICS REPAIRS LLC,

            Counterclaim Defendants.


                    SECOND AMENDED COMPLAINT

      Pursuant to Fed. R. Civ. Proc. 15(a)(2), Plaintiffs Restore Robotics LLC,

Restore Robotics Repair LLC, and Clif Parker Robotics LLC hereby file their

Second Amended Complaint against Defendant Intuitive Surgical, Inc. for

monopolizing trade in the worldwide and domestic aftermarkets for service of da

                                       1
    Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 2 of 143




Vinci surgical robots and the worldwide and domestic aftermarkets for service and

replacement of EndoWrist surgical robot instruments. Plaintiffs allege the following

upon personal knowledge as to their own acts and information and belief and

investigation by counsel as to all other allegations.

                   PARTIES, JURISDICTION, AND VENUE

      1.     Plaintiffs Restore Robotics LLC and Restore Robotics Repair LLC

(“Restore” collectively) are Florida limited liability companies with their principal

address at 7506 Holley Circle, Panama City Beach, Florida.           They are sister

companies with common ownership having majority control of both companies.

Restore services surgical robots and related instruments. Restore Robotics is the

sales arm. Restore Robotics Repairs is the operations arm. Plaintiff Clif Parker

Robotics LLC (“CPR”) is a Florida limited liability company with its principal

address at 7506 Holley Circle, Panama City Beach, Florida. CPR is operated by Clif

Parker, who is majority owner of Plaintiff Restore Robotics LLC. CPR purchases

surgical instruments and sells them directly, and indirectly through RR.

      2.     Defendant Intuitive Surgical, Inc. (“Intuitive”) is a Delaware

corporation with its principal place of business at 1020 Kifer Road, Sunnyvale,

California. Intuitive provides surgical robots, along with related parts, instruments,

accessories, and services, to hospitals and surgical centers in Bay County in the

Panama City Division of the Northern District of Florida and elsewhere. Intuitive

                                           2
    Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 3 of 143




can be served with process through its registered agent C T Corporation System at

1200 South Pine Island Road, Plantation, FL 33324.

      3.     Defendant is subject to the personal jurisdiction of this Court.

      4.     This action is brought under Section 2 of the Sherman Act, 15 U.S.C. §

2, and Sections 4, 12, and 16 of the Clayton Act, 15 U.S.C. §§ 15, 22, and 26. This

Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1337(a)

and 15 U.S.C. §§ 15 and 22. The Defendant has been engaged in interstate

commerce during all relevant times of the complaint. The state law claims are

brought under Sections 203 and 205 of the Oklahoma Antitrust Reform Act, 79 Okla.

Stat. §§ 203, 205. The Court has supplemental jurisdiction over the state law claims

under 28 U.S.C. § 1367.

      5.     Venue is proper under 15 U.S.C. § 22 and 28 U.S.C. § 1391(c)(2). The

Defendant is transacting and carrying on business in this District.

                              ROBOTIC SURGERY

      6.     With traditional open surgery, the surgeon uses one large incision to

perform a procedure. With laparoscopic surgery, the surgeon makes several small

incisions and inserts small tools, including a video camera, to perform the procedure.

      7.     Robotic surgery also uses several incisions for the insertion of small

tools, including a magnified, high-definition 3D video camera. The surgeon sits at




                                          3
    Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 4 of 143




a computer and uses hand controls to manipulate the instruments, which are attached

to the system by robotic arms with joints.




      8.     Robotic surgery has a variety of practical advantages over laparoscopic

surgery:

      - stereoscopic high-definition cameras for 3-D visibility

      - additional arm for the surgeon to hold a third instrument

      - wrist joints for expanded range of motion compared to human

      - scalability to allow for small movements in the arms and instruments

      - ergonomic console design to minimize surgeon fatigue.




                                         4
    Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 5 of 143




                               DA VINCI ROBOT

      9.     Intuitive sells the da Vinci surgical robot (image below). From 1999 to

2015, the da Vinci robot was the only surgical robot system cleared by the FDA for

sale in the market.




      10.    Intuitive also sells all necessary instruments and accessories for the da

Vinci robot system.     Intuitive offers more than eighty different instruments,

including a variety of forceps, retractors, and scissors, under the EndoWrist brand.

They are the only instruments cleared by the FDA and foreign regulatory authorities

for use with the da Vinci robot system.

      11.    The da Vinci robot system is generally used for minimally invasive soft

tissue surgery for areas of the body between the pelvis and the neck – primarily in

general surgery, gynecologic surgery, urologic surgery, cardiothoracic surgery, and


                                          5
       Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 6 of 143




head and neck surgery. The da Vinci robot system is indicated for adult and pediatric

use.

        12.   For the calendar year 2019, Intuitive reported $1,346.1 million in

revenue for sales and leases of the da Vinci robot system. The average sales price

was more than $1.5 million. The purchase represents a significant capital equipment

investment for the customer.

        13.     As of December 31, 2019, Intuitive had an installed base of 5,582 da

Vinci Surgical Systems, including, including 3,531 in the U.S., 977 in Europe, 780

in Asia, and 294 in the rest of the world. Less than 15% are installed under an

operating lease.

        14.   Intuitive sells the da Vinci robot system directly in the United States,

Japan, South Korea, India, Taiwan, and most of Europe. In other countries, Intuitive

sells the da Vinci robot system through exclusive distributorships with independent

third parties. Roughly 90% of the installed base is located in countries sold and

serviced directly by Intuitive.

        15.   In its latest annual report, Intuitive estimated that surgeons using the da

Vinci robot system completed roughly 1.2 million surgical procedures of various

types in hospitals throughout the world during the year ended December 31, 2019.




                                            6
    Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 7 of 143




                         SURGICAL ROBOT MARKET

      16.    Intuitive has monopoly power in the worldwide and domestic markets

for the sale of surgical robots for minimally invasive soft tissue surgery. In the

worldwide and domestic markets, Intuitive is able to exclude competition and

maintain prices for the da Vinci robot system at supracompetitive levels.

      17.    There is a relevant product market or submarket for surgical robots.

Surgical robots have no practical substitute.      Even though robotic surgery is

significantly more expensive and significantly less profitable than laparoscopic

surgery, hospitals are expected to offer robotic surgery.         Moreover, certain

procedures, such as prostatectomies, are increasingly performed now by surgeons

operating exclusively with surgical robots.

      18.    Due to the unique attributes of surgical robots, many hospitals believe

that robotic surgery leads to shorter hospital stays and greater patient satisfaction.

Many surgeons strongly prefer robotic surgery and require it to work at a given

hospital. As a result of perceptions about the reduced pain and scarring and

increased safety and effectiveness associated with robotic surgery, many patients

insist on robotic surgery and will travel to the closest hospital offering robotic

surgery.

      19.    There is a very low cross-elasticity of demand between robotic and

laparoscopic surgery. The estimated cost per procedure of equipment, instruments,

                                          7
    Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 8 of 143




and service is $1,866 for robotic surgery versus less than $1,000 for laparoscopic

surgery.    (Exhibit 1 (Christopher P. Childers and Melinda Maggard-Gibbons,

Research Letter: Estimation of the Acquisition and Operating Costs for Robotic

Surgery, 320 Journal of American Medical Association 835, 836 (August 28,

2018)).) In addition, the estimated cost per procedure of acquiring and servicing the

surgical robot is an additional $1,701 for robotic surgery. Id. Nevertheless, the

estimated procedure volume for robotic surgery increased from 136,000 in 2008 to

877,000 in 2017 for a compounded annual growth rate of 23%. Id.

      20.    In response to much higher prices for use of surgical robots, customers

are not switching to use of laparoscopic equipment. Id. In fact, they are replacing

their laparoscopic equipment with surgical robots at much higher prices. Id. In other

words, customers in the surgical robot market strongly prefer surgical robots over

laparoscopic surgery and are not sensitive to prices in the laparoscopic equipment

market.

      21.    The industry and the public recognize surgical robots as a separate

economic entity. The financial and healthcare press refer specifically to the market

for surgical robots and competition in surgical robots. There are several professional

and trade associations focused on robotic surgery – e.g., the Society for Robotic

Surgery and the Clinical Robotic Surgery Association. Surgical robots have very

peculiar characteristics. Supra at ¶¶ 7-8. In addition, surgical robots have very

                                          8
    Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 9 of 143




distinct prices. Supra at ¶ 19. Manufacturers specialize in surgical robots. Surgeons

specialize in robotic surgery. Robotic surgery requires specialized training and

experience.

      22.     Orthopedic robots are not part of the surgical robot market. Orthopedic

robots are not a practical substitute for surgical robots. They are designed for

assisting in removal of bone and aligning prosthetics for knee and hip replacement.

They are not indicated for use in minimally invasive soft tissue surgery.

      23.     There are significant barriers to entry into the surgical robot market.

The Food and Drug Administration has a rigorous process for clearing any surgical

robot for sale in the United States. New entrants require five to ten years and several

hundred million dollars from design concept to regulatory clearance or approval by

the FDA. The FDA is now reportedly requiring new entrants to obtain premarket

approval, which is much more difficult than 510(k) premarket clearance. The

relevant regulatory agencies must also approve any surgical robot for sale in the

European Union and elsewhere outside the United States. Intuitive holds numerous

patents blocking development of competing robot systems. Surgeons already have

significant training and extensive experience invested in the da Vinci robot system.

The large hospital systems with significant demand for robot surgery already have a

sizable installed base of da Vinci robots.       Intuitive secures agreements with




                                          9
    Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 10 of 143




customers that they will not purchase any competing robots from other

manufacturers.

      24.    TransEnterix received clearance from the FDA to market and sell

surgical robots on October 13, 2017. The TransEnterix robot system is sold under

the Senhance brand name (image below). The Senhance Surgical System mounts

each of its three arms on a separate patient cart.




      25.    TransEnterix is not a direct competitor to Intuitive in surgical robots.

The Senhance Surgical System is only intended for use in gynecological surgery,

colorectal surgery, cholecystectomy, and inguinal hernia repair.

      26.    The Senhance Surgical System is not intended for cardiothoracic

surgery, urologic surgery, or most other procedures intended for the da Vinci robot

system. The Senhance Surgical System is not indicated for pediatric use.



                                          10
    Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 11 of 143




       27.   Medrobotics received clearance for a natural orifice surgical robot on

July 23, 2015. The Medrobotics natural orifice surgical robot is sold under the Flex

brand name. The Flex Robotic System has a single flexible robotic scope with a

camera for insertion in natural body orifices (image below). The robot can only

operate instruments introduced through the tube inserted into the natural body

orifice.




       28.   Medrobotics is not a direct competitor to Intuitive in surgical robots.

Due to its design limitations, it is only indicated for a limited range of procedures.

It is not indicated for pediatric use

       29.   Intuitive has a 98% to 99% market share in the worldwide and domestic

surgical robot markets with or without TransEnterix and Medrobotics. They are the

only three manufacturers of commercially available surgical robots in the United

States. Intuitive shipped 1,119 da Vinci surgical robots worldwide, including 728

domestically, in calendar year 2019. TransEnterix shipped 4 Senhance surgical
                                         11
   Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 12 of 143




robots worldwide, including none domestically, in calendar year 2019. Upon

information and belief, Medrobotics shipped less than 10 Flex natural orifice

surgical robots worldwide, in calendar year 2019.

      30.    As a result of its monopoly power in surgical robots, Intuitive is able

to, and does, charge supracompetitive prices for its da Vinci robots. For example,

the da Vinci robot typically costs at least 50% more than the published price for the

Flex surgical robot of $980,000.

      31.    Intuitive is able to charge very high prices relative to costs, which is

also indicative of supracompetitive prices and market power. For calendar year

2019, Intuitive had an overall gross margin on product sales of more than 70%.

(Intuitive 2019 Form 10-K at 55.) The gross margin is likely higher for sales directly

to end users. By comparison, TransEnterix had a negative gross margin on sales.

(TransEnterix 2019 Form 10-K at 54.) Medrobotics is a private company and does

not disclose financial performance.

      32.    For calendar year 2019, Intuitive had a net margin of 30.7%. (Intuitive

2019 Form 10-K at 55.) By comparison, General Electric, which is a major

manufacturer of medical imaging equipment, had a net margin for its healthcare

segment operations of 19.5%. (General Electric 2019 Form 10-K at 17.)




                                         12
    Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 13 of 143




       AFTERMARKETS: PARTS, SERVICE, AND INSTRUMENTS

      33.      Intuitive has also used its monopoly power in the primary market for

surgical robots to acquire and maintain monopoly power in the aftermarkets for da

Vinci robot parts, da Vinci robot service, and EndoWrist instrument repairs and

replacement.

      34.      There is a relevant aftermarket for worldwide sale of the cluster of da

Vinci robot parts that are specially designed and built for the da Vinci robot system,

including the robot arm assemblies, master tool manipulators (MTMs), printed

circuit boards (PCBs), and other components (collectively “da Vinci robot parts”).

They are unique. There are no substitutes for da Vinci robot parts. Intuitive sells da

Vinci robot parts to customers around the world. There may be a relevant submarket

for the domestic sale of da Vinci robot parts.

      35.      There is a relevant aftermarket for the service of da Vinci robots

worldwide. The da Vinci robot system is very technical and expensive. Service

requires specialized training and experience. There are da Vinci robot systems

installed throughout the world. Intuitive and Restore specialize in da Vinci robot

service to customers inside and outside the United States. There may be a relevant

submarket for the service of da Vinci robots in the United States.

      36.      There is a relevant aftermarket for the repair and replacement of

EndoWrist instruments worldwide.          There are no substitutes for EndoWrist

                                          13
   Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 14 of 143




instruments. They are specially designed and built for the da Vinci robot system.

There are da Vinci robot systems installed throughout the world. Intuitive and

Restore provide EndoWrist instrument repair or replacement to customers inside and

outside the United States. There may be a relevant submarket for the repair and

replacement of EndoWrist instruments in the United States.

      37.    The da Vinci robot parts aftermarket, da Vinci robot service

aftermarket, and EndoWrist instrument aftermarket are separate from the surgical

robot market. Since Intuitive had and has monopoly power in the surgical robot

market, Intuitive has not been, and is not, prevented from acting anticompetitively

in the aftermarkets. Since Intuitive had and has monopoly power in the da Vinci

robot part market, Intuitive has not been, and is not, prevented from acting

anticompetitively in the robot service aftermarket.

      38.    In addition, Intuitive has an installed base of more than 2,000 da Vinci

robot systems acquired by customers when Intuitive was the only manufacturer in

the surgical robot market.     Those customers face significant switching costs.

Surgical robot systems have an average sales price of more than $1.5 million. The

remaining customers take a massive risk in spending more than $1 million on a robot

that is not supported by Intuitive. Their physicians have already been trained on the

da Vinci robot system. Furthermore, no other manufacturer has a critical mass of




                                         14
    Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 15 of 143




installed systems. It is unclear whether competing systems will even be supported

over the lifecycle of the robot.

      39.    Even now, customers are unable to calculate lifecycle costs at the time

of purchase because they have little or no information for projecting the costs of

robot parts and service or instruments. Assuming that the customer has a service

agreement at a flat rate, it is still very difficult to project costs on a per use or life

cycle basis. In order to forecast the cost per use, the customer must know how often

the robot will be used. In order to project the cost over the lifecycle, the customer

must know how often the instruments will be used and replaced. Yet the customer

typically cannot forecast demand for a surgical robot. Surgeons may have varying

degrees of adaption to a surgical robot at a new location or for a new procedure.

Competing hospitals may or may not acquire their own robots. The FDA may or

may not add new indications for use of the robot system.

      40.    The costs for instruments are also unpredictable. The customer cannot

predict the timing for replacing instruments: Intuitive has complete control over the

usage limits on the EndoWrist instruments and has changed the usage limits

unilaterally without notice. As the sole manufacturer of EndoWrist instruments,

Intuitive also has complete control over the prices for new EndoWrist instruments.

      41.    If the customer is paying for service based on time and materials after

the expiration of the service agreement, the customer also faces unpredictable repair

                                           15
    Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 16 of 143




costs. The need for repairs on the robot system is unpredictable. So is the price.

Intuitive is the only manufacturer of the da Vinci robot parts. Intuitive does not

publish the prices for da Vinci robot parts. There has never been a competitive

market with multiple vendors offering competitive prices on the parts or the service.

Intuitive also retains control of the decision to repair or replace a part. For example,

a customer may face an unexpected cost of more than $100,000 to replace a da Vinci

robot arm.

                 DA VINCI ROBOT PARTS AFTERMARKET

      42.    Intuitive has monopoly power in the worldwide and domestic

aftermarkets for da Vinci robot parts. Intuitive is able to exclude competition and

maintain prices for da Vinci robot parts at supracompetitive levels.

      43.    There are significant barriers to entry into the aftermarket for the da

Vinci robot parts. Due to patent protection and development costs, they are not

available through other commercial sources. In addition, the da Vinci robot system

requires an Intuitive product serial number for the replacement part in order to restart

the robot system. Intuitive also excludes competition in the sale of the da Vinci

robot parts by requiring customers to purchase a parts and service plan from Intuitive

with the purchase of the robot.

      44.    At this time, Intuitive is the only manufacturer of da Vinci robot parts

and has a 100% market share in the sale of da Vinci robot parts. For calendar year

                                          16
    Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 17 of 143




2019, Intuitive had an overall gross margin on product sales of more than 70%.

Upon information and belief, Intuitive has gross margins in excess of 90% for da

Vinci robot parts.

               DA VINCI ROBOT SERVICE AFTERMARKET

      45.    Intuitive has monopoly power in the worldwide and domestic

aftermarkets for service of da Vinci robot systems. Intuitive is able to exclude

competition and maintain prices for da Vinci robot service at supracompetitive

levels.

      46.    For the calendar year 2019, Intuitive reported $724.2 million in revenue

and $475.0 million in gross profit for robot services. Intuitive had an operating

margin of 65.6% on robot services.

      47.    Restore began to offer service for the da Vinci robot system in 2018.

Restore is the only known competitor to Intuitive in da Vinci robot service

domestically or worldwide. Restore typically offers service at effective rates of less

than 50% of the effective rates offered by Intuitive.

      48.    There are significant barriers to entry into da Vinci robot service. Given

the technical requirements and safety concerns, customers expect and require that

the service provider have training, experience, and certification in servicing the da

Vinci robot system. Restore specializes its surgical robot service exclusively on the

da Vinci robot and only uses da Vinci certified field service engineers with prior

                                         17
    Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 18 of 143




training and experience at Intuitive on servicing the da Vinci robot system. Given

the significant capital investment and the critical patient needs, customers require

that the service provider have the dedicated capacity to service the machine within

a short time frame. Restore has the capacity to service da Vinci robots worldwide.

      49.    Intuitive is able to impose additional barriers to entry into the market

and maintain its monopoly power, i.e., its ability to raise prices and exclude

competition, through various types of exclusionary and predatory conduct:

foreclosing access to the market by entering service contracts of five years or more

at the time of purchase or lease of a da Vinci robot system, tying da Vinci robot

service to da Vinci robot parts, denying access to the essential distributor’s toolkit.

      50.    For example, Intuitive forces customers to enter long-term service

contracts of five years or more to get access to the da Vinci robot system. Intuitive

thereby locks in most of the installed base and forecloses competitors from most of

the da Vinci robot service market. More than 60% of the installed base (3,697) has

been shipped in the last five years.

      51.    The majority of Da Vinci robot systems are sold, rather than leased, to

the customer. The sales agreements require a service contract at the time of

purchase. The standard sales agreement includes a five-year period of service. The

first year of service is free under the product warranty, and the remaining four years

are at a stated service price typically in the range of $100,000 to $200,000 per year.

                                          18
    Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 19 of 143




      52.    As of December 31, 2019, a total of 658 da Vinci robot systems – or

less than 12% of the installed base – had been installed under a lease agreement.

(Intuitive 2019 Form 10-K at 47.) On a lease of the robot system, the customer is

responsible for insuring the robot system and for paying the cost of repairs on the

return of the robot system at the termination of the lease. If the customer leases the

robot system, Intuitive also requires a service contract at the time of leasing, again

typically in the range of $100,000 to $200,000 per year after the free warranty in the

first year, for the term of the lease, which is typically four to seven years.

      53.    Intuitive also secures long-term contracts for service of two years or

more with existing customers rolling off their original service agreement. Intuitive

has more than 90% of the installed base locked into long-term service agreements

that were executed before Restore began to offer da Vinci robot service in 2018.

Intuitive reports that “substantially all” of the installed base has contracts for da

Vinci robot service with Intuitive. (Intuitive 2019 Form 10-K at 21.) Intuitive

thereby forecloses competitors from access to “substantially all” of the da Vinci

robot service market.

      54.    Intuitive also forces customers to purchase da Vinci robot service from

Intuitive to get access to da Vinci robot parts. Intuitive only sells da Vinci robot

parts directly to customers as part of the robot service. When Intuitive has learned

that a hospital system was using Restore for robot service, Intuitive has informed the

                                           19
    Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 20 of 143




customer that its hospitals would not be able to purchase da Vinci robot parts for any

service performed by Restore.

      55.    In addition, Intuitive denies access to customers and third parties to the

distributor’s toolkit. Intuitive provides a distributors toolkit on an exclusive basis to

its independent third-party distributors for use in their designated territories with all

necessary documentation, software, and passwords to service da Vinci robot

systems. Intuitive has exclusive control of the distributor’s toolkit and limits each

distributor to using the toolkit in its exclusive territory. Intuitive denies access to

the toolkit on any terms to any other third party, including potential competitors in

robot service.

      56.        It is essential to competition in da Vinci robot service that independent

service operators (“ISOs”) have access to the toolkit to provide complete da Vinci

robot service. For example, ISOs need the documentation to know the meaning of

the error codes appearing on the da Vinci robot system to perform repairs on the

system. The error codes are a number system without any description or explanation.

      57.    The error codes cannot be practically duplicated. It is often impossible

to identify a system error without knowing the meaning of the error code.

      58.    In addition, the service software is necessary to test the robot arms

during preventative maintenance. The service software is necessary to input the

Intuitive serial number after replacing any da Vinci robot part. The service software

                                            20
    Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 21 of 143




is necessary to remove the reminder message after performing preventative

maintenance or repairing the robot system.

       59.    The service software cannot be practically duplicated by a customer or

ISO. The source code is encrypted and hidden from users. The service software is

based on the da Vinci robot system design and specifications, which are not available

to third parties.

       60.    Quality control is not a valid business justification for excluding third

parties from servicing da Vinci robots. Intuitive provides the distributor’s toolkit to

third parties already. Moreover, Restore uses former Intuitive personnel, i.e., da

Vinci certified field service engineers with prior training and experience at Intuitive

in servicing da Vinci robot systems, to provide da Vinci robot service.

       61.    As a result of the exclusionary conduct, Intuitive, directly and indirectly

through its exclusive distributors, has maintained a market share in da Vinci robot

service of more than 99% worldwide and domestically for nearly 20 years. Roughly

90% of the installed base is located in countries sold and serviced directly by

Intuitive.

       62.    At this time, Restore is the only known competitor to Intuitive and its

exclusive distributors for da Vinci robot service. Restore has less than $1 million in

annual revenue in da Vinci robot services.




                                           21
    Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 22 of 143




         63.   Intuitive has acted with the clear intent to exclude competitors and

impair competition in da Vinci robot service. On or about February 12, 2019,

Intuitive sent a letter to Restore demanding that Restore “immediately cease and

desist” from “contacting Intuitive’s customers to offer services related to Intuitive’s

products.”

         64.   Intuitive has taken extreme measures to prevent Restore from providing

da Vinci robot service. For example, Ardent Health Service allowed its da Vinci

robot service contracts with Intuitive to expire for its two robots at Hillcrest Medical

Center and its one robot at Hillcrest Hospital South in Tulsa, Oklahoma. Ardent had

not been having any problems with the robots. Intuitive was aware that Hillcrest

was looking at Restore Robotics for its da Vinci robot service.

         65.   On December 27, 2019, Intuitive removed Hillcrest from the customer

portal and placed the three systems on time and materials status for any robot service,

which is known to include a travel and labor rate of $995 per hour. On that same

day, Hillcrest Medical Center noticed a blank vision cart touchscreen on one of its

robots. Intuitive informed Hillcrest that the monitor must be replaced and quoted

time and materials of more than $25,000. Hillcrest hired Restore to troubleshoot the

issue.    On January 11, 2020, Restore installed a new power supply for the

touchscreen monitor and confirmed that the robot was fully functioning. The price

was $7,100.

                                          22
    Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 23 of 143




      66.    On January 14, 2020, Hillcrest reported an issue with a robot arm on

the robot at Hillcrest Hospital South. Intuitive informed Hillcrest that it would cost

more than $100,000 to replace the arm plus an additional sum for preventative

maintenance for the robot to be operational.         Hillcrest contacted Restore to

troubleshoot the issue. Restore informed Hillcrest that Restore could replace the

arm if necessary but did not have the toolkit to access the robot software and input

the serial number for the replacement arm. Intuitive would have to input the serial

number for any replacement arm for the robot to be operational.

      67.    On January 16, 2020, Restore was able to repair, rather than replace,

the robot arm for $3,975. The robot was operational but had two remaining error

codes. Restore could not troubleshoot the remaining errors without access to the

software on the robot and informed Hillcrest that it would need to contact Intuitive

regarding the remaining error codes.

      68.    On January 17, 2020, Kara Andersen Reiter, Intuitive Senior Vice

President and General Counsel, and Romain St. Denis, Intuitive Vice President,

notified the Chief Executive Officer, the Vice President of Risk Management and

the Chief Medical Officer of Ardent Health Services in writing that Intuitive had

learned that Ardent was “having or intends to have” its da Vinci robots serviced by

an “unauthorized third party.” In fact, Intuitive has never authorized a third party to

service its robots.

                                          23
    Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 24 of 143




      69.    In the letter, Intuitive explained that third parties did not have the

“software tools necessary for proper [s]ystem maintenance.” Intuitive further stated

that “Intuitive may no longer accept your service calls for Systems that were

previously serviced by an unauthorized third party. Should Intuitive or its personnel

determine, after having accepted a service call or a purchase order for a service call,

such as after an Intuitive Field Service Engineer arrives at your site for a service call,

that the System has been previously serviced by an unauthorized third party,

Intuitive may not provide service for such a System.”

      70.    On January 30, 2020, Chris Goss, the Intuitive field service engineer

responsible for Hillcrest, contacted the surgery manager at Hillcrest Medical Center

in Tulsa, Oklahoma. Mr. Goss explained he could monitor the robot remotely and

threatened to shut down the da Vinci robots at Hillcrest if the hospital signed a

service contract with Restore. Mr. Goss said Intuitive would make Hillcrest’s robots

“a big paper weight” if Hillcrest chose to use a third party for its robot service.

Hillcrest banned Mr. Goss from the hospital.

      71.    Shortly thereafter, the robot did cease to function in the middle of a

procedure. The surgeon had to convert the procedure to open surgery with the

patient on the operating table. Afterwards, Hillcrest disconnected the data cable that

provides the remote connection between the robot and Intuitive.




                                           24
   Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 25 of 143




      72.    On May 6, 2020, Hillcrest contacted Restore to troubleshoot a robot

arm on the da Vinci robot in one of its operating rooms at Hillcrest Medical Center.

Restore reminded Hillcrest that Intuitive would have to perform any repair of the

robot arm because the repair or replacement of the arm would require access to the

robot software through the service laptop and the service keys and that Intuitive does

not provide such access to the owner or ISOs.

      73.    On May 7, 2020, Hillcrest contacted Intuitive for repair of the robot

arm on a time and materials basis. Intuitive quoted an initial price to troubleshoot

the arm. Ardent approved the quote. Later that day, Ardent revised its quote to

include an additional sum for preventative maintenance. Early on May 8, 2020,

Ardent approved the work order.

      74.    Later that day, Intuitive instructed its field service engineer to cease the

repair of the robot arm because the engineer observed that other parts elsewhere on

the robot had not been installed by Intuitive. On May 11, 2020, Intuitive demanded

that Ardent agree to the removal of any parts that had been replaced or repaired by

anyone other than Intuitive and pay the additional sum to Intuitive for “preventative

maintenance” on the robot, in addition to the cost of the repair of the arm, before

Intuitive would restore functionality to the robot. In fact, Restore had only replaced

the battery with the exact same model from the exact same battery manufacturer.




                                          25
    Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 26 of 143




      75.    On May 12, 2020, Ardent agreed to the demands and beseeched

Intuitive to “fix the robot ASAP.” Shortly thereafter, Ardent signed a one-year

service contract with Intuitive for the robot in question at Hillcrest retroactive to the

prior contract expiration date of December 27, 2019 at a price of more than

$100,000.

      76.    As a result of the exclusionary conduct, Intuitive and its exclusive

distributors are able to charge supracompetitive prices for da Vinci robot service.

Intuitive charges roughly double the rates offered by ISOs for the same services.

      77.      Intuitive does not make up the difference to customers on

supracompetitive prices for robot service by charging subcompetitive prices on its

surgical robots, its robot parts, or its instrument replacements.         Intuitive has

monopoly power in the primary market and the aftermarkets and is able to charge

supracompetitive prices across all markets. Intuitive charges prices relative to costs

for the products and services in its line of medical devices at least 20% higher than

other major manufacturers of medical devices like General Electric. Supra at ¶ 32.

                ENDOWRIST INSTRUMENT AFTERMARKET

      78.    Intuitive has monopoly power in the worldwide and domestic

aftermarkets for the repair and replacement of EndoWrist instruments.               The

EndoWrist instruments are necessary to perform surgery with the da Vinci robot

system and are only available from Intuitive. Intuitive is able to exclude competition

                                           26
    Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 27 of 143




and maintain prices for the repair and replacement of EndoWrist instruments at

supracompetitive levels.

      79.    For the calendar year 2019, Intuitive reported $2,408.2 million in

revenue for instruments and accessories. For calendar year 2019, Intuitive had an

overall gross margin on product sales of more than 70%.

      80.     The FDA permits servicing of approved medical devices by third

parties. The ISO repairs instruments to meet their original intended use. Third-party

service does not affect the safety and effectiveness of the instrument or affect the

indications for use. The instrument is maintained at, or returned to, its original safety

and effectiveness. After undergoing third-party service, EndoWrist instruments

have passed ISO simulated life testing to fifty or more additional uses.

      81.    Restore began to offer repair services for EndoWrist instruments in

2018. The customer is able to purchase repair services instead of instrument

replacement. Restore offers repair rates that are at least 25% on average below

replacement rates offered by Intuitive. But for the anticompetitive conduct of

Intuitive, Restore would be able to offer even lower repair rates and offer repair

services on many more EndoWrist instruments.

      82.    There are significant barriers to entry into the repair and replacement

of EndoWrist instruments. In order to work with the Da Vinci robot system, the

instrument must have a serial number from Intuitive. Intuitive holds numerous

                                           27
   Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 28 of 143




patents blocking development of competing instruments for use on the da Vinci

robot system. The Food and Drug Administration has a rigorous process for clearing

any surgical robot instruments for sale in the United States. The relevant regulatory

agencies must also approve any surgical robot instruments for sale in the European

Union and elsewhere outside the United States. At this time, Intuitive has a 99%

market share in the aftermarket for repair and replacement of EndoWrist

instruments.

      83.      Intuitive is able to impose additional barriers to entry into the market

and maintain its monopoly power, i.e., its ability to raise prices and exclude

competition, through various types of exclusionary and predatory conduct: tying

EndoWrist instrument replacement to acquisition of the da Vinci robot system,

denying access to the essential EndoWrist instrument usage counter, and tying

EndoWrist instrument replacement to da Vinci robot service.

      84.      Intuitive forces customers to purchase EndoWrist instrument

replacements from Intuitive (rather than instrument service from third parties) to get

the da Vinci robot system. The standard sales and lease contracts provide that the

customer “purchases” any instruments for use with the robot system. Nevertheless,

the standard contract requires that the customer only use the instruments for the

maximum number of uses set forth in the instrument catalog. In addition, the




                                           28
    Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 29 of 143




standard contract requires that Intuitive must approve any repairs or service during

or after that usage limit.

      85.    Intuitive enforces these contractual requirements with a usage counter.

Intuitive installs a programmed memory chip inside each EndoWrist instrument to

prevent the instrument from being used for more than a certain number of procedures

regardless of whether the instrument is maintained at, or returned to, its original

safety and effectiveness through service. Intuitive has exclusive control over the

usage counter and denies access to it: the memory chip is programmed to delete all

information on the circuit board necessary for the instrument to operate with the

robot system immediately after reaching the usage limit. Intuitive has designed the

memory chip to deny access by third parties (including customers and ISOs) to reset

the usage counter to zero for additional uses. Intuitive itself can service the

instrument and reset or replace the usage counter. It simply chooses not to do so or

provide ISOs with the means to do so. It is essential to competition in the EndoWrist

instrument aftermarket that ISOs have the ability to reset the usage counter after

servicing the instrument.

      86.    The usage counter cannot be practically duplicated on the EndoWrist

instruments at this time for use on most of the installed base of da Vinci robot

systems. Restore has been unable so far to develop or obtain technology to reset the

usage count during repair service of EndoWrist instruments for the da Vinci X and

                                         29
   Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 30 of 143




Xi robot systems. For that reason, Intuitive has intentionally withdrawn its support

for certain S and Si instruments and announced its intention in writing to discontinue

production of all S and Si instruments and technical support for the da Vinci S and

Si in 2023 to force customers to switch to the da Vinci X and Xi robot systems.

      87.    In addition, the usage counter cannot be economically duplicated for

the remainder of the installed base of da Vinci robot systems. Restore has paid a

sizable license fee for technology to reset the usage count on EndoWrist instruments

for the da Vinci Si robot systems. As a result, Restore has been forced to charge an

additional 20% or more for repair services. Furthermore, the customer faces higher

cost per use on the purchase of the original instrument: the customer must obtain the

instrument repair service before exercising the last available use, which would

trigger the self-destruct mechanism.

      88.    Intuitive has designed the usage counter to extract consumer surplus,

i.e., monopoly profits, from its customers. Instead of simply buying the instruments,

the customer is forced to pay a usage fee. Intuitive is charging a price that is

independent of, and far in excess of, the cost. When Intuitive has doubled the

maximum number of uses on certain instruments, Intuitive has simply doubled the

price of those instruments.




                                         30
    Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 31 of 143




      89.    The usage limits are not based on any regulatory requirements from the

FDA. Intuitive’s standard contracts and instrument catalogs do not refer to any

regulatory requirements imposing the usage limits. (See, e.g., Exhibits 2 and 3.)

      90.    In addition, the usage limits do not appear to be based on any scientific

determination of the useful life of the instruments. There does not appear to be any

clinical data in the public domain to support the limits on usage for the EndoWrist

instruments. (Ex. 1 at 836.) There are no usage limits on the reusable instruments

for the Senhance or Flex robot systems.

      91.    In fact, Intuitive’s original premarket notifications to the FDA for the

EndoWrist instruments were based on preexisting endoscopic instruments with

unlimited uses. In order to get clearance to market the EndoWrist instruments for

use in the United States, Intuitive was required to show that the instruments were

“substantially equivalent” to predicate devices already on the market from other

manufacturers of surgical instruments. The predicate devices – forceps, graspers,

retractors, shears, etc. – did not have limits on the number of uses.

      92.    Intuitive’s own instrument catalogs demonstrate that the useful lives of

the instruments are much longer than their usage limits. Intuitive offers the exact

same instruments (with the exact same materials and specifications) labeled for

training. (Ex. 2 at 13. Ex. 3 at 31-32.) Yet Intuitive sets much longer usage limits

for the training instruments. (Compare Ex. 2 at 13 with Ex. 2 at 15. Compare Ex. 3

                                          31
    Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 32 of 143




at 31-32 with Ex. 3 at 34-36.) The industry does not distinguish between an

instrument sold for clinical use and the same instrument sold for training use.

Training instruments, like instruments for clinical use, must retain their functionality

for the surgeon during use. The only difference is the generation of revenue for the

hospital on a surgical procedure for an instrument in clinical use, which allows

Intuitive to set a much lower usage limit and higher price in order to generate a much

higher usage fee for the instruments in clinical use.

      93.    Plaintiffs cannot find any of the usage limits for the reusable EndoWrist

instruments from the da Vinci Si and S instrument catalog (10, 12, 15, 18, 20, or 30

uses or 100 closures) or the da Vinci Xi and X instrument catalog (10 or 15 uses or

100 closures) in any premarket notification 510(k) summary available in the FDA

database. (Ex. 3 at 34-36. Ex. 2 at 15.) Moreover, Plaintiffs cannot identify any

prohibition in the 510(k) summaries against service of the instruments to extend the

useful life of the instruments or against the reset of the usage count after service of

the instrument.

      94.    None of the 510(k) summaries refer to any tests showing that the

instruments begin to lose their functionality at the usage limit. Nor do they refer to

any tests showing that instrument service cannot maintain the safety and

effectiveness of the instrument for additional uses.




                                          32
    Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 33 of 143




      95.    Notably, Intuitive has apparently not filed any premarket notification

for the da Vinci S (also known as IS2000) or the da Vinci Si (also known as IS3000)

specifying limits on uses of instruments or endoscopes or any testing in support of

such limits in the 510(k) summary.

      96.    Instead, Intuitive has filed premarket notification for the later da Vinci

Xi model (also known as IS4000) to have every instrument limited to 5 uses based

on some of those instruments being tested and retaining useful life for 8 uses. (Ex.

4 at 7.) Yet the da Vinci Xi instruments have not been limited to 5 uses: the usage

counters are set to the 10 or 15 uses or 100 closures published in the instrument

catalogs. (Ex. 2 at 15.) At the same time, Intuitive has filed premarket notification

for the da Vinci Xi to have the endoscope without any limits on uses based on the

endoscope being tested and retaining useful life for 9 uses. (Ex. 5 at 4.)

      97.    Moreover, Intuitive recently announced that it was extending the usage

limits for da Vinci Xi instruments without any new clearance from the FDA.

Intuitive has maintained the existing limits on the da Vinci S and Si instruments and

has notified customers that it will cease production of instruments for the da Vinci

S and Si in 2023.

      98.    Intuitive also forces customers to purchase EndoWrist instrument

replacements from Intuitive (rather than instrument service from third parties) to get

da Vinci robot service. The standard contract removes the obligation of Intuitive to

                                         33
    Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 34 of 143




provide robot service under the terms of the service plan if any third parties repair

the instruments. In addition, any third-party service on the EndoWrist instruments

voids Intuitive’s one-year warranty on the entire da Vinci robot system.

          99.    For example, Kara Andersen Reiter, Intuitive Senior Vice President

and General Counsel, and Romain St. Denis, Intuitive Vice President, notified the

Chief Executive Officer, the Vice President of Risk Management and the Chief

Medical Officer of Ardent Health Services (which is the parent company of Hillcrest

Medical Center in Tulsa, Oklahoma) in writing on January 17, 2020 that Intuitive

had learned that Ardent was “using or considering using ‘refurbished’ EndoWrist®

instruments . . . beyond the programmed number of uses.” Intuitive does not

authorize any third party to repair EndoWrist instruments for additional uses. At

that time, Hillcrest had purchased and was using EndoWrist instruments from

Restore that had not reached their original usage limits and was considering using

Restore to service EndoWrist instruments service for use beyond their original usage

limits.

          100. In the letter, Intuitive stated that Intuitive may no longer accept service

calls for any da Vinci robot at Hillcrest that was being used with instruments

refurbished by an unauthorized third party. “Should Intuitive or its personnel

determine, after having accepted a service call or a purchase order for a service call,

such as after an Intuitive Field Service Engineer arrives at your site for a service call,

                                             34
    Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 35 of 143




that the System has been used with instruments refurbished or modified by an

unauthorized third party, Intuitive may not provide service for such a System.” Since

Restore does not have access to the Usage Counter to reset the uses, Intuitive is able

to detect any third-party service of EndoWrist instruments and act on its threat to

withhold da Vinci robot service. As a result of those threats, Hillcrest has not

serviced EndoWrist instruments with Restore.

      101. Intuitive has also informed customers that they should not sell unused

or partially used EndoWrist instruments to Restore or buy such instruments from

Restore for use with the da Vinci robot and that the customer will violate its contract

with Intuitive by using such instruments with the da Vinci robot. For that reason,

hospitals have refused to sell unused EndoWrist instruments to Restore or CPR,

which is operated by the majority owner of Restore, or buy such instruments from

Restore or CPR. As general proposition, Intuitive does not object to the sale or

purchases of EndoWrist instruments that have not reached their usage limits.

Intuitive has targeted Restore, and CPR by extension, because Restore has the repair

capacity and customer base to be a competitive threat to Intuitive in repair and

replacement of EndoWrist instruments. When West Virginia University Medicine

(“WVU”) traded in its da Vinci Si robots in December 2019, the hospital considered

the sale of its unused EndoWrist Si instruments to CPR. Intuitive informed WVU

that the hospital should not sell the instruments to any entity affiliated with Restore.

                                          35
    Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 36 of 143




      102. As a result of the exclusionary conduct, Intuitive, directly and indirectly

through its exclusive distributors, has maintained a market share in repair and

replacement of EndoWrist instruments of more than 99% worldwide and

domestically for nearly 20 years. Roughly 90% of the installed base is located in

countries sold and serviced directly by Intuitive.

      103. Intuitive has acted with the clear intent to exclude competitors and

impair competition in the repair and replacement of EndoWrist instruments. On or

about February 12, 2019, Intuitive sent a letter to Restore demanding that Restore

“immediately cease and desist” from resetting the usage counter after completing

servicing an EndoWrist instrument or “contacting Intuitive’s customers to offer

services related to Intuitive’s products.”

      104. As a result of the exclusionary conduct, Intuitive and its exclusive

distributors are able to charge supracompetitive prices for repair and replacement of

EndoWrist instruments. Intuitive is able to charge approximately 30% higher prices

on average for EndoWrist instrument replacement compared with EndoWrist

instrument repairs by ISOs.

      105. Intuitive does not make up the difference to customers on

supracompetitive prices for instrument replacement by charging subcompetitive

prices on its surgical robots, its robot parts, or its robot service. Intuitive has

monopoly power in the primary market and the aftermarkets and is able to charge

                                             36
   Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 37 of 143




supracompetitive prices across all markets. Intuitive charges prices relative to costs

at least 20% more for the products and services in its line of medical devices than

other major manufacturers of medical devices like General Electric. Supra at ¶ 32.

                     COUNT ONE – MONOPOLIZATION

                         (DA VINCI ROBOT SERVICE)

      106. The foregoing allegations are expressly incorporated.

      107. Intuitive has willfully acquired and maintained monopoly power in the

worldwide and domestic markets for da Vinci robot service in violation of Section 2

of the Sherman Act, 15 U.S.C. § 2.

      108. As a direct and proximate result of the foregoing conduct, Restore has

been injured in its business and property, including the loss of profits in the market

and damage to its reputation and goodwill.

            COUNT TWO – ATTEMPTED MONOPOLIZATION

                         (DA VINCI ROBOT SERVICE)

      109. The foregoing allegations are expressly incorporated.

      110. Intuitive has attempted to monopolize the worldwide and domestic

markets for da Vinci robot service in violation of Section 2 of the Sherman Act, 15

U.S.C. § 2. Intuitive has the specific intent to monopolize the worldwide and

domestic markets for da Vinci robot service by engaging in predatory conduct, has




                                         37
   Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 38 of 143




engaged in such conduct, and has a dangerous probability of success in achieving

monopoly power.

      111.    As a direct and proximate result of the foregoing conduct, Restore has

been injured in its business and property, including the loss of profits in the market

and damage to its reputation and goodwill.

                            COUNT THREE – TYING

                         (DA VINCI ROBOT SERVICE)

      112. The foregoing allegations are expressly incorporated.

      113. Intuitive has tied da Vinci robot service to its surgical robots and robot

parts, in violation of Section 1 of the Sherman Act, 15 U.S.C. § 1. Intuitive has

forced customers to purchase da Vinci robot service to get the da Vinci surgical robot

and da Vinci robot parts. Intuitive has sufficient economic power in the worldwide

and domestic surgical robot markets and the worldwide da Vinci robot parts market

to coerce customer acceptance of da Vinci robot service. The tying arrangements

have had anticompetitive effects in the worldwide and domestic da Vinci robot

service markets, which involves a not insubstantial amount of interstate commerce.

      114. As a direct and proximate result of the foregoing conduct, Restore has

been injured in its business and property, including the loss of profits in the market

and damage to its reputation and goodwill.




                                         38
   Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 39 of 143




                   COUNT FOUR – EXCLUSIVE DEALING

                         (DA VINCI ROBOT SERVICE)

      115. The foregoing allegations are expressly incorporated.

      116. Intuitive has entered agreements with its customers to provide da Vinci

robot service on an exclusive basis that have foreclosed competition in substantially

all of the worldwide and domestic markets for da Vinci robot service and have

resulted in higher prices and lower service in da Vinci robot service, in violation of

Section 1 of the Sherman Act, 15 U.S.C. § 1.

      117. As a direct and proximate result of the foregoing conduct, Restore has

been injured in its business and property, including the loss of profits in the market

and damage to its reputation and goodwill.

                     COUNT FIVE – MONOPOLIZATION

              (ENDOWRIST INSTRUMENT AFTERMARKET)

      118. The foregoing allegations are expressly incorporated.

      119. Intuitive has willfully acquired and maintained monopoly power in the

worldwide and domestic markets for EndoWrist instrument repair and replacement

in violation of Section 2 of the Sherman Act, 15 U.S.C. § 2.

      120. As a direct and proximate result of the foregoing conduct, Restore and

CPR have been injured in their business and property, including the loss of profits

in the market and damage to their reputation and goodwill.

                                         39
    Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 40 of 143




             COUNT SIX – ATTEMPTED MONOPOLIZATION

              (ENDOWRIST INSTRUMENT AFTERMARKET)

      121. The foregoing allegations are expressly incorporated.

      122. Intuitive has attempted to monopolize the worldwide and domestic

markets for EndoWrist instrument repair and replacement in violation of Section 2

of the Sherman Act, 15 U.S.C. § 2. Intuitive has the specific intent to monopolize

the worldwide and domestic markets for EndoWrist instrument repair and

replacement by engaging in predatory conduct, has engaged in such conduct, and

has a dangerous probability of success in achieving monopoly power.

      123. As a direct and proximate result of the foregoing conduct, Restore and

CPR have been injured in their business and property, including the loss of profits

in the market and damage to their reputation and goodwill.


                            COUNT SEVEN – TYING

              (ENDOWRIST INSTRUMENT AFTERMARKET)

      124. The foregoing allegations are expressly incorporated.

      125. Intuitive has tied EndoWrist instrument replacement to its surgical

robots and robot service, in violation of Section 1 of the Sherman Act, 15 U.S.C. §

1. Intuitive has forced customers to purchase EndoWrist instrument replacements

to get the da Vinci surgical robot and da Vinci robot service. Intuitive has sufficient

economic power in the worldwide and domestic surgical robot markets and the
                                          40
   Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 41 of 143




worldwide and domestic da Vinci robot service markets to coerce customer

acceptance of EndoWrist instrument replacement. The tying arrangements have had

anticompetitive effects in the worldwide and domestic aftermarkets for EndoWrist

repair and replacement, which involves a not insubstantial amount of interstate

commerce.

      126. As a direct and proximate result of the foregoing conduct, Restore and

CPR have been injured in their business and property, including the loss of profits

in the market and damage to their reputation and goodwill.

                  COUNT EIGHT – EXCLUSIVE DEALING

              (ENDOWRIST INSTRUMENT AFTERMARKET)

      127. The foregoing allegations are expressly incorporated.

      128. Intuitive has entered agreements with its customers to provide

EndoWrist instrument repair and replacement on an exclusive basis that have

foreclosed competition in substantially all of the worldwide and domestic

aftermarkets for repair and replacement of EndoWrist instruments and have resulted

in higher prices and lower service in the worldwide and domestic EndoWrist repair

and replacement aftermarkets, in violation of Section 1 of the Sherman Act, 15

U.S.C. § 1.




                                        41
   Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 42 of 143




      129. As a direct and proximate result of the foregoing conduct, Restore and

CPR have been injured in their business and property, including the loss of profits

in the market and damage to their reputation and goodwill.

                             PRAYER FOR RELIEF

      Plaintiffs respectfully ask that this Court:

      (a)   conduct a jury trial of all claims and issues as to which there is a right

            to jury trial;

      (b)   enter judgment awarding damages to Plaintiffs in an amount to be

            determined, and trebled as provided in Section 4 of the Clayton Act, 15

            U.S.C. § 15(a), on their federal antitrust claims;

      (c)   award Plaintiffs the cost of this suit, including a reasonable attorney’s

            fees, as provided in Section 4 of the Clayton Act, 15 U.S.C. § 15, on

            their federal antitrust claims;

      (d)   enter injunctive relief in favor of Plaintiffs to prevent the threat of loss

            or injury by violation of the antitrust laws as provided in Section 16 of

            the Clayton Act, 15 U.S.C. § 26; and

      (e)   order such other and further relief as this Court deems proper and just.




                                          42
    Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 43 of 143




                          DEMAND FOR JURY TRIAL

      Plaintiffs hereby demand trial of their claims by jury to the extent authorized

by law.


      Respectfully submitted on March 23, 2021.

                                        /s Jeff Berhold
                                        Jeffrey L. Berhold*
                                        Georgia Bar No. 054682
                                        JEFFREY L. BERHOLD, P.C.
                                        1230 Peachtree Street, Suite 1050
                                        Atlanta, GA 30309
                                        (404) 872-3800 Telephone
                                        (678) 868-2021 Fax
                                        jeff@berhold.com

                                        COUNSEL FOR PLAINTIFFS

                                        *Admitted Pro Hac Vice

Pursuant to Local Rule 5.1(F)(1)(a), a certificate of service is not required.




                                          43
Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 44 of 143




      EXHIBIT 1
                                         Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 45 of 143




                  Letters

                  RESEARCH LETTER                                                                                                tract. “Instruments and accessories” include finite-lifetime
                                                                                                                                 parts, endoscopes, simulators, and supplies (eg, drapes). To
                  Estimation of the Acquisition and Operating Costs                                                              hospitals, system revenue is an acquisition cost with service
                  for Robotic Surgery                                                                                            and instrument and accessory revenue as fixed and variable
                  Despite evidence questioning the clinical benefit,1 the use of                                                 operating expenses, respectively.
                  the robotic platform for surgical procedures is increasing.2
                  No benchmark exists for the cost of acquiring and operating                                                    Results | By the end of 2017, the company shipped 5770 robot sys-
                  robotic systems, and previous cost evaluations have either                                                     tems; after accounting for trade-ins and returns, 4409 platforms
                  omitted key expenses1 or utilized billing records that do not                                                  were installed globally including 2862 (65%) in the United States
                  itemize costs with sufficient granularity.2 Because 1 company                                                  (Figure, A). The estimated annual procedure volume increased
                  supplies most robotic technology, and all their revenue comes                                                  from 136 000 in 2008 to 877 000 in 2017. In 2017, 644 000 pro-
                  from system, service, and instrument sales, the minimum cost                                                   cedures (73%) were performed in the United States (Table). From
                  to hospitals can be estimated by examining the revenue in this                                                 2010 to 2017, general surgery procedure volume increased the
                  company’s financial statements. Establishing a cost bench-                                                     fastest (10 000 to 246 000) followed by gynecology (123 000 to
                  mark can inform future cost-effectiveness evaluations.                                                         252 000) and urology (85 000 to 118 000) (Figure, B).
                                                                                                                                     Total revenue in 2017 was $3.1 billion, with $2.3 billion
                  Methods | The financial statements of Intuitive Surgical Inc                                                   (73%) domestically (Table). In 2017, 52% of revenue was de-
                  (Form 10-K annual reports) from January 1999 to December                                                       rived from instruments and accessories, 29% from robot sys-
                  2017 were retrieved online.3 The Form 10-K is an annual re-                                                    tems, and 19% from service. Dividing the total spending on ro-
                  port required by the US Securities and Exchange Commission                                                     botic technology by the total number of robotic procedures
                  that provides a summary of a company’s finances. Filings                                                       performed in 2017 yielded a cost per procedure of $3568, with
                  are independently audited and verified by the chief ex-                                                        $1866 for instruments and accessories, $1038 for robot sys-
                  ecutive officer. Data were extracted and summarized for robot                                                  tems, and $663 for the service contract.
                  system sales, revenue sources (systems, service, instruments
                  and accessories; rounded to the nearest $100 000) and ap-                                                      Discussion | The robotic surgical procedure market is large and
                  proximate procedure volumes by specialty (gynecology,                                                          increasing; in 2017, hospitals paid the primary supplier more
                  general surgery, urology). Procedure information is entered                                                    than $3 billion, equating to $3568 per procedure.
                  into the robotic platform for each case and is transmitted to                                                      Before robotic surgery, total operating room costs for com-
                  the company. “Robot systems” refer to the sale or lease of the                                                 mon general surgery procedures ranged from $3000 (chole-
                  platform. “Service” refers to the maintenance and training con-                                                cystectomy) to $7000 (pancreatectomy).4 Instruments account



                  Figure. Robot System Shipments and Installations and Procedure Volume Data, 2010-2017

                       A Robot systems shipped and installed                                                               B                        Robotic surgical procedure volume

                                       3000                                                                                                         700 000
                                                                                     Installed base, US
                                                                                                                                                                                                            US procedure volume
                                                                                                                                                    600 000
                                                                                                                 Robotic Surgical Procedures, No.




                                       2500

                                                                                                                                                    500 000
                  Robot Systems, No.




                                       2000

                                                                                   Installed base, non-US                                           400 000
                                       1500
                                                                                                                                                    300 000
                                                                                                                                                                                                                   US gynecology
                                       1000
                                                                                                                                                    200 000
                                                                                                                                                                                  Non-US procedure volume
                                       500                                           Units shipped, US
                                                                                                                                                    100 000
                                                                                                                                                                                                                        US urology

                                         0                                          Units shipped, non-US                                                0                    US general surgery
                                         2009   2010   2011   2012   2013   2014     2015     2016        2017                                           2009     2010    2011     2012     2013    2014      2015     2016       2017
                                                                     Year                                                                                                                    Year


                  Installed base indicates units shipped minus trade-ins and returns. Although                                   US procedure volume was introduced in 2010. To avoid introducing
                  the overall structure of each financial statement is similar, some individual                                  unsubstantiated assumptions, data are only presented when continuous
                  data points were not reported for the entire study period. For example,                                        elements are available for all years until 2017.



                  jama.com                                                                                                                                      (Reprinted) JAMA August 28, 2018 Volume 320, Number 8                    835

                                                                       © 2018 American Medical Association. All rights reserved.

Downloaded From: https://jamanetwork.com/ by Jeff Berhold on 05/02/2019
                            Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 46 of 143
               Letters



                                                                                                   length of stay, may offset these costs. However, especially in
               Table. Robot System Sales, Robotic Procedure Volume, and Revenue
               Data in 2017a                                                                       robotic vs laparoscopic comparisons, there are few data sup-
                                                                                                   porting this assertion.1,2
                   Characteristic                                    Value
                                                                                                       The continued use of the robotic platform in surgery re-
                   Robot System Sales, No.b
                                                                                                   quires demonstrating the superior clinical benefit of these de-
                   Units shipped
                                                                                                   vices while considering the full set of costs for these systems.
                     Global                                                     684
                     United States                                              417
                                                                                                   Christopher P. Childers, MD
                     Non–United States                                          267
                                                                                                   Melinda Maggard-Gibbons, MD, MSHS
                   Installed base
                     Global                                                    4409                Author Affiliations: Department of Surgery, David Geffen School of Medicine at
                     United States                                             2862                University of California, Los Angeles.
                     Non–United States                                         1547                Accepted for Publication: June 11, 2018.
                   Robotic Procedure Volume, No.c                                                  Corresponding Author: Christopher P. Childers, MD, Department of Surgery,
                   Global                                                    877 000               David Geffen School of Medicine at University of California, Los Angeles (UCLA),
                   United Statesd                                            644 000               Ronald Reagan UCLA Medical Center, 10833 Le Conte Ave, CHS 72-247,
                                                                                                   Los Angeles, CA 90095 (cchilders@mednet.ucla.edu).
                     Gynecology                                              252 000
                                                                                                   Author Contributions: Dr Childers had full access to all of the data in the study
                     General surgery                                         246 000
                                                                                                   and takes responsibility for the integrity of the data and the accuracy of the data
                     Urology                                                 118 000               analysis.
                   Revenues, $                                                                     Concept and design: Childers.
                                                                                                   Acquisition, analysis, or interpretation of data: All authors.
                   United States                                     2 279 800 000
                                                                                                   Drafting of the manuscript: Childers.
                   Total revenue                                     3 128 900 000                 Critical revision of the manuscript for important intellectual content: All authors.
                     Robot systems                                       910 200 000               Statistical analysis: Childers.
                     Instrument and accessorye                       1 636 900 000                 Obtained funding: Childers.
                                                                                                   Supervision: Maggard-Gibbons.
                     Servicef                                            581 800 000
                                                                                                   Conflict of Interest Disclosures: All authors have completed and submitted the
               a
                   Except for the installed base, all values represent data for the period from    ICMJE Form for Disclosure of Potential Conflicts of Interest.
                   January 1, 2017, to December 31, 2017. The installed base is accurate as of
                                                                                                   Funding/Support: This work was funded by grant F32HS025079 from Agency
                   December 31, 2017, and reflects the total number of units shipped minus
                                                                                                   for Healthcare Research and Quality (Dr Childers).
                   trade-ins and returns since company inception.
               b                                                                                   Role of the Funder/Sponsor: The funder had no role in the design and conduct
                   Systems refer to the sale or lease of the platform.
                                                                                                   of the study; collection, management, analysis, and interpretation of the data;
               c
                   Procedure data are estimated by the company and ascertained through the         preparation, review, or approval of the manuscript; and decision to submit the
                   platform’s operative logs.                                                      manuscript for publication.
               d
                   Gynecology, general surgery, and urology data do not add to overall US data     Reproducible Research Statement: All data used for this study are available on
                   because of other, low-volume surgical procedures that are not itemized in the   request from the corresponding author.
                   financial statements (eg, ear, nose, and throat; thoracic).
               e
                                                                                                   Additional Contributions: We thank Gerald Kominski, PhD (University of
                   Instruments and accessories include finite-lifetime parts, endoscopes,          California, Los Angeles), for his invaluable economic assistance in preparing the
                   simulators, and disposable supplies (eg, staplers, drapes).                     manuscript, for which he was not compensated.
               f
                   Service refers to the maintenance and training contract.
                                                                                                   1. Jayne D, Pigazzi A, Marshall H, et al. Effect of robotic-assisted vs conventional
                                                                                                   laparoscopic surgery on risk of conversion to open laparotomy among patients
                                                                                                   undergoing resection for rectal cancer: the ROLARR randomized clinical trial. JAMA.
               for less than 20% of this cost5 because they are relatively in-                     2017;318(16):1569-1580. doi:10.1001/jama.2017.7219
               expensive. For example, the marginal cost of a reusable in-                         2. Jeong IG, Khandwala YS, Kim JH, et al. Association of robotic-assisted vs
               strument set is less than a few hundred dollars per procedure                       laparoscopic radical nephrectomy with perioperative outcomes and health care
                                                                                                   costs, 2003 to 2015. JAMA. 2017;318(16):1561-1568. doi:10.1001/jama.2017.14586
               and disposable instruments, although more expensive, still cost
                                                                                                   3. US Securities and Exchange Commission. EDGAR company filings. https://www
               less than $1000 for common laparoscopic procedures.6
                                                                                                   .sec.gov/edgar/searchedgar/companysearch.html. Accessed February 22, 2018.
                    In this study, the instruments and accessories used in ro-
                                                                                                   4. Stey AM, Brook RH, Needleman J, et al. Hospital costs by cost center of
               botic surgery cost an average of $1866 per procedure. In part,                      inpatient hospitalization for medicare patients undergoing major abdominal
               this reflects a limitation imposed by the company because of                        surgery. J Am Coll Surg. 2015;220(2):207-217.
               specifications to not use most instruments for more than 10                         5. Childers CP, Maggard-Gibbons M. Understanding costs of care in the
               procedures. To our knowledge, no clinical data support this                         operating room. JAMA Surg. 2018;153(4):e176233. doi:10.1001/jamasurg.2017.6233
               limit. In addition, $1701 per procedure was dedicated to pur-                       6. Siu J, Hill AG, MacCormick AD. Systematic review of reusable versus
                                                                                                   disposable laparoscopic instruments: costs and safety. ANZ J Surg. 2017;87(1-2):
               chasing and maintaining the system, costs that are novel to ro-
                                                                                                   28-33. doi:10.1111/ans.13856
               botic surgical procedures.
                    The primary limitation of this study is the ability to esti-
               mate only the hospital costs imposed by the manufacturer.                           COMMENT & RESPONSE
               Because robotic surgery increases operating room time,1,2
               and there are other hospital expenses such as staff training,                       Sepsis as a Cause of Infectious Disease Mortality
               infrastructure upgrades, and marketing, this study’s estimate                       To the Editor Dr el Bcheraoui and colleagues reported a
               represents the lower bound for the total cost of this technol-                      decreasing trend over time and large geographical variabil-
               ogy. Reductions in downstream expenses, such as reduced                             ity in mortality from infectious diseases in the United States


        836    JAMA August 28, 2018 Volume 320, Number 8 (Reprinted)                                                                                                        jama.com

                                                                 © 2018 American Medical Association. All rights reserved.

Downloaded From: https://jamanetwork.com/ by Jeff Berhold on 05/02/2019
Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 47 of 143




      EXHIBIT 2
Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 48 of 143




                    Instrument &
                    Accessory Catalog
                    January 2019




                                                                       1
              Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 49 of 143




Table of Contents

8 M M E N D OW R I S T I N S TRU M E NT S
                         ®




     4 EndoWrist Monopolar Cautery Instruments
     4 EndoWrist Bipolar Cautery Instruments
     5 EndoWrist Clip Appliers
     5 EndoWrist Needle Drivers
     6 EndoWrist Graspers
     6 EndoWrist Scissors
     7 Specialty Instruments
     7 Ultrasonic Energy Instrument
     7 Suction Irrigation
     7 Vessel Sealers
     7 Vessel Sealer Extend

DA V I N C I S TA P LI N G CO M P O N E NT S
     8 EndoWrist Stapling Starter Kits
     8 Stapler Instrument & Accessories
     9 Stapler Reloads
     9 12 mm & Stapler Access System

DA V I N C I ® X I / X ACC E S S O R I E S
    10 Da Vinci X Drapes
    10 Da Vinci Xi Drapes
    10 Da Vinci Xi/X Hasson Cone
    10 Da Vinci Xi/X Reusable Accessories
    11 8 mm Cannulas, Obturators, and Seals
    11 8 mm Disposable Instrument Accessories

DA V I N C I X I / X V I S I O N E Q U I P M E NT
    11 8 mm Endoscopes
    11 Sterilization Tray

E N E RGY ACC E S S O R I E S
    12 Da Vinci Xi/X Energy Activation Cables
    12 Energy Instrument Cords




2
             Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 50 of 143




Table of Contents

DA V I N C I X I U P G R A D E O P TI O N S
               ®




   12 Skills Simulator   ®



   12 Integrated Table Motion da Vinci Xi upgrade
   13 Da Vinci Xi/X Training Equipment
   14 Recommended Spares and Equipment
   14 Da Vinci Xi/X System Documentation
   15 8 mm EndoWrist Instrument Specifications

5 M M DA V I N C I X I / X S I N G LE-S ITE I N S TRU M E NT S A N D ACC E S S O R I E S
                   ®                          ®




   17 Single-Site Instruments
   18 Single-Site Reusable Accessories
   18 Single-Site Disposable Accessories
   19 Single-Site Training Instruments
   19 Single-Site Instrument Specifications
   20 Common Carton Dimensions and Weights
   22 Ordering and Terms
   24 Notes




                                                                                           3
         Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 51 of 143




8 mm Instruments
EndoWrist Monopolar Cautery Instruments
         ®




                Hot Shears ™
                                                              Permanent Cautery Hook
                (Monopolar Curved Scissors)
                                                              Da Vinci Xi, X          10 Uses
                Da Vinci Xi, X         10 Uses
                                                              Part #                  470183
                Part #                 470179
                Shown with Tip Cover
                                       400180
                Accessory


                Permanent Cautery Spatula
                Da Vinci Xi, X         10 Uses
                Part #                 470184




EndoWrist Bipolar Cautery Instruments
         ®




                Maryland Bipolar Forceps                      Fenestrated Bipolar Forceps
                Da Vinci Xi, X         10 Uses                Da Vinci Xi, X          10 Uses
                Part #                 470172                 Part #                  470205




                Curved Bipolar Dissector                      Micro Bipolar Forceps
                Da Vinci Xi, X         10 Uses                Da Vinci Xi, X          10 Uses
                Part #                 470344                 Part #                  470171




                Long Bipolar Grasper                          Force Bipolar
                Da Vinci Xi, X         10 Uses                Da Vinci Xi, X          10 Uses
                Part #                 470400                 Part #                  470405




4
                    Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 52 of 143




8 mm Instruments
EndoWrist Clip Appliers
                    ®




                                Medium-Large Clip Applier             1
                                                                                                                            Large Clip Applier        2




                                                                  100                                                                                         100
                                Da Vinci Xi, X                                                                              Da Vinci Xi, X
                                                                  Closures                                                                                    Closures
                                Part #                            470327                                                    Part #                            470230
                                Validated for use only            Weck                                                      Validated for use                 Weck
                                with Weck Hem-o-                  product                                                   only with Weck                    product
                                lok medium-large
                                    ®
                                                                  code                                                      Hem-o-lok large®
                                                                                                                                                              code
                                polymer clip.                     #544230                                                   polymer clip.                     #544240
                                Shown with Weck Hem-o-lok medium-large                                                      Shown with Weck Hem-o-lok large
                                polymer clip                                                                                polymer clip




                                Small Clip Applier       3




                                                                  100
                                Da Vinci Xi, X
                                                                  Closures
                                Part #                            470401
                                Validated for use only            Weck
                                with Weck Horizon                 product
                                small-wide                        code
                                titanium clip.                    #001201
                                                                  or
                                                                  #001205
                                Shown with Weck Horizon small-wide titanium
                                clip




EndoWrist Needle Drivers
                    ®




                                Large Needle Driver                                                                         Mega SutureCut        ™



                                                                                                                            Needle Driver
                                Da Vinci Xi, X                    10 Uses
                                                                                                                            Da Vinci Xi, X                    10 Uses
                                Part #                            470006
                                                                                                                            Part #                            470309




                                Mega Needle Driver
                                        ™
                                                                                                                            Large SutureCut       ™



                                                                                                                            Needle Driver
                                Da Vinci Xi, X                    10 Uses
                                                                                                                            Da Vinci Xi, X                    10 Uses
                                Part #                            470194
                                                                                                                            Part #                            470296




1
    Weck Hem-o-lok® medium-large polymer clip (Weck product code #544230) is the only compatible clip used with this instrument.
    To order, contact Teleflex Medical (www.teleflex.com) or your local distributor.
2
    Weck Hem-o-lok® large polymer clip (Weck product code #544240) is the only compatible clip used with this instrument.
    To order, contact Teleflex Medical www.teleflex.com or your local distributor.
3
    Weck Horizon™ small-wide titanium clip (Weck product code #001201 or #001205) is the only compatible clip used with this instrument.
    To order, contact TeleflexMedical www.teleflex.com or your local distributor.                                                                                        5
         Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 53 of 143




8 mm Instruments
EndoWrist Graspers
         ®




                ProGrasp Forceps
                         ™
                                                              Tenaculum Forceps
                Da Vinci Xi, X         10 Uses                Da Vinci Xi, X        10 Uses
                Part #                 470093                 Part #                470207




                Long Tip Forceps                              Tip-Up Fenestrated Grasper
                Da Vinci Xi, X         10 Uses                Da Vinci Xi, X        10 Uses
                Part #                 470048                 Part #                470347




                Small Graptor    ™
                                                              Cadiere Forceps
                (Grasping Retractor)
                                                              Da Vinci Xi, X        10 Uses
                Da Vinci Xi, X         10 Uses
                                                              Part #                470049
                Part #                 470318




                Cobra Grasper
                Da Vinci Xi, X         10 Uses
                Part #                 470190




EndoWrist Scissors
         ®




                Potts Scissors                                Round Tip Scissors
                Da Vinci Xi, X         10 Uses                Da Vinci Xi, X        10 Uses
                Part #                 470001                 Part #                470007




6
          Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 54 of 143




8 mm Instruments
Specialty Instruments


                 Resano Forceps                                      Atrial Retractor Short Right
                 Da Vinci Xi, X          10 Uses                     Da Vinci Xi, X                   10 Uses
                 Part #                  470181                      Part #                           470246




                 Dual Blade Retractor                                Black Diamond Micro Forceps
                 Da Vinci Xi, X          10 Uses                     Da Vinci Xi, X                   15 Uses
                 Part #                  470249                      Part #                           470033




                 Cardiac Probe Grasper                               DeBakey Forceps
                 Da Vinci Xi, X          10 Uses                     Da Vinci Xi, X                   10 Uses
                 Part #                  470215                      Part #                           470036




Ultrasonic Energy Instruments                       Suction Irrigation


                 Harmonic ACE® Curved Shears                         EndoWrist® Suction Irrigator*
                                         Box of                                                       Box of
                 Da Vinci Xi, X          6/Single                    Da Vinci Xi, X                   6/Single
                                         use                                                          use
                 Part #                  480275                      Part #                           480299
                                                                     *This product requires software version
                                                                       P6_B443 or newer.




Vessel Sealers                                      Vessel Sealer Extend


                 Vessel Sealer                                       Vessel Sealer Extend
                                         Box of                                                       Box of
                 Da Vinci Xi, X          6/Single                    Da Vinci Xi, X                   6/Single
                                         use                                                          use
                 Part #                  480322                      Part #                           480422




                                                                                                                 7
                                                                              Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 55 of 143




Da Vinci Stapling Components
                                                                                                                                                                                ®




EndoWrist Stapling Starter Kits
    EndoWrist Stapler System Starter Kit – 45 mm
    Provides a total of 100 firings with 2 EndoWrist Stapler 45 instruments and includes the necessary training product.
    Reloads must be purchased separately.
    ITEM CODE                                                                                                                                                                   QT Y                                                                       PRODUCT DESCRIPTION

                                                                                                                                                                                2                                                                          EndoWrist Stapler 45 Instrument, reposable

                                                                                                                                                                                1                                                                          EndoWrist Stapler Sheath (Box of 10), disposable

                                                                                                                                                                                2                                                                          EndoWrist Stapler Cannula Kit, reusable
    381251
                                                                                                                                                                                1                                                                          12 mm & Stapler Cannula Seal (Box of 10), disposable

                                                                                                                                                                                2                                                                          12 – 8 mm Reducer (Box of 6), disposable

                                                                                                                                                                                1                                                                          EndoWrist Stapler In-Service Kit


    EndoWrist Stapler System Starter Kit without Cannula Kit – 45 mm
    Provides a total of 100 firings with 2 EndoWrist Stapler 45 instruments and includes the necessary training product.
    Reloads must be purchased separately.
    ITEM CODE                                                                                                                                                                   QT Y                                                                       PRODUCT DESCRIPTION

                                                                                                                                                                                2                                                                          EndoWrist Stapler 45 Instrument, reposable

                                                                                                                                                                                1                                                                          EndoWrist Stapler Sheath (Box of 10), disposable

    381252                                                                                                                                                                      1                                                                          12 mm & Stapler Cannula Seal (Box of 10), disposable

                                                                                                                                                                                2                                                                          12 - 8 mm Reducer (Box of 6), disposable

                                                                                                                                                                                1                                                                          EndoWrist Stapler In-Service Kit


Stapler Instruments
                                                                                                                                                                                                                                                          ITEM CODE     PRODUCT DESCRIPTION                          QT Y/ B OX   USES


                                                                                                                                                                                                                                                          470298        EndoWrist Stapler 45 Instrument              1            50 firings


                                                                                                                                                                                                                                                          470545        EndoWrist Stapler 45 Curved-Tip Instrument   1            50 firings


                                                                                                                                                                                                                                                          470430        EndoWrist Stapler 30 Instrument              1            50 firings


                                                                                                                                                                                                                                                          470530        EndoWrist Stapler 30 Curved-Tip Instrument   1            50 firings


                                                                                                                                                                                                                                                          480460        SureForm 60 Instrument
                                                                                                                                                                                                                                                                                 ™
                                                                                                                                                                                                                                                                                                                     6            Single Use



EndoWrist Stapler Accessories
                                                                                                                                                                                                                                                          ITEM CODE     PRODUCT DESCRIPTION                          QT Y/ B OX   USES


                                                                                                                                                                                                                                                          410370        EndoWrist Stapler Sheath (Box of 10)         10           1 procedure


                                                                                                                                                                                                                                                          381215        EndoWrist Stapler Release Kit                1            NA
                        Troubleshooting




                                                                                                                                 2



                                                                                                                                                                                1
                                            4




                                                                                     3




                                                                                                                              of the instrument.
                                                                                                                              Insert the tool into the access hole on the top
                                          Do not reuse instrument.
                                          Remove wrench. Remove instrument.




                                                                                   Remove tissue from the jaws.
                                                                                   Rotate about a 1/4 turn. Jaws will open.




                                                                                                                                                                                    Press the Emergency Stop button.
                                                                                                                                                                                                                       RELEASE KIT INSTRUCTIONS
                                                                              ~¼
                  800-876-1310
                  United States




                                                                                                                                                                                                                                             INSTRUMENT
             +41 21 821 2020
             +800 0821 2020 or
             International




8
         Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 56 of 143




Da Vinci Stapling Components
             ®




Stapler Reloads
                   ITEM CODE    PRODUCT DESCRIPTION                              QT Y/ B OX   USES

                   48360W       Reload, SureForm 60, 2.5 White, 6-row            12           1 firing

                   48360B       Reload, SureForm 60, 3.5 Blue, 6-row             12           1 firing

                   48360G       Reload, SureForm 60, 4.3 Green, 6-row            12           1 firing

                   48360T       Reload, SureForm 60, 4.6 Black, 6-row            12           1 firing

                   48645W       Reload, EndoWrist 45, 2.5 White, 6-row           12           1 firing

                   48645B       Reload, EndoWrist 45, 3.5 Blue, 6-row            12           1 firing

                   48445G       Reload, EndoWrist 45, 4.3 Green, 4-row           12           1 firing

                   48630M       Reload, EndoWrist 30, 2.0 Grey, 6-row            12           1 firing

                   48630W       Reload, EndoWrist 30, 2.5 White, 6-row           12           1 firing

                   48630B       Reload, EndoWrist 30 3.5, Blue, 6-row            12           1 firing

                   48630G       Reload, EndoWrist 30, 4.3, Green, 6-row          12           1 firing



12 mm & Stapler Access System
                   ITEM CODE    PRODUCT DESCRIPTION                              QT Y/ B OX   USES

                                EndoWrist Stapler Cannula Kit Includes:
                   470443       1 - EndoWrist 12 mm & Stapler Cannula (100 mm)   1            NA
                                1 - EndoWrist 12 mm & Stapler Blunt Obturator

                   470375       12 mm & Stapler Cannula (100 mm)                 1            NA

                   470376       12 mm & Stapler Blunt Obturator                  1            NA

                   470389       12 mm & Stapler Cannula, Long (150 mm)           1            NA

                   470390       12 mm & Stapler Blunt Obturator, Long            1            NA

                   470380       12 mm & Stapler Cannula Seal (Box of 10)         10           1 procedure

                   470381       12 - 8 mm Reducer (Box of 6)                     6            1 procedure

                   470395       12 mm & Stapler Bladeless Obturator              1            NA

                   470396       12 mm & Stapler Bladeless Obturator, Long        1            NA




                                                                                                            9
                   Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 57 of 143




 Da Vinci Xi/X Accessories
                           ®




 Da Vinci X Drapes ®




      ITEM CODE            PRODUCT DESCRIPTION                                                              QT Y/ B OX

      470015               Arm Drape (Box of 20)                                                            20

      470473               Arm-4 Extension Drape (Box of 20)                                                20


 Da Vinci Xi Drapes    ®




      ITEM CODE            PRODUCT DESCRIPTION                                                              QT Y/ B OX

      470015               Arm Drape (Box of 20)                                                            20

      470341               Column Drape (Box of 20)                                                         20


 Da Vinci Xi/X Hasson Cone
                                       ITEM CODE       PRODUCT DESCRIPTION                                  QT Y/ B OX


                                       470398          8 mm Hasson Cone                                     1


                                       470399          12 mm Hasson Cone                                    1



 Da Vinci Xi/X Reuseable Accessories
      ITEM CODE            PRODUCT DESCRIPTION                                                              QT Y/ B OX

      381216*              Da Vinci Xi/X Instrument Release Kit (IRK)                                       1

      470397               Da Vinci Xi/X Gage Pin (Box of 3)                                                3

      380989               Blue Fiber Cable Kit                                                             1

      342562               Instrument Introducer                                                            1




*Documentation is listed in English only.
 Note: For other languages contact Customer Service. Documentation may not be available in all languages.

 10
          Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 58 of 143




Da Vinci Xi/X Accessories
              ®




Da Vinci Xi/X 8 mm Cannulas, Obturators, and Seals
                    ITEM CODE   PRODUCT DESCRIPTION                                   QT Y/ B OX


                    470361      5 mm - 8 mm Cannula Seal (Box of 10)                  10


                    470002      8 mm Cannula                                          1

                    470004      8 mm Cannula, Long                                    1

                    470008      8 mm Blunt Obturator                                  1

                    470009      8 mm Blunt Obturator, Long                            1

                    470359      8 mm Bladeless Obturator (Optical) (Box of 6)         6


                    470360      8 mm Bladeless Obturator, Long (Optical) (Box of 6)   6



Da Vinci Xi/X 8 mm Disposable Instrument Accessories
                    ITEM CODE   PRODUCT DESCRIPTION                                   QT Y/ B OX


                    400180      Tip Cover Accessory (Box of 10)                       10



Da Vinci Xi/X Vision Equipment
8 mm Endoscopes
                    ITEM CODE   PRODUCT DESCRIPTION


                    470026      Da Vinci Xi/X Endoscope with Camera, 8 mm, 0˚


                    470027      Da Vinci Xi/X Endoscope with Camera, 8 mm, 30˚



Sterilzation Tray
                    ITEM CODE   PRODUCT DESCRIPTION




                    400490      Da Vinci Xi/X Endoscope Sterilization Tray




                                                                                               11
                     Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 59 of 143




    Energy Accessories
    Da Vinci Xi/X Energy Activation Cables
                                       ITEM CODE         PRODUCT DESCRIPTION                                                       QT Y/ B OX



                                       371716            Energy Activation Cable, Covidien, Force Triad                            1



                                       371870            Energy Activation Cable, Ethicon, Gen 11                                  1



    Da Vinci Xi/X Energy Instrument Cords
                                       ITEM CODE         PRODUCT DESCRIPTION                                                       QT Y/ B OX


                                                         Monopolar Energy Instrument Cord
                                       470383                                                                                      1
                                                         (13 ft. / 4 m)


                                                         Bipolar Energy Instrument Cord
                                       470384                                                                                      1
                                                         (17 ft. / 5 m)



    Da Vinci Simulation
                          ®




                                       ITEM CODE         PRODUCT DESCRIPTION                                                       QT Y/ B OX


                                       373373            Da Vinci Xi/X Skills Simulator     ™
                                                                                                                                   1



                                       381129            Blue Fiber Cable, Simulator                                               1


                                       372363            Simulator Skills Drills                                                   1



                                       600092            Da Vinci SimNow Service and Benefits (annual)                             1



                                       377773            Da Vinci SimNow Simulator                                                 1




    Da Vinci Xi Integrated Table Motion
                                  ®




                                       ITEM CODE         PRODUCT DESCRIPTION                                                       QT Y/ B OX



                                                         Integrated Table Motion Hardware and
                                       600062                                                                                      1
                                                         Software Upgrade       1




1
    The TruSystem 7000dV table is sold and serviced by Trumpf Medical. To order, contact Trumpf Medical (www.trumpfmedical.com).

    12
                      Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 60 of 143




    Da Vinci Xi/X Training Equipment
                            ®




    Da Vinci Xi/X Training Instruments
        ITEM CODE           PRODUCT DESCRIPTION                                                                                                      USES

        470001-T            Potts Scissors                                                                                                           30

        470006-T            Large Needle Driver                                                                                                      30

        470033-T            Black Diamond Micro Forceps                                                                                              30

        470048-T            Long Tip Forceps                                                                                                         30

        470093-T            ProGrasp™ Forceps                                                                                                        30

        470347-T            Tip-Up Fenestrated Grasper                                                                                               30

        470171-T            Micro Bipolar Forceps                                                                                                    30

        470400-T            Long Bipolar Grasper                                                                                                     30

        470172-T            Maryland Bipolar Forceps                                                                                                 30

        470179-T            Hot Shears (Monopolar Curved Scissors)
                                           ™                                     1,2
                                                                                                                                                     30

        470181-T            Resano Forceps                                                                                                           30

        470183-T            Permanent Cautery Hook                                                                                                   30

        470184-T            Permanent Cautery Spatula                                                                                                30

        470205-T            Fenestrated Bipolar Forceps                                                                                              30

        470405-T            Force Bipolar                                                                                                            30

        470207-T            Tenaculum Forceps                                                                                                        30

        470309-T            Mega SutureCut Needle Driver
                                                   ™
                                                                                                                                                     30

        470215-T            Cardiac Probe Grasper                                                                                                    30

        470230-T            Large Clip Applier         3
                                                                                                                                                     200 Closures

        470249-T            Dual Blade Retractor                                                                                                     30

        470318-T            Small Graptor (Grasping Retractor)
                                               ™
                                                                                                                                                     30
        470246-T            Atrial Retractor Short Right                                                                                             30

        470344-T            Curved Bipolar Dissector                                                                                                 30

        470327-T            Medium-Large Clip Applier          4
                                                                                                                                                     200 Closures

        470007-T            Round Tip Scissors                                                                                                       30

        470049-T            Cadiere Forceps                                                                                                          30

        470296-T            Large SutureCut Needle Driver                                                                                            30

        470194-T            Mega Needle Driver                                                                                                       30

        470190-T            Cobra Grasper                                                                                                            30

        470401-T            Small Clip Applier         5
                                                                                                                                                     200 Closures

        470036-T            Debakey Forceps                                                                                                          30
1
    Requires Tip Cover Accessory (PN 400180) for use 2Requires in-service prior to first use, please contact your local Intuitive Surgical Representative 3Compatible with Weck
    Hem-o-lok® Large Polymer Clips. Weck product code #544240 4Compatible for use with Weck Hem-o-lok® medium-large polymer clip. Weck product code #544230
    5
      Compatible for use with Weck Horizon small-wide titanium clip. Weck product code #001201 or #001205
    Notes: (a) Training instruments are not approved for human use. (b) Training instruments can be readily identified by the red instrument housing. (c) Red instrument
    icons persist on the monitors when a training instrument is loaded onto the system. (d) The training instrument warranty covers only defects in manufacturing. Upon
    first use, the warranty expires.
                                                                                                                                                                            13
                  Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 61 of 143




 Recommended Spares and Equipment
      ITEM CODE          PRODUCT DESCRIPTION

      See Page 10       Da Vinci Xi/X Endoscope with Camera

      380989            Blue Fiber Cable Kit
      See Pages
                        EndoWrist Instruments
                                     ®

      3-6
      See Page 9        Instrument Cannula

      381216            Da Vinci Xi/X Instrument Release Kit (IRK) (Item provided free of charge)

      470397            Da Vinci Xi/X Gage Pin (Set of 3) (Item provided free of charge)



 Da Vinci Xi/X System Documentation
                        ®




      ITEM CODE          PRODUCT DESCRIPTION

      381226            Da Vinci Xi/X Documentation Kit

      552271            Harmonic ACE Curved Shears Addendum

      554021            Da Vinci X User Manual

      553873            Da Vinci Xi/X Instruments & Accessories Manual

      553459            Instruments & Accessories Addendum

      553707            EndoWrist Stapler 45 Curved-Tip Instruments and Accessories User Manual Addendum

      553955            Da Vinci X Storage Addendum

      553547            Endoscope User Manual Addendum

      553550            Endoscope Reprocessing Instructions Addendum

      553276            Bladeless Obturator (Optical) addendum

      553477            Hasson Cone Addendum

      554070            Force Bipolar User Manual Addendum

      554738            Reprocessing Addendum
                        Cleaning and Sterilization Kit Includes:
                        • Reprocessing Instructions

                        • Instruments and Accessories Reprocessing Wall Chart

                        • Endoscope Reprocessing Wall Chart
      470600            • Luer Fitting for Flushing

                        • Pipe-to-Hose Adapter

                        • Brush with soft, nylon bristles

                        • Tip Cover Insertion/Removal Tool for Monopolar Curved Scissors (Qty. 5)




Documentation is listed in English only.
Note: For other languages contact Customer Service. Documentation may not be available in all languages.
*Software specficiation. Actual open angle may vary due to wrist angle or anatomic restrictions.

 14
                     Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 62 of 143




Da Vinci Xi/X 8 mm EndoWrist Instrument Specifications
                           ®                                                                ®




                                                                                                        JAW O P E N   JAW      WORKING
    Jaw Open Angle
                                     DA V I N C I X I   NUMBER                                          ANGLE         LENGTH   LENGTH
    from Centerline                  ITEM CODE          OF USES    INSTRUMENT NAME                      (D EG)*       (C M)    (C M)

                 Jaw                 EndoWrist Monopolar Cautery Instruments
                 Length              470179             10         Hot Shears™ (MCS)                    29            1.3      31.75
                                     470183             10         Permanent Cautery Hook               N/A           1.6      32.26
                                     470184             10         Permanent Cautery Spatula            N/A           1.7      32.26

                                     EndoWrist Bipolar Cautery Instruments
                                     470172       10        Maryland Bipolar Forceps                    45            2.0      32.77
                                     470400             10         Long Bipolar Grasper                 70            2.2      32.91
                                     470205             10         Fenestrated Bipolar Forceps          45            2.1      32.77
                                     470171             10         Micro Bipolar Forceps                45            1.4      32.00
                                     470344             10         Curved Bipolar Dissector             45            2.2      33.02
                                     470405             10         Force Bipolar                        42            2.8      33.58
           Working
                                     480322             1          Vessel Sealer                        40            2.1      32.10
           Length
                                     480422             1          Vessel Sealer Extend                 40            2.05     32.10

                                     EndoWrist Needle Drivers
                                     470006       10         Large Needle Drive                         30            1.0      31.50
                                     470309             10         Mega SutureCut Needle Driver
                                                                         ™              ™
                                                                                                        40            1.4      31.75
                                     470296             10         Large SutureCut Needle Driver        38            1.1      31.50
                                     470194             10         Mega Needle Driver                   30            1.3      31.75

                                     EndoWrist Graspers
                                     470093       10               ProGrasp™ Forceps                    55            2.8      33.53
                                     470207             10         Tenaculum Forceps                    75            3.0      32.77
                                     470347             10         Tip-Up Fenestrated Grasper           60            3.2      32.77
                                     470048             10         Long Tip Forceps                     30            2.0      32.51
                                     470318             10         Small Graptor (Grasping Retractor)
                                                                                    ™
                                                                                                        60            4.5      32.26
                                     470049             10         Cadiere Forceps                      30            2.0      32.77
                                     470190             10         Cobra Grasper                        60            2.0      32.51

                                     EndoWrist Scissors
                                     470001        10              Potts Scissors                       22            1.1      31.50
                                     470007             10         Round Tip Scissors                   30            1.1      31.50

                                     Clip Appliers
                                     470230        100             Large Clip Applier                   55            2.4      33.27
                                     470327             100        Medium-Large Clip Applier            55            2.1      32.77
                                     470401             100        Small Clip Applier                   30            1.1      31.75

                                     Specialty Instruments
                                     470181         10             Resano Forceps                       30            1.1      31.75
                                     470246             10         Atrial Retractor (Short Right)       70            4.8      33.27
                                     470249             10         Dual Blade Retractor                 70            4.8      33.27
                                     470215             10         Cardiac Probe Grasper                60            1.7      32.26
                                     470033             15         Black Diamond Micro Forceps          30            1.0      31.50
                                     470036             10         DeBakey Forceps                      30            1.2      30.99

                                     Suction Irrigation
                                     480299         1              Suction Irrigator                    N/A           1.2      32.48

                                     Ultrasonic Energy
                                     480275        1               Harmonic ACE 8 mm Curved Shears      N/A           2.2      26.84


*
    Software specification. Actual open angle may vary due to wrist angle or anatomic restrictions.                                    15
       Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 63 of 143




     5 mm
     Single-Site                                   ®




     Instruments & Accessories




16
     Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 64 of 143




Single-Site 5 mm Instruments
           ®




           Maryland Dissector                             Crocodile Grasper
           Da Vinci Xi, X          10 Uses                Da Vinci Xi, X          10 Uses
           Part #                  478050                 Part #                  478059




           Medium-Large Clip Applier                      Maryland Bipolar Forceps
           Da Vinci Xi, X       80 Closures                                       Box of
                                                          Da Vinci Xi, X          6/Single
           Part #               478053
                                                                                  use
           Validated for use    Weck
                                                          Part #                  478080
           with Weck Hem-o-     product
           lok® medium-large    code
           polymer clip.        #544230


           Suction Irrigator                              Curved Needle Driver
           Da Vinci Xi, X          20 Uses                Da Vinci Xi, X          10 Uses
           Part #                  478054                 Part #                  478088




           Cadiere Forceps/Grasper                        Permanent Cautery Hook
           Da Vinci Xi, X          10 Uses                Da Vinci Xi, X          10 Uses
           Part #                  478055                 Part #                  478090




           Curved Scissors                                Fenestrated Bipolar Forceps
           Da Vinci Xi, X          7 Uses                                         Box of
                                                          Da Vinci Xi, X          6/Single
           Part #                  478057
                                                                                  use
                                                          Part #                  478093




           Fundus Grasper                                 Wristed Needle Driver
           Da Vinci Xi, X          10 Uses                Da Vinci Xi, X          10 Uses
           Part #                  478058                 Part #                  478115




                                                                                            17
          Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 65 of 143




Da Vinci Xi/X Single-Site Reusable Accessories
             ®
                                               ®




Single-Site Cannulae and Obturators
                     ITEM CODE   PRODUCT DESCRIPTION                                   QT Y/ B OX


                     478263      8 mm Camera Cannula                                   1


                     478008      8 mm Blunt Obturator                                  1


                     478013      5 mm Blunt Obturator                                  1


                     478060      5 mm Accessory Cannula                                1


                     478061      5 x 300 mm Curved Cannula, Camera Right               1

                     478062      5 x 300 mm Curved Cannula, Camera Left                1


                     428064      5 x 300 mm Flexible Blunt Obturator                   1


                     478071      5 x 250 mm Curved Cannula, Camera Right               1


                     478072      5 x 250 mm Curved Cannula, Camera Left                1


                     428074      5 x 250 mm Flexible Blunt Obturator                   1


                     428076      10 mm Accessory Cannula                               1


                     428084      10 mm Blunt Obturator                                 1



Da Vinci Xi/X Single-Site Disposable Accessories
Single-Site Seal and Port
                     ITEM CODE   PRODUCT DESCRIPTION                                   QT Y/ B OX


                                 Da Vinci Xi Single-Site Seal (Instruments + Camera)
                                           ®            ®

                     478161                                                            10
                                 (Box of 10)

                                 Single-Site Port (for 8.5 mm Endoscope)
                     478065                                                            10
                                 (Box of 10)




18
                      Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 66 of 143




Da Vinci Xi/X Single-Site Training Instruments
                               ®
                                                                          ®




       DA V I N C I X I        PRODUCT DESCRIPTION                                                                           U N I T S / B OX      USES

       478050-T                5 mm Maryland Dissector                                                                       1                     30

       478053-T                5 mm Hem-o-lok Medium-Large Clip Applier
                                                 ®
                                                                                                                             1                     100

       478054-T                5 mm Suction Irrigator                                                                        1                     50

       478055-T                5 mm Cadiere Forceps                                                                          1                     30

       478057-T                5 mm Curved Scissors                                                                          1                     15

       478058-T                5 mm Fundus Grasper                                                                           1                     20

       478059-T                5 mm Crocodile Grasper                                                                        1                     20

       478088-T                5 mm Curved Needle Driver                                                                     1                     20
       478090-T                5 mm Permanent Cautery Hook                                                                   1                     20

       478115-T                5 mm Wristed Needle Driver                                                                    1                     20



Da Vinci Xi/X Single-Site Instrument Specifications
                                                                                                                      WORKING                   WORKING
       DA V I N C I                                                                                                   LENGTH,                   LENGTH,
       XI/X ITEM          NUMBER      INSTRUMENT                                JAW O P E N         JAW L E N G T H   2 50 M M                  300 MM
       CODE               OF USES     NAME                                      A N G L E (D EG)*   (C M)             C A N N U L E (C M) †     C A N N U L A(C M) †

       Single-­Site Monopolar Cautery Instruments
       478090             10          Permanent Cautery Hook                    N/A                 N/A               14.9                      19.9
       Single-­Site Bipolar Cautery Instruments
       478080             1           Maryland Bipolar Forceps                  45                  1.8               15.5                      20.5
       478093             1           Fenestrated Bipolar Forceps               39                  1.9               15.5                      20.5
        Single-­Site Needle Drivers
       478088             10          Curved Needle Driver                      35                  1.0               14.6                      19.6
       478115             10          Wristed Needle Driver                     27                  0.9               16.1                      21.1
       Single-­Site Graspers
       478050             10          Maryland Dissector                        53                  1.8               15.5                      20.5
       478055             10          Cadiere Forceps                           57                  1.9               15.5                      20.5
       478058             10          Fundus Grasper                            57                  1.9               15.5                      20.5
       478059             10          Crocodile Grasper                         57                  1.9               15.5                      20.5
       Single-­Site Scissors
       478057             7           Curved Scissors                           42                  1.3               15.3                      20.3
       Single-­Site Clip Appliers
       478053             80          Medium-Large Clip Applier                 36                  1.5               15.0                      20.0
       Single-­Site Specialty Instruments
       478054             20          Suction Irrigator                         N/A                 N/A               15.5                      20.5




Software specification. Actual open angle may vary due to wrist angle or anatomic restrictions.
*


    Indicates instrument length from the distal end of the cannula to the instrument tip

                                                                                                                                                                       19
                 Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 67 of 143




Common Carton Dimensions and Weights
     ITEM                              ITEM CODE   OUTSIDE DIMENSIONS                AV E R AG E W E I G H T

     Vessel Sealer                     480322      28.75” x 6” x 2.875”              1.28 lbs
     Harmonic ACE Curved Shears        480275      73 cm x 15.24 cm x 7.3 cm         0.58 kg

                                                                                     0.88 lbs
                                       470361
                                                                                     0.4 kg
                                                   10.375” x 3.75” x 4.3125”
     Seals
                                                   26.35 cm x 9.53 cm x 10.95 cm
                                                                                     0.93 lbs
                                       470380
                                                                                     0.42 kg

                                                   9.4” x 3.4” x 3”                  0.4 lbs
     Tip Cover                         400180
                                                   23.876 cm x 8.636 cm x 7.62 cm    0.18 kg

                                       470002      14” x 5.5” x 4”                   0.8 lbs
     Cannula
                                       470004      35.56 cm x 13.97 cm x 10.16 cm    0.36 kg

                                       470008      14” x 5.5” x 4”                   0.7 lbs
     Obturators
                                       470009      35.56 cm x 13.97 cm x 10.16 cm    0.31 kg

                                                                                     2.006 lbs
                                       470359
                                                                                     0.91 kg
                                                   13” x 4.5” x 11.1875”
     Bladeless Obturators
                                                   33.02 cm x 11.43 cm x 28.416 cm
                                                                                     2.025 lbs
                                       470360
                                                                                     0.92 kg

                                                   21” x 19” x 10.5”                 21 lbs
                                       470015
                                                   53.34 cm x 48.26 cm x 26.67 cm    9.5 kg
     Drapes
                                                   14” x 6.5” x 5”                   3.7 lbs
                                       470341
                                                   35.56 cm x 16.51 cm x 12.7 cm     1.7 kg

                                                   31” x 6” x 2.875”                 2.28 lbs
     EndoWrist Stapler 45 Instrument   470298
                                                   78.74 cm x 15.24 cm x 7.30 cm     1.03 kg

                                                                                     2.40 lbs
     EndoWrist Stapler 30 Instrument   470430      31” X 5.75” X 2.75”
                                                                                     1.08 kg

     EndoWrist Stapler 30                                                            2.40 lbs
                                       470530      31” X 5.75” X 2.75”
     Curved-Tip Instrument                                                           1.08 kg




20
            Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 68 of 143




Common Carton Dimensions and Weights
 ITEM                                   ITEM CODE   OUTSIDE DIMENSIONS               AV E R AG E W E I G H T


 EndoWrist Stapler 30 mm Gray Reload    48630M-02

 EndoWrist Stapler 30 mm White Reload   48630W-02
                                                                                     1.10 lbs
                                                    7.25” x 6.00” x 6.50”
                                                                                     0.5 kg
 EndoWrist Stapler 30 mm Blue Reload    48630B-02

 EndoWrist Stapler 30 mm Green Reload   48630G-02

 EndoWrist Stapler 45 mm White Reload   48645W-03
                                                                                     1.10 lbs
 EndoWrist Stapler 45 mm Blue Reload    48645B-03   7.25” x 6.00” x 6.50”
                                                                                     0.5 kg
 EndoWrist Stapler 45 mm Green Reload   48445G-03


                                                    28.5” x 20.2” x 7.3”             8.8 lbs
 Sterilization Tray                     400490
                                                    72 cm x 51 cm x 19 cm            4.0 kg


                                                                                     0.5 lbs
                                        470383
                                                                                     0.23 kg
                                                    9.625” x 6.3125” x 1.25”
 Energy Instrument Cords
                                                    24.45 cm x 16.03 cm x 3.175 cm
                                                                                     0.57 lbs
                                        470384
                                                                                     0.26 kg

                                                                                     1.7 lbs
                                        470398
                                                                                     0.77 kg
                                                    14” x 5.5” x 4”
 Hasson Cones
                                                    35.56 cm x 13.97 cm x 10.16 cm
                                                                                     1.8 lbs
                                        470399
                                                                                     0.8 kg


 Instruments:
 Needle Drivers, Scissors,                          27” x 3.5” x 2”                  1.08 lbs
                                        Most
 Forceps, Graspers and                              68.58 cm x 5.08 cm x 8.9 cm      0.49 kg
 Clip Appliers, etc.




                                                                                                               21
                 Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 69 of 143




Ordering and Terms                                      *



ORDERING METHODS
Purchase Orders accepted:
         EDI (preferred)     Global Health Exchange (GHX)                                    E-mail ordersupport@intusurg.com
                      Fax    408.523.2377                                     Customer Support         800.876.1310

TERMS
 Payment Terms Net 30 Days
           Delivery Estimated 2-Day standard delivery. FedEx is an Intuitive preferred courier.
                      Standard Shipping Terms: FCA Intuitive warehouse (Incoterms 2010).
                      All orders are subject to inventory availability.
                      Advanced instrumentation will be delivered upon Customer’s completion of the advanced instrument training verification.
                      A $9.95 handling charge will be applied to customer-routed shipments. A customer-routed shipment is when the
                      customer requests that their order be shipped on their own FedEx or UPS shipping account, and not on Intuitive’s FedEx account.
                      The handling charge supports the additional costs related to order fulfillment of customer-designated carrier shipments.
       Price Policy   Pricing subject to change without notice, applicable taxes, and via freight charges may apply.
     Return Goods All returns are authorized through Intuitive Customer Service. Please call toll free at 800.876.1310 to obtain a Return Material
            Policy Authorization number (RMA#). Upon issuance of the RMA#, Customer Service will send the Customer a PDF of the Prepaid RMA
                   Return Shipping label along with an RMA notification email. The Customer must print the Prepaid RMA Return Shipping label,
                   affix it to the package, and call for a FedEx pickup or drop off the defective return at a FedEx location. All returned items must
                   be accompanied with a valid RMA# and are requested to be received within 14 days of issuance or the RMA could be subject to
                   cancellation. Intuitive Surgical will prepay for the return of the defective instruments.
                      Defective returns
                         • Upon identification of a defective instrument, please call Intuitive Customer Service within 5 days.

                          • Prior to returning to Intuitive, items must be cleaned and decontaminated in accordance with
                            current local environmental safety laws and standards.
                      Excess returns
                         • Items are required to be in the original packaging with no markings, seals intact, and to have been
                           purchased within the last 12 months.
                          • Package excess returned inventory in a separate shipping container to prevent damage to original
                            product packaging.
      Credit Policy   Intuitive will issue credit against original purchase order after full inspection is complete.
                      Credit for defective returns
                         • Intuitive will issue credit on products based on failure analysis performed and individual warranty terms.

                          • For instruments, credit will be issued for the remaining lives, plus one additional life to compensate for usage at the time the
                            issue was identified.
                          • Evidence of negligence, misuse and mishandling will not qualify for credit.

                      Credit for excess-inventory returns
                         • Excess-inventory returns will be valued at the invoice price.

                          • Original packaging must be unmarked, undamaged and seals intact to qualify for credit.

                      Credit will be issued based on the following conditions
                         • Products that were shipped less than 12 months prior to return request.

                          • If the original package is intact.

                          • If the product is within expiration date.

                      Intuitive will retain all returned product.
         Warranty Warranties are applied for manufacturing defects
                    • Endoscope, Camera, and Simulator – 1 year warranty
                    • Accessories – 90 day warranty
                    • Instruments – see above for credit terms




22
              Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 70 of 143




Ordering and Terms (continued)            *



Use of Simulator          Customer will ensure the proper use of the Simulator consistent with the Documentation, and Customer will
                          ensure the proper management and supervision of the Simulator. Customer will not, nor will Customer permit
                          any third party to, modify, disassemble, reverse engineer, alter, or misuse the Simulator. Prohibited actions
                          include, but are not limited to: (1) adding or subtracting any Customer or third party equipment, hardware,
                          firmware, or software to or from the Simulator, or (2) reconfiguring any of the Intuitive equipment, hardware,
                          firmware, or software as originally provided to Customer as part of the Simulator without Intuitive’s express
                          written permission.
Data Use                  Customer agrees that Intuitive and its affiliates within the Intuitive Surgical group of companies (collectively,
                          “Intuitive”) may collect data relating to the use of Intuitive products (“Data”). In some instances Data may
                          be communicated via data gathering or transmission technology to Intuitive. In other instances, Intuitive may
                          request Customer and Customer agrees to provide Data to Intuitive. Such Data may be used for a variety of
                          purposes, including, but not limited to (1) providing support and preventative maintenance of Intuitive products,
                          (2) improving Intuitive products or services, (3) ensuring compliance with applicable laws and regulations, and
                          (4) providing a general resource for Intuitive’s research and business development. Intuitive does not intend to
                          collect protected health information (PHI) as defined by the Health Insurance Portability and Accountability
                          Act of 1996 (HIPAA) or analogous foreign patient privacy laws or regulations, as may be amended from time to
                          time. In the event any Data communicated to Intuitive identifies an entity or individual, Intuitive will not share
                          such Data with any third parties without the entity’s or individual’s consent, unless required by law or regulatory
                          authorities.
Software License          Software embedded within the Simulator is provided under license and is not sold to Customer. Subject to
and Restrictions          the terms and conditions of this Agreement, Intuitive grants to Customer a non-exclusive, non-transferable,
                          fully paid, restricted use license to use the Software solely as incorporated in the Simulator in machine-
                          executable object code form and solely in connection with the operation of the Simulator as described in the
                          Documentation. Customer must not use, copy, modify, or transfer the Software or any copy thereof, in whole
                          or in part, except as expressly provided in this Agreement. In addition, Customer must not reverse engineer,
                          decompile, disassemble, attempt to derive the source code for, or otherwise manipulate the Software,
                          except that manipulation of the Software is permitted if, and then only to the extent that, the foregoing
                          prohibition on manipulation is required to be modified by applicable law. In that case, Customer must first
                          request from Intuitive the information to be sought from the Software, and Intuitive may, in its discretion,
                          provide information to Customer under good faith restrictions and impose reasonable conditions on use of the
                          Software. The structure and organization of the Software are valuable trade secrets of Intuitive and Customer
                          will protect the Software as Intuitive’s Proprietary Information. Intuitive reserves all rights to the Software not
                          expressly granted to Customer.
Networking Requirements   Purchased equipment may require a network connection in order to achieve full functionality. Customer
                          acknowledges that when Simulator is in use, Customer is responsible for maintaining an active network
                          connection to Intuitive Simulator infrastructure as specified in the Simulator’s network requirements,
                          for the purpose of supporting all subscriptions services such as, latest simulation updates, OS patches,
                          anti-virus updates, data backup and user account management capabilities. Customer is responsible for
                          the security of the Simulator and the security of the internal network to which the Simulator is configured.
                          Intuitive reserves the right to change, add, or remove functionalities or features at any time.
Information Security      Customer is responsible for maintaining the confidentiality of its username(s), password(s), account(s), as well
                          as all activities that occur under that account(s) and both the physical and cyber-security of the Simulator.

                          Any term or condition contained in your purchase order or similar forms which is different from, inconsistent
                          with, or in addition to these terms shall be void and of no effect unless agreed to in writing and signed by your
                          authorized representative and an authorized representative of Intuitive.
                          *Ordering, terms and conditions are subject to revision.
                          For questions please contact Customer Service at 800.876.1310, Option 3




                                                                                                                                                23
        Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 71 of 143




NOTES




24
        Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 72 of 143




NOTES




                                                                               25
               Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 73 of 143




For more information or to order,call Intuitive Surgical toll-free.
For the name of your local distributor, call Intuitive Surgical or visit
www.intuitive.com.

Call 1.800.876.1310 (toll-free)


Some products in the catalog may not be available in all countries.



Important Safety Information
For Important Safety Information, indications for use, risks, full cautions
and warnings, please refer to http://www.davincisurgery.com/safety
and www.intuitivesurgical.com⁄safety. © 2019 Intuitive Surgical, Inc.
All rights reserved. Product names are trademarks or registered
trademarks of their respective holders.
                                                                              PN1052082-US RevA 01/2019

26
Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 74 of 143




      EXHIBIT 3
    Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 75 of 143
                                                     NOVEMBER 2015




DA VINCI S AND DA VINCI SI
 INSTRUMENT & ACCESSORY CATALOG
With pricing in US dollars
    Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 76 of 143




                    TABLE OF CONTENTS
          8 MM CAUTERY INSTRUMENTS
               6 EndoWrist Monopolar Cautery Instruments
               6 EndoWrist Bipolar Cautery Instruments
               7 EndoWrist® One™ Instruments
               7 Ultrasonic Energy Instrument
               7 EndoWrist Clip Appliers
          8 MM INSTRUMENTS
               8 EndoWrist Graspers
               9 EndoWrist Needle Drivers
               10 EndoWrist Scissors
               10 EndoWrist Scalpels
               11 Specialty Instruments
          8 MM ACCESSORIES
               12 Cannulas, Obturators, Seals, Disposable & Reusable Accessories
          5 MM INSTRUMENTS
               14 EndoWrist Monopolar Cautery Instruments
               14 Ultrasonic Energy Instrument
               14 EndoWrist Needle Driver
               15 EndoWrist Scissors
               15 EndoWrist Graspers
          5 MM ACCESSORIES
               16 Cannula, Obturator, Seal, Reducer, & Disposable Accessories
          ENDOWRIST STABILIZER AND 12 MM ACCESSORIES
               17 Specialty Instrument
          ENDOWRIST STAPLER SYSTEM COMPONENTS
               18 Kits, Simulation, Reloads, Reposables
               19 Disposables and Accessories
          SINGLE-SITE INSTRUMENTS
              20 Single-Site Instruments
               21 Single-Site Reusable Accessories
              23 Single-Site Disposable Accessories
              23 Single-Site New Account Starter Kits
              23 Single-Site Skills Simulator
              24 Single-Site Training Instruments
              24 Single-Site Instrument Specifications




2
Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 77 of 143




                 TABLE OF CONTENTS
          25 da Vinci® S™ Accessories
          26 da Vinci® Si™ Accessories
           27 Energy Activation Cables
          28 Sterilization Trays
          29 da Vinci® S™ Vision Equipment
          30 da Vinci® Si™ Vision Equipment
           31 EndoWrist® Training Instruments and Accessories
          33 Recommended Spares
          34 8 mm EndoWrist® Instrument Specifications
          36 5 mm EndoWrist® Instrument Specifications
           37 Common Carton Dimensions and Weights
          38 Ordering and Terms




          For more information, call Intuitive Surgical
                          1.800.876.1310
                                   or visit
         www.intuitivesurgical.com
       Some products in the catalog may not be available in all countries.




                                                                             3
                Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 78 of 143




     ENDOWRIST ® INSTRUMENT APPLICATION MATRIX
R = Recommended Instruments
                                                                          Urology                          Gynecology                                Cardiothoracic                                                 General                          Pediatric
S = Supplemental Instruments




                                                                                                                                                                   REVASCULARIZATION
                                                                                                                                   SACROCOLPOPEXY




                                                                                                                                                                                                                                    FUNDOPLICATION




                                                                                                                                                                                                                                                                   FUNDOPLICATION
                                                          PROSTATECTOMY




                                                                                                                                                                                                   GASTRIC BYPASS
                                                                                                       HYSTERECTOMY
    DA VINCI®




                                                                                                                                                                                                                     LOW ANTERIOR
                                                                                         NEPHRECTOMY




                                                                                                                      MYOMECTOMY




                                                                                                                                                    MITRAL VALVE




                                                                                                                                                                                                                                                     PYELOPLASTY
                                                                            CYSTECTOMY
     S/SI™




                                                                                                                                                                                       LOBECTOMY




                                                                                                                                                                                                                     RESECTION
                                                                                                                                                                   CARDIAC
                       8 MM INSTRUMENTS




                                                                                                                                                                                                                                    NISSEN




                                                                                                                                                                                                                                                                   NISSEN
                                                                                                                                                    REPAIR
    ENDOWRIST MONOPOLAR CAUTERY INSTRUMENTS
     420179     Hot Shears™ (Monopolar Curved Scissors)   R                 R            R             R              R             R                                                   S           R                   R              R                              R
     420183     Permanent Cautery Hook                     S                R            R                            R                                                                            R                                   R                              R
     420184     Permanent Cautery Spatula                                                               S                                              R               R               R
    ENDOWRIST BIPOLAR CAUTERY INSTRUMENTS
     420172     Maryland Bipolar Forceps                  R                 R            R             R              R             R                                                  R            R                   R
     420227     PK® Dissecting Forceps                     S                R                          R              R            R                                                                                                                 R
     420205     Fenestrated Bipolar Forceps               R                 R                          R                           R                                                   R                                S
      420110    PreCise™ Bipolar Forceps                                                                               S
      420171    Micro Bipolar Forceps                                                                                                                                  R
     420344     Curved Bipolar Dissector                                                                                                                                               R
    ULTRASONIC ENERGY INSTRUMENTS
     420275     Harmonic ACE® Curved Shears 8 mm                                                                                                                                                    R                   S              R
    ENDOWRIST NEEDLE DRIVERS
     420006     Large Needle Driver                       R                 R            R             R              R             R                  R               R                S           R                                  R                              R
     420194     Mega™ Needle Driver                                                                    R              R             R
     420296     Large SutureCut™ Needle Driver                                                                                      S                  R
     420309     Mega™ SutureCut™ Needle Driver             S                             R             R              R             R                                                               R                                  R             R                R
    ENDOWRIST GRASPERS
     420033     Black Diamond Micro Forceps                                                                                                                            R                                                                                              R
     420093     ProGrasp™ Forceps                          S                R            R                             S                                                                                                S                            R
     420049     Cadiere Forceps                                                                         S              S            R                                                               R                   S              R                              R
     420207     Tenaculum Forceps                                                                       S             R
     420190     Cobra™ Grasper                                              R                           S             R             S
     420036     DeBakey Forceps                                                                                                                        R               R                S                                                            R
     420189     Double Fenestrated Grasper                                                              S                           R                                                                                   S
     420048     Long Tip Forceps                                                                                                                                       R
      420181    Resano Forceps                                                                                                                         R
      420121    Fine Tissue Forceps                                                                                                                                     S
     420278     Graptor™ (Grasping Retractor)                                                          R                            R                                                                                   S
     420318     Small Graptor™ (Grasping Retractor)                                                    R                            R                                                                                   S
     420343     5 mm Thoracic Grasper                                                                                                                                                  R




4
               Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 79 of 143




  ENDOWRIST ® INSTRUMENT APPLICATION MATRIX
R = Recommended Instruments
                                                               Urology                          Gynecology                                Cardiothoracic                                                 General                          Pediatric
S = Supplemental Instruments




                                                                                                                                                        REVASCULARIZATION
                                                                                                                        SACROCOLPOPEXY




                                                                                                                                                                                                                         FUNDOPLICATION




                                                                                                                                                                                                                                                        FUNDOPLICATION
                                               PROSTATECTOMY




                                                                                                                                                                                        GASTRIC BYPASS
                                                                                            HYSTERECTOMY
 DA VINCI®




                                                                                                                                                                                                          LOW ANTERIOR
                                                                              NEPHRECTOMY




                                                                                                           MYOMECTOMY




                                                                                                                                         MITRAL VALVE




                                                                                                                                                                                                                                          PYELOPLASTY
                                                                 CYSTECTOMY
  S/SI™




                                                                                                                                                                            LOBECTOMY




                                                                                                                                                                                                          RESECTION
                                                                                                                                                        CARDIAC
                       8 MM INSTRUMENTS




                                                                                                                                                                                                                         NISSEN




                                                                                                                                                                                                                                                        NISSEN
                                                                                                                                         REPAIR
ENDOWRIST SCISSORS
  420178       Curved Scissors                  S                                                                                           R                                S
  420007       Round Tip Scissors               S                R                                                                                                                                                                        R
  420001       Potts Scissors                                                                                                                               R
CLIP APPLIER
  420230       Large Clip Applier              R                 R            R                                                                                                                              S
  420003       Small Clip Applier              R                              R                                                                             R               R
  420327       Medium-Large Clip Applier       R                 R            R              S              S            S                  S                S               S          R                    R              R
SPECIALTY INSTRUMENTS
  420204       Atrial Retractor                                                                                                             R
  420246       Atrial Retractor Short Right                                                                                                 R
  420192       Valve Hook                                                                                                                   R
  420203       Pericardial Dissector
  420249       Dual Blade Retractor                                           R
  420215       Cardiac Probe Grasper                                                                                                        S
  420182       EndoWrist® Stabilizer                                                                                                                        R
  420170       EndoPass™ Delivery Instrument                                                                                                                R




                                                                                                                                                                                                                                                                         5
               Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 80 of 143
8 MM


                           8 MM CAUTERY INSTRUMENTS
ENDOWRIST ® MONOPOLAR CAUTERY INSTRUMENTS

                        Hot Shears™                               Permanent Cautery Hook
                        (Monopolar Curved Scissors)               $2,000.00          10 Uses
                        $3,200.00             10 Uses             da Vinci S/Si      420183
                        da Vinci S/Si         420179
                        Shown with Tip
                                              400180
                        Cover Accessory



                        Permanent Cautery Spatula
                        $2,000.00             10 Uses
                        da Vinci S/Si         420184




ENDOWRIST ® BIPOLAR CAUTERY INSTRUMENTS

                        Maryland Bipolar Forceps                  Fenestrated Bipolar Forceps
                        $2,700.00             10 Uses             $2,700.00          10 Uses
                        da Vinci S/Si         420172              da Vinci S/Si      420205




                        Curved Bipolar Dissector                  Micro Bipolar Forceps
                        $2,700.00             10 Uses             $2,700.00          10 Uses
                        da Vinci S/Si         420344              da Vinci S/Si      420171




                        PK® Dissecting Forceps1                   PreCise™ Bipolar Forceps
                        $2,900.00             10 Uses             $2,700.00        10 Uses
                        da Vinci S/Si         420227              da Vinci S/Si    420110




1
    Must purchase with compatible generator cord. See page 27.


6
            Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 81 of 143
                                                                                                                         8 MM


                         8 MM CAUTERY INSTRUMENTS
ENDOWRIST® ONE™ INSTRUMENTS

                      Vessel Sealer1                                               Suction / Irrigator
                      $3,570.00               6 Units/Box                          $1,320.00                6 Units/Box
                                              Single Use                                                    Single Use
                      da Vinci Si             410322                               da Vinci Si              410299




ULTRASONIC ENERGY INSTRUMENT

                      Harmonic ACE® Curved Shears2
                      $1,100.00                   20 Uses
                      da Vinci S/Si               420275
                      Insert Shown
                                                  400272
                      (Single Use)



ENDOWRIST ® CLIP APPLIERS

                      Medium-Large Clip Applier3                                   Large Clip Applier4
                      $1,400.00                  100 Closures                      $1,400.00                  100 Closures
                      da Vinci S/Si              420327                            da Vinci S/Si              420230
                      Validated for use only with Weck                             Validated for use only with Weck
                      Hem-o-lok® medium-large polymer                              Hem-o-lok® large polymer clip.
                      clip. Weck product code #544230                              Weck product code #544240
                      Shown with Weck Hem-o-lok medium-large                       Shown with Weck Hem-o-lok large polymer clip
                      polymer clip




                      Small Clip Applier5
                      $2,100.00                  100 Closures
                      da Vinci S/Si              420003
                      Validated for use only with Weck
                      Hemoclip® small titanium clip. Weck
                      product code #523835
                      Shown with Weck Hemoclip Titanium clip




1
  Requires hardware upgrade. Contact Customer Service for details.
2
  Non-wristed instrument based on Ethicon Endo-Surgery Harmonic ACE® technology. Requires Harmonic ACE®
  Curved Shears Insert (PN 400272) for use.
3
  Weck Hem-o-lok® medium-large polymer clip (Weck product code #544230) is the only compatible clip used with
  this instrument. To order, contact Teleflex Medical (www.teleflex.com) or your local distributor.
4
  Weck Hem-o-lok® large polymer clip (Weck product code #544240) is the only compatible clip used with this
  instrument. To order, contact Teleflex Medical www.teleflex.com or your local distributor.
5
  Weck Hemoclip® small titanium clip (Weck product code #523835) is the only validated clip used with this instrument.
  To order in the U.S., contact Teleflex Medical, 800-234-9325. Not compatible with Weck Horizon™ family clips.

                                                                                                                                  7
       Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 82 of 143
8 MM


                              8 MM INSTRUMENTS
ENDOWRIST ® GRASPERS

              ProGrasp™ Forceps                           Tenaculum Forceps
              $2,200.00           10 Uses                 $2,200.00           10 Uses
              da Vinci S/Si       420093                  da Vinci S/Si       420207




                                                          DeBakey Forceps
              Long Tip Forceps
                                                          $1,850.00           10 Uses
              $2,450.00           10 Uses
                                                          da Vinci S/Si       420036
              da Vinci S/Si       420048




              Resano Forceps                              Cadiere Forceps
              $2,200.00           10 Uses                 $2,000.00           10 Uses
              da Vinci S/Si       420181                  da Vinci S/Si       420049




              Cobra Grasper                               Double Fenestrated Grasper
              $2,200.00              10 Uses              $2,000.00           10 Uses
              da Vinci S/Si          420190               da Vinci S/Si       420189




              Small Graptor™                              Graptor™
              (Grasping Retractor)                        (Grasping Retractor)
              $2,400.00              10 Uses              $2,400.00           10 Uses
              da Vinci S/Si          420318               da Vinci S/Si       420278




8
       Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 83 of 143
                                                                                   8 MM


                              8 MM INSTRUMENTS
ENDOWRIST ® GRASPERS CONTINUED

              Black Diamond Micro Forceps                 Fine Tissue Forceps
              $2,500.00             15 Uses               $2,800.00             15 Uses
              da Vinci S/Si         420033                da Vinci S/Si         420121




ENDOWRIST ® NEEDLE DRIVERS

              Large Needle Driver                         Mega SutureCut™
              $2,200.00             10 Uses               Needle Driver

              da Vinci S/Si         420006                $2,400.00             10 Uses
                                                          da Vinci S/Si         420309




              Mega™ Needle Driver                         Large SutureCut™
              $2,200.00             10 Uses               Needle Driver

              da Vinci S/Si         420194                $2,400.00             10 Uses
                                                          da Vinci S/Si         420296




                                                                                          9
       Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 84 of 143
8 MM


                              8 MM INSTRUMENTS
ENDOWRIST ® SCISSORS


              Potts Scissors                              Round Tip Scissors
              $1,950.00          10 Uses                  $1,950.00        10 Uses
              da Vinci S/Si      420001                   da Vinci S/Si    420007




              Curved Scissors
              $2,000.00          10 Uses
              da Vinci S/Si      420178




ENDOWRIST ® SCALPELS

              Snap-Fit™ Scalpel Instrument                Snap-Fit™ Scalpel Instrument
              $2,250.00            30 Uses                $2,250.00            30 Uses
              da Vinci S/Si        420157                 da Vinci S/Si        420157
              Shown with Snap-Fit                         Shown with Snap-Fit
                                  400152                                      400158
              15º Blue Blade                              Paddle Blade




10
       Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 85 of 143
                                                                                  8 MM


                              8 MM INSTRUMENTS
SPECIALTY INSTRUMENTS


              Atrial Retractor                            Atrial Retractor Short Right
              $2,950.00          10 Uses                  $2,950.00        10 Uses
              da Vinci S/Si      420204                   da Vinci S/Si    420246




                                                          Dual Blade Retractor
              Cardiac Probe Grasper
                                                          $2,950.00        10 Uses
              $2,200.00             10 Uses
                                                          da Vinci S/Si    420249
              da Vinci S/Si         420215




                                                         Pericardial Dissector
              EndoPass Delivery Instrument
                                                         $2,200.00            10 Uses
              $1,800.00              30 Uses
                                                         da Vinci S/Si        420203
              da Vinci S/Si          420170
              Shown with
                                     331788
              Cartridge



              Valve Hook
              $1,800.00            15 Uses
              da Vinci S/Si        420192




                                                                                         11
                                          Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 86 of 143
8 MM


                                                               8 MM ACCESSORIES
8 MM CANNULAS, OBTURATORS, AND SEALS
                                             DA VINCI S/SI   PRODUCT DESCRIPTION                                       UNITS/BOX               PRICE

                                                             8 mm Cannula Seal
                                               400077                                                                        10              $150.00
                                                             (10/12 mm Cannula Seal)

                                               420002        8 mm Instrument Cannula                                          1             $560.00

                                               420254        8 mm Cannula with Outlet                                         1             $960.00

                                               420004        8 mm Instrument Cannula, Long                                    1             $600.00

                                                420255       8 mm Cannula with Outlet, Long                                   1            $1,000.00

                                                420319       8 mm Flared Cannula                                              1             $980.00


                                                420378       EndoWrist Stapler Cannula Kit 1                                  1            $3,280.00


                                               420008        8 mm Blunt Obturator                                             1             $550.00

                                               420009        8 mm Blunt Obturator, Long                                       1             $590.00

                                               420023        8 mm Bladeless Obturator (Disposable)                          24              $600.00

                                               420024        8 mm Bladeless Obturator, Long (Disposable)                    24              $600.00



8 MM DISPOSABLE INSTRUMENT ACCESSORIES
                                             DA VINCI S/SI   PRODUCT DESCRIPTION                                       UNITS/BOX              PRICE

                                               400180        Tip Cover Accessory                                             10             $200.00

                                               400272        Harmonic ACE® Curved Shears Insert                              5              $2,150.00

                                                400152       Snap-fit™ 15° Blue Blade                                       20             $1,200.00

                                                400158       Snap-fit™ Paddle Blade                                         20              $900.00


8 MM CANNULAS, OBTURATORS, AND SEALS
                                             DA VINCI S/SI   PRODUCT DESCRIPTION                                       UNITS/BOX               PRICE

                                               340084        Blade Protector, Snap-fit™                                       1              $60.00

                                               340250        Reusable Insertion Tool, Snap-fit™                               1              $70.00

                                                             Blank Cartridge, EndoPass™
              ISI P/N 340250-02
              INSERTION TOOL - REUSABLE




                                               331788                                                                         1              $290.00
                                                             (for EndoPass Delivery Instrument)
1
    Stapler Cannula Kit contains: 1 – EndoWrist Stapler Cannula; 1 – EndoWrist Stapler Cannula Blunt Obturator; 1 – EndoWrist Stapler Cannula Reducer.


12
Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 87 of 143




                  INSTRUMENTS AND ACCESSORIES
                                                    5 MM




                                                                       13
          Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 88 of 143
5 MM


                                  5 MM INSTRUMENTS
ENDOWRIST ® MONOPOLAR CAUTERY INSTRUMENTS

                  Monopolar Cautery                                   Monopolar Cautery
                  $3,870.00           18 Uses                         $3,870.00           18 Uses
                  da Vinci S/Si       420142                          da Vinci S/Si       420142
                  Shown with                                          Shown with
                                      400156                                              400160
                  Cautery Hook Tip                                    Cautery Spatula Tip




ULTRASONIC ENERGY INSTRUMENT

                  Harmonic ACE® Curved Shears1
                  $1,100.00            20 Uses
                  da Vinci S/Si        420274
                  Insert Shown
                                       400272
                  (Single Use)




ENDOWRIST ® NEEDLE DRIVER

                  Needle Driver
                  $4,300.00           20 Uses
                  da Vinci S/Si       420117




1
 Non-wristed instrument based on Ethicon Endo-Surgery Harmonic ACE® technology. Requires Harmonic
ACE® Curved Shears Insert (PN 400272) for use.




14
       Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 89 of 143
                                                                                 5 MM


                              5 MM INSTRUMENTS
ENDOWRIST ® SCISSORS


              Round Tip Scissors                          Curved Scissors
              $3,200.00            12 Uses                $3,000.00         12 Uses
              da Vinci S/Si        420141                 da Vinci S/Si     420146




ENDOWRIST ® GRASPERS

              Maryland Dissector                          DeBakey Forceps
              $4,300.00            20 Uses                $4,600.00          20 Uses
              da Vinci S/Si        420143                 da Vinci S/Si      420145




                                                          Bowel Grasper
              Schertel Grasper
                                                          $4,300.00          20 Uses
              $4,300.00            20 Uses
                                                          da Vinci S/Si      420177
              da Vinci S/Si        420139




             Thoracic Grasper
             $4,800.00             20 Uses
             da Vinci S/Si         420343




                                                                                       15
       Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 90 of 143
5 MM


                            5 MM ACCESSORIES
5 MM CANNULA, OBTURATOR, SEAL, AND REDUCER

         DA VINCI S/SI    PRODUCT DESCRIPTION                  UNITS/BOX      PRICE

            400161        5 mm Cannula Seal                       20       $340.00


            420011        5 mm Cannula                             1       $900.00

            420262        5 mm Flared Cannula                      1       $980.00

            420013        5 mm Blunt Obturator                     1       $550.00

            420019        8 mm to 5 mm Reducer                     1       $1,050.00




5 MM DISPOSABLE INSTRUMENT ACCESSORIES

          DA VINCI S/SI   PRODUCT DESCRIPTION                  UNITS/BOX      PRICE

            400156        Cautery Hook Tip                        10       $850.00

            400160        Cautery Spatula Tip                     10       $850.00

            400272        Harmonic ACE® Curved Shears Insert       5       $2,150.00




16
               Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 91 of 143
                                                                                                12 MM


    ENDOWRIST STABILIZER AND 12 MM ACCESSORIES
SPECIALTY INSTRUMENT

                          EndoWrist Stabilizer
                          $8,000.00            10 Uses
                          da Vinci S/Si        420182
                          Shown with           420185
                          Tubing               420186




12 MM CANNULA, OBTURATOR, AND SEALS1

                    DA VINCI S/SI PRODUCT DESCRIPTION                             UNITS/BOX    PRICE

                      420206      8.5 - 13 mm Cannula Seal (12 mm Cannula Seal)      10       $400.00

                      420020      12 mm Instrument Cannula                            1       $950.00

                      420021      12 mm Blunt Obturator                               1       $750.00




12 MM DISPOSABLE INSTRUMENT ACCESSORIES1

    DA VINCI S/SI    PRODUCT DESCRIPTION                                          UNITS/BOX    PRICE

      420185         Clearfield™ Tubing for EndoWrist® Stabilizer                     5       $1,300.00

      420186         CardioVac™ Tubing for EndoWrist® Stabilizer                      5       $1,450.00

      420187         Vacuum Source™ Tubing Set for EndoWrist® Stabilizer              5       $300.00




1
    Required for use with EndoWrist Stabilizer.




                                                                                                          17
                Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 92 of 143
12 MM


          ENDOWRIST STAPLER SYSTEM COMPONENTS
ENDOWRIST® STAPLER 45 STARTER KIT

      DA VINCI SI                                    PRODUCT DESCRIPTION                                           PRICE
                        EndoWrist Stapler 45 Starter Kit
                                       ®

                        Provides 100 firings with 2-EndoWrist Stapler 45 Instruments. Includes the
                        necessary training product and documentation to begin using the Stapler.
                        Includes: 2 – EndoWrist Stapler 45 Instrument, Reposable
                                  2 – EndoWrist Stapler Motor Pack Kit, Reposable
                                  1 – EndoWrist Stapler 45 Sheath (10 per box),
                                      Disposable Procedural Item
         381126                                                                                                  $29,175.00
                                  1 – EndoWrist Stapler Cannula Seal (10 per box),
                                      Disposable Procedural Item
                                  2 – EndoWrist Stapler Cannula Kit, Accessory
                                  1 – Instrument Control Box for EndoWrist One Vessel Sealer
                                      and EndoWrist Stapler, Accessory (if needed)
                                  1 – Stapler Cleaning and Sterilization Kit
                                  1 – Field Sales In-Service Kit

ENDOWRIST® STAPLER SIMULATION
     DA VINCI SI                       PRODUCT DESCRIPTION                                  USES     UNITS/BOX       PRICE


       381159       EndoWrist Stapler Simulation Module                                      N/A             1     $2,000.00



ENDOWRIST® STAPLER 45 RELOADS
                    DA VINCI SI                PRODUCT DESCRIPTION                          USES     UNITS/BOX       PRICE


                                                                                             50                   $7,000.00
                     410298       EndoWrist® Stapler 45 Instrument                                       1
                                                                                           Firings


                                  EndoWrist® Stapler Motor Pack Kit Includes:
                                  1 – EndoWrist Stapler Motor Pack, Reposable               500                   $4,500.00
                      381127                                                                             1
                                  1 – EndoWrist Stapler Cable, Reposable                   Firings
                                  1 – EndoWrist Stapler Release Kit, Reposable


ENDOWRIST® STAPLER 45 REPOSABLES

                         DA VINCI SI              PRODUCT DESCRIPTION                       USES     UNITS/BOX       PRICE

                           41645B          EndoWrist® Stapler 45 Blue Reload            One Firing       12         $2160.00


                           41445G          EndoWrist Stapler 45 Green Reload            One Firing       12         $2160.00




18
       Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 93 of 143
                                                                                          12 MM


    ENDOWRIST STAPLER SYSTEM COMPONENTS
ENDOWRIST® STAPLER 45 DISPOSABLES

              DA VINCI SI        PRODUCT DESCRIPTION             USES        UNITS/BOX     PRICE


                                                                 One
               410370       EndoWrist® Stapler 45 Sheath                        10       $200.00
                                                              Procedure



                                                                 One
                410351      EndoWrist® Stapler Cannula Seal                     10       $200.00
                                                              Procedure




ENDOWRIST® STAPLER 45 ACCESSORIES

              DA VINCI SI         PRODUCT DESCRIPTION            USES        UNITS/BOX     PRICE


               420378       EndoWrist Stapler Cannula Kit         N/A            1       $3,280.00


                                                                Discard
                                                              when Stapler
                381182      EndoWrist Stapler Cable                              1       $200.00
                                                               Motor Pack
                                                                Expires




                                                                                                   19
       Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 94 of 143
5 MM


             SINGLE-SITE 5 MM INSTRUMENTS

              Maryland Dissector                          Permanent Cautery (hook)
              $620.00                 5 Uses              $1,425.00         10 Uses
              da Vinci Si             428050              da Vinci Si       428090




              Curved Needle Driver                        Wristed Needle Driver
              $620.00                 5 Uses              $1,250.00            5 Uses
              da Vinci Si             428088              da Vinci Si          428115




              Suction Irrigator                           Cadiere Forceps
              $285.00             10 Uses                 $595.00           5 Uses
              da Vinci Si         428054                  da Vinci Si       428055




              Curved Scissors                             Fundus Grasper
              $620.00                 5 Uses              $595.00           5 Uses
              da Vinci Si             428057              da Vinci Si       428058




              Medium-Large Clip Applier                  Crocodile Grasper
              $665.00                  40 Closures       $595.00              5 Uses
              da Vinci Si              428053            da Vinci Si          428059
              Validated for use with Weck Hem-o-lok®
              medium-large polymer clip.
              Weck product code #544230.




              Fenestrated Bipolar Forceps                5 mm Maryland Bipolar Forceps
              $1,540.00               6 Units/           $1,540.00             6 Units/
                                      Box -                                    Box -
                                      Single Use                               Single Use
              da Vinci S/Si           428093             da Vinci S/Si         428080




20
       Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 95 of 143
                                                                                     5 MM


         SINGLE-SITE REUSABLE ACCESSORIES
SINGLE-SITE CANNULAE AND OBTURATORS

              DA VINCI SI              PRODUCT DESCRIPTION            UNITS/BOX    PRICE

               428071       5 x 250 mm Curved Cannula, Arm 1              1       $1,000.00


               428072       5 x 250 mm Curved Cannula, Arm 2              1       $1,000.00


               428074       5 x 250 mm Flexible Blunt Tip Obturator       1       $600.00


               428061       5 x 300 mm Curved Cannula, Arm 1              1       $1,000.00


               428062       5 x 300 mm Curved Cannula, Arm 2              1       $1,000.00


               428064       5 x 300 mm Flexible Blunt Tip Obturator       1       $600.00


               428060       5 mm Accessory Cannula                        1       $900.00


               420013       5 mm Blunt Obturator                          1       $650.00


               400263       8.5 mm Endoscope Cannula                      1       $1,300.00



                371521      12 mm Endoscope Cannula Mount, ETH/TAUT       1       $1,750.00



               420008       8 mm Blunt Obturator                          1       $550.00


               428076       10 mm Accessory Cannula                       1       $900.00


               428084       10 mm Blunt Obturator                         1       $550.00



               428083       Dock Assist Tool                              1        $25.00




                                                                                              21
                Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 96 of 143
5 MM


                   SINGLE-SITE REUSABLE ACCESSORIES
SINGLE-SITE REUSABLE ENDOSCOPES

     DA VINCI SI                     PRODUCT DESCRIPTION              UNITS/BOX        PRICE

      371938        8.5 mm Si Endoscope, 0˚                               1       $18,800.00


      371939        8.5 mm Si Endoscope, 30˚                              1       $18,800.00


      372010        8.5 mm Fluorescence Endoscope 0˚                      1       $21,600.00


       372011       8.5 mm Fluorescence Endoscope 30˚                     1       $21,600.00


      371679        8.5 mm Alignment Target                               1        $500.00




22
          Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 97 of 143
                                                                                             5 MM


           SINGLE-SITE DISPOSABLE ACCESSORIES
SINGLE-SITE SEAL AND PORT ACCESSORIES

                 DA VINCI SI              PRODUCT DESCRIPTION           UNITS/BOX        PRICE



                 400077        10 mm Cannula Green Seal                     10          $150.00




                  400161       5 mm Cannula Seal                           20           $340.00




                 420206        8.5-13 mm Cannula Seal                       10         $400.00




                  428065       Single-Site™ Port for 8.5 mm Endoscope       10         $1,425.00




        SINGLE-SITE NEW ACCOUNT STARTER KITS
  DA VINCI SI                      PRODUCT DESCRIPTION                  UNITS/BOX       PRICE
                  Single-Site Hardware Kit for da Vinci Si –
    428112                                                                  1         $19,950.00
                  NON-US Customers ONLY
                  Single-Site Hardware Kit for da Vinci Si –
    428113                                                                  1         $19,950.00
                  US Customers ONLY
                  Single-Site Hysterectomy Procedure Kit,
    428107                                                                  1         $19,015.00
                  20 cases for da Vinci Si
                  Single-Site Cholecystectomy Procedure Kit,
    428108                                                                  1         $19,135.00
                  20 cases for da Vinci Si




                   SINGLE-SITE SKILLS SIMULATOR
   DA VINCI SI                       PRODUCT DESCRIPTION                  UNITS/BOX        PRICE

     381204        Single-Site Skills Simulator Module                           1       $1,000.00




                                                                                                     23
               Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 98 of 143
5 MM


                 SINGLE-SITE TRAINING INSTRUMENTS
     DA VINCI SI                 PRODUCT DESCRIPTION                        USES          UNITS / BOX           PRICE

     428050-T          5 mm Maryland Dissector                                  15                1            $500.00

     428053-T          5 mm Medium-Large Clip Applier                   100 closures              1            $500.00

     428054-T          5 mm Suction Irrigator                                   30                1            $500.00

     428055-T          5 mm Cadiere Forceps                                     15                1            $500.00

     428057-T          5 mm Curved Scissors                                     15                1            $500.00

     428058-T          5 mm Fundus Grasper                                      15                1            $500.00

     428059-T          5 mm Crocodile Grasper                                   15                1            $500.00

     428088-T          5 mm Curved Needle Driver                                15                1            $500.00

     428090-T          5 mm Permanent Cautery Hook                              15                1            $500.00

      428115-T         5 mm Wristed Needle Driver                               15                1            $1,000.00



         SINGLE-SITE INSTRUMENT SPECIFICATIONS
                                     PART                                                  DIMENSION/WEIGHT
Total length                                                                     57 cm (22.5”) or less
Length from centerline of distal input disk to distal tip (Instrument Length)    50.584 cm (19.915”) or less
Usable length (Insertable length)                                                38 cm (15”) or more
                                    Shaft                                        5.46 +/- 0.13mm (0.215 +/- 0.005”)
                                    Tip                                          5.8 mm (0.229”) or less
                                    Usable length (Insertable length)            38 cm (15”) or more
                                    Maryland Dissector (428050)                  18.20 +/- 0.05 mm (0.713 +/- 0.002”)
                                    Cadiere Grasper (428055)                     19.10 +/- 0.05 mm (0.752 +/- 0.002”)
                                    Fundus Grasper (428058)                      19.10 +/- 0.05 mm (0.752 +/- 0.002”)
                                    Crocodile Grasper (428059)                   19.10 +/- 0.05 mm (0.752 +/- 0.002”)
Tip Length                          5mm Curved Needle Driver (428088)            9.80 +/- 0.05 mm (0.386 +/- 0.002”)
                                    Hem-O-Lock ML Clip Applier (428053)          14.50 +/- 0.05 mm (0.571 +/- 0.004”)
                                    Suction Irrigator (428054)                   9.30 +/- 0.10 mm (0.366 +/- 0.004")
                                    5 mm Maryland Bipolar Forceps (428080) 18.20 +/- 0.05 mm (0.717 +/- 0.002”)
                                    Curved Scissors (428057)                     12.70 +/- 0.05 mm (0.500 +/- 0.002”)
                                    5 mm Permanent Cautery Hook (428090)         8.05 +/- 0.20 mm (0.317 +/- 0.008”)
                                    Fenestrated Bipolar Forceps (428093)         19.10 +/- 0.10 mm (0.317 +/- 0.004”)
                                    5 mm Wristed Needle Driver (428115)          8.42 +/- 0.05 mm (0.331 +/- 0.002”)
                                    Length                                       91 - 97 mm (3.6 - 3.8”)
                                    Width                                        64 - 69 mm (2.5 - 2.7”)
                                    Height                                       35 - 41 mm (1.4 - 1.6”)
Weight                                                                           0.23 kg (0.5 lb) or less




24
                                                                                                                                                                                                                                                Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 99 of 143
                                                                                                                                                                                                                                                                                                                                              S


                                                                                                                                                                                                                                                             DA VINCI® S™ ACCESSORIES
     DA VINCI S DRAPES

                                   DA VINCI S                                                                                                                                                                                                     PRODUCT DESCRIPTION                                             UNITS / BOX      PRICE

                                    420256                                                                                                                                                                                                        Disposable Accessory Kit, 3-Arm*                                    5           $870.00

                                    420258                                                                                                                                                                                                        Disposable Accessory Kit, 4-Arm*                                    5           $1,170.00

                                    420015                                                                                                                                                                                                        Instrument Arm Drape                                                20          $900.00

                                    400027                                                                                                                                                                                                        Camera Head Drape                                                   20          $500.00

                                    420022                                                                                                                                                                                                        Camera Arm Drape                                                    20          $590.00

                                    420017                                                                                                                                                                                                        Patient-Cart Monitor Drape                                          20          $500.00

                                    420026                                                                                                                                                                                                        Vision-Cart Monitor Drape                                           20          $500.00



     REUSABLE DA VINCI S ACCESSORIES

                                                                                                                                                                                                                                                  DA VINCI S PRODUCT DESCRIPTION                                    UNITS / BOX     PRICE

                                                                                                                                                                                                                                                    371521   12 mm Endoscope Cannula Mount, ETH/TAUT                       1      $1,750.00

                                                                                                                                                                                                                                                    371454   12 mm Endoscope Cannula Mount, COV                            1      $1,750.00

                                                                                                                                                                                                                                                    371528   12 mm Endoscope Cannula Mount, APPMED                         1      $1,750.00

                                                                                                                                                                                                                                                    371512   12 mm Endoscope Cannula Mount, Balloon Port 15 mm1            1      $1,750.00

                                                                                                                                                                                                                                                   370534    Camera Arm Sterile Adapter                                    1       $950.00


                                                                                                                                                                                                                                                    311613   Camera Head Sterile Adapter                                   1      $1,500.00
                 Troubleshooting




                                                                                                                           2



                                                                                                                                                                          1
                                      4




                                                                               3




                                                                                                                                                                                                                                                    710142   Instrument Release Kit                                        1        $0.00
                                                                                                                        of the instrument.
                                                                                                                        Insert the tool into the access hole on the top
                                    Do not reuse instrument.
                                    Remove wrench. Remove instrument.




                                                                             Remove tissue from the jaws.
                                                                             Rotate about a 1/4 turn. Jaws will open.




                                                                                                                                                                          Press the Emergency Stop button.
                                                                                                                                                                                                             RELEASE KIT INSTRUCTIONS
                                                                        ~¼
           800-876-1310
           United States




                                                                                                                                                                                                                                   INSTRUMENT
      +41 21 821 2020
      +800 0821 2020 or
      International




                                                                                                                                                                                                                                                   380980    da Vinci S Console to Patient Cart Cable Kit                  1      $1,295.00

                                                                                                                                                                                                                                                   380981    da Vinci S Console to Vision System Cable Kit                 1      $1,995.00

                                                                                                                                                                                                                                                   380979    da Vinci S Audio Cable Kit                                    1       $575.00




*
    Disposable Accessory Kits contain 8 mm Cannula Seals, Camera Drape, Camera Arm Drape, and Instrument Arm Drapes.
1
    Compatible with SurgiQuest AirSeal® Optical Tip Trocar (12 mm).


                                                                                                                                                                                                                                                                                                                                              25
                                                                                                                                                                                                                                            Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 100 of 143
Si


                                                                                                                                                                                                                                                            DA VINCI® SI™ ACCESSORIES
DA VINCI SI DRAPES

                             DA VINCI SI                                                                                                                                                                                                      PRODUCT DESCRIPTION                                                         UNITS / BOX         PRICE
                                               420290                                                                                                                                                                                         Disposable Accessory Kit, 3-Arm*                                                    5         $1,000.00
                                                                  420291                                                                                                                                                                      Disposable Accessory Kit, 4-Arm*                                                    5         $1,300.00
                                                                  420015                                                                                                                                                                      Instrument Arm Drape                                                            20            $900.00
                                                           420273                                                                                                                                                                             Camera Head Drape                                                               20            $820.00
                                                        420279                                                                                                                                                                                Camera Arm Drape                                                                20            $840.00
                                                                  420281                                                                                                                                                                      Monitor Drape                                                                   20            $560.00

REUSABLE DA VINCI SI ACCESSORIES

                                                                                                                                                                                                                                              DA VINCI SI PRODUCT DESCRIPTION                                              UNITS / BOX        PRICE
                                                                                                                                                                                                                                               371521       12 mm Endoscope Cannula Mount, ETH/TAUT                                   1      $1,750.00
                                                                                                                                                                                                                                               371454       12 mm Endoscope Cannula Mount, COV                                        1      $1,750.00
                                                                                                                                                                                                                                               371528       12 mm Endoscope Cannula Mount, APPMED                                     1      $1,750.00
                                                                                                                                                                                                                                               371512       12 mm Endoscope Cannula Mount, Balloon Port 15 mm         1
                                                                                                                                                                                                                                                                                                                                      1      $1,750.00
           Troubleshooting




                                                                                                                     2



                                                                                                                                                                     1
                                4




                                                                         3




                                                                                                                                                                                                                                               710142       Instrument Release Kit                                                    1       $0.00
                                                                                                                  of the instrument.
                                                                                                                  Insert the tool into the access hole on the top
                              Do not reuse instrument.
                              Remove wrench. Remove instrument.




                                                                       Remove tissue from the jaws.
                                                                       Rotate about a 1/4 turn. Jaws will open.




                                                                                                                                                                      Press the Emergency Stop button.
                                                                                                                                                                                                         RELEASE KIT INSTRUCTIONS
                                                                  ~¼
     800-876-1310
     United States




                                                                                                                                                                                                                               INSTRUMENT
+41 21 821 2020
+800 0821 2020 or
International




                                                                                                                                                                                                                                               380989       Blue Fiber Cable Kit                                                      1     $2,500.00

FLUORESCENCE IMAGING

                             ORDER CODE                                                                                                                                                                                                        PRODUCT DESCRIPTION                                                        UNITS / BOX         PRICE
                                                                                                                                                                                                                                               Fluorescence Imaging Procedure Kit
                                                                                                                                                                                                                                               Includes: 1 – 25 mg Vial of ICG, sterile
                                                                                                                                                                                                                                                      1 – 10 ml Vial of Water, sterile
                                                                                                                                                                                                                                                      2 – 12.0 ml Syringes with Luer Lock Tips, sterile
                                                                                                                                                                                                                                                      2 – 6.0 ml Syringes with Luer Lock Tips, sterile
                                                                  950156                                                                                                                                                                                                                                                          6         $1,170.00
                                                                                                                                                                                                                                                      1 – 2 Gang, 4-way Stopcock with Luer Lock, sterile
                                                                                                                                                                                                                                                      1 – 18 Gauge 1” Needle, sterile
                                                                                                                                                                                                                                                      1 - Instructions for Use - ISI (PN: 550976), non-sterile
                                                                                                                                                                                                                                                      1 - Instructions for Use - Pulsion (PN: 251332), non-sterile
                                                                                                                                                                                                                                                      1 - Anesthesiologist Reference Card (PN: 551384), non-sterile

UPGRADE OPTIONS

                             ORDER CODE                                                                                                                                                                                                         PRODUCT DESCRIPTION                                                   UNITS / BOX            PRICE
                                                                  260070                                                                                                                                                                        Video Expansion Kit **                                                        1           Upon Request
                                                                  380928                                                                                                                                                                        VisionBoom Integrator’s Kit
                                                                                                                                                                                                                                                              ™
                                                                                                                                                                                                                                                                                                                              1           Upon Request
                                                                       381175                                                                                                                                                                   VisionBoom Extension Cable
                                                                                                                                                                                                                                                              ™
                                                                                                                                                                                                                                                                                                                              1           Upon Request
                                                                  260075                                                                                                                                                                        Vessel Sealer and Stapler Vision Cart Upgrade                                 1           Upon Request
                                                                  380993                                                                                                                                                                        Firefly Fluorescence Imaging Upgrade
                                                                                                                                                                                                                                                        ™
                                                                                                                                                                                                                                                                                                                              1           Upon Request
                                                                  372273                                                                                                                                                                        da Vinci® Skills Simulator™
                                                                                                                                                                                                                                                                                                                              1           Upon Request


                                                                                                                                                                     * Disposable Accessory Kits contain 8 mm Cannula Seals, Camera, Camera Arm, and Instrument Arm Drapes.
                                                                                                                                                                    ** Video Expansion Kit is already included if you have a Dual Console configuration.
26                                                                                                                                                                   1
                                                                                                                                                                       Compatible with SurgiQuest AirSeal® Optical Tip Trocar (12 mm).
                   Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 101 of 143




                                           ENERGY ACTIVATION CABLES
DA VINCI S ENERGY ACTIVATION CABLES

 ORDER CODE                PRODUCT DESCRIPTION                                                                                                    UNITS/BOX                   PRICE
      370193               Monopolar Energy Activation Cable, Valleylab                                                                                    1                $190.00
     370447                Monopolar Energy Activation Cable, ERBE                                                                                         1                $190.00
      371378               Monopolar Energy Activation Cable, CONMED                                                                                       1                $190.00

      371498               Bipolar Energy Activation Cable, Valleylab                                                                                      1                $190.00
      371499               Bipolar Energy Activation Cable, ERBE                                                                                           1                $190.00
      371500               Bipolar Energy Activation Cable, CONMED                                                                                         1                $190.00
      370369               Bipolar Energy Activation Cable, Gyrus ACMI                                                                                     1                $190.00


DA VINCI SI ENERGY ACTIVATION CABLES
 ORDER CODE                PRODUCT DESCRIPTION                                                                                                    UNITS/BOX                   PRICE
       371715              Energy Activation Cable, Valleylab                                                                                              1               $950.00
       371717              Energy Activation Cable, CONMED                                                                                                 1               $950.00
       371718              Energy Activation Cable, Gyrus ACMI                                                                                             1               $950.00
       371871              Energy Activation Cable, ERBE                                                                                                   1               $950.00
      371870               Energy Activation Cable, Ethicon                                                                                                1               $950.00


CAUTERY CORDS
 ORDER CODE                PRODUCT DESCRIPTION                                                                                                    UNITS/BOX                   PRICE
      400228               PK Instrument Cord, PK/SP Generator (10 ft.)                                       1
                                                                                                                                                           1                $270.00
      400229               PK Instrument Cord, G400 Generator (17 ft.)                                    1
                                                                                                                                                           1                $270.00


CABLE COMPATIBILITY
                                                                         DA VINCI SI                                                        DA VINCI S
                                                                 ENERGY ACTIVATION CABLE PN                                         ENERGY ACTIVATION CABLE PN

 GENERATOR MODEL                                            MONOPOLAR/BIPOLAR/OTHER                                       MONOPOLAR                                 BIPOLAR
 Valleylab Force Triad                 2
                                                                                371715                                         370193                                371498
 Valleylab FX-C
 ERBE VIO 300 D 3
                                                                                371871                                        370447                                 371499
 ERBE ICC 350
 ConMed System 5000                                                             371717                                         371378                                371500
 Gyrus ACMI G400                  4
                                                                                371718                                           N/A                                 370369
 Ethicon Generator G11 (GEN11)                        5
                                                                                371870                                           N/A                                    N/A
 Note: Not all da Vinci and da Vinci S Surgical Systems are equipped with a bipolar connection and will not be compatible with the above bipolar energy
 activation cables. Contact your local Intuitive Surgical representative to confirm your system’s configuration.

1
  Recommended for 20 uses only.
2 The Valleylab Force Triad requires an adapter to connect to a standard four-pin monopolar footswitch. This adapter ships with the generator, and can be ordered from the manufacturer (PN
  207500972).
3 The ERBE VIO 300 D requires either a monopolar footswtich adapter (ERBE PN 20140-004) or a bipolar footswitch adapter (ERBE PN 20140-007), which can be ordered from the manufacturer.
4
  Minimum recommended software level of the Gyrus ACMI G400 is v1.08
5
  The da Vinci Si energy activation cable for Ethicon generators (PN 371870) includes an adapter (PN 372600) that allows connection to the GEN11 generator.
                                                                                                                                                                                          27
              Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 102 of 143




                                        STERILIZATION TRAYS*
                                      ORDER CODE          PRODUCT DESCRIPTION                                                     PRICE




                                         400220           Single Instrument Tray                                                $600.00




                                                          Instrument Tray
                                          400221                                                                               $1,200.00
                                                          Holds up to 8 EndoWrist instruments




*All trays MUST always be wrapped prior to sterilization to maintain sterility. Refer to Sterilization Trays chapter in the Instruments and
 Accessories User Manual (PN 550675).


28
                    Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 103 of 143
                                                                                                                 S


                                    DA VINCI® S™ VISION EQUIPMENT
3D VISION SYSTEM ACCESSORIES

                          DA VINCI S PRODUCT DESCRIPTION                                              PRICE

                                             Camera Head and Cable
                            380609                                                                  $40,000.00
                                             (Panasonic® HD Vision System)


                             311464          Endoscope, 12 mm 0°                                    $15,000.00


                             311465          Endoscope, 12 mm 30°                                   $15,000.00


                            370678           12 mm Endoscope Alignment Target2                       $500.00


                             951021          Bifurcated Light Guide                                  $950.00


                             313035          Light Guide Cable Adapter                                $30.00


                            950076           Illuminator Lamp Module, Model Y18661                   $700.00


                             371564          Panasonic HD Camera Cable                              $3,900.00


                             372169          Panasonic SD Camera Cable                               $800.00



8.5 MM ENDOSCOPE AND ACCESSORIES (COMPATIBLE WITH HD AND SD VISION SYSTEMS)

                           DA VINCI S           PRODUCT DESCRIPTION                                   PRICE


                             420206             8.5 - 13 mm Cannula Seal, (12 mm Seal, Box of 10)    $400.00




1
    Lamp module should be replaced before 500 hours of use
2
    Used for both 0 and 30 degree scopes



                                                                                                                 29
                  Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 104 of 143
Si


                                  DA VINCI® SI™ VISION EQUIPMENT
3D VISION SYSTEM ACCESSORIES

                         DA VINCI SI           PRODUCT DESCRIPTION                                              PRICE
                            380982             Camera Head            1
                                                                                                              $47,500.00
                             381103            Fluorescence Imaging Camera Head                               $55,000.00

                            370890             12 mm Endoscope 0˚                                             $16,000.00


                            370891             12 mm Endoscope, 30˚                                           $16,000.00


                            370892             12 mm Fluorescence Endoscope 0˚                                $18,800.00


                            370893             12 mm Fluorescence Endoscope, 30˚                              $18,800.00


                            370678             12 mm Endoscope Alignment Target2                               $500.00

                            371868             Camera Cable                                                   $5,900.00
                            951026             Light Guide Cable                                              $2,800.00
                            950093             Lamp Module, Model Y1903                      3
                                                                                                               $800.00


8.5 MM ENDOSCOPES AND ACCESSORIES

                         DA VINCI SI          PRODUCT DESCRIPTION                                               PRICE

                            371938            8.5 mm Endoscope 0˚                                             $18,800.00


                            371939            8.5 mm Endoscope 30˚                                            $18,800.00


                            372010            8.5 mm Fluorescence Endoscope 0˚                                $21,600.00


                             372011           8.5 mm Fluorescence Endoscope 30˚                               $21,600.00


                            371679            8.5 mm Endoscope Alignment Target2                               $500.00


                           420260             8.5 mm Endoscope Cannula4                                       $1,300.00


                           420206             8.5 - 13 mm Cannula Seal, (12 mm Seal, Box of 10)                $400.00

1
  Camera Head Assembly includes Camera Cable and Light Guide Cable
2
  Used for both 0 and 30 degree scopes
3
  Lamp module should be replaced before 1,000 hours of use. For use only with non-fluorescence illuminator.
4
  Validated for use with Endoscope Cannula Mount, ETH (PN 371521). See page 26.


30
                   Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 105 of 143




    ENDOWRIST® TRAINING INSTRUMENTS AND ACCESSORIES
    DA VINCI S/SI TRAINING INSTRUMENTS

     DA VINCI S/SI              PRODUCT DESCRIPTION                                                 USES          PRICE
        420001-T                Potts Scissors                                                       30         $1,465.00
       420003-T                 Small Clip Applier            1                                  100 Closures   $1,575.00
       420006-T                 Large Needle Driver                                                  30         $1,650.00
        420007-T                Round Tip Scissors                                                   30         $1,465.00
        420033-T                Black Diamond Micro Forceps                                          30         $1,500.00
        420036-T                DeBakey Forceps                                                      30         $1,390.00
       420048-T                 Long Tip Forceps                                                     30         $1,840.00
       420049-T                 Cadiere Forceps                                                      30         $1,500.00
        420093-T                ProGrasp Forceps                                                     30         $1,650.00
        420110-T                PreCise Bipolar Instrument                                           30         $2,025.00
         420121-T               Fine Tissue Forceps                                                  30         $1,650.00
        420157-T                Snap-fit Scalpel Instrument2                                         70         $2,100.00
        420170-T                EndoPass Delivery Instrument                                         70         $1,350.00
         420171-T               Micro Bipolar Forceps                                                30         $2,025.00
        420172-T                Maryland Bipolar Forceps                                             30         $2,025.00
        420178-T                Curved Scissors                                                      30         $1,500.00
        420179-T                Hot Shears (Monopolar Curved Scissors)                      34       30         $2,400.00
         420181-T               Resano Forceps                                                       30         $1,650.00
        420183-T                Permanent Cautery Hook Instrument                                    30         $1,400.00
        420184-T                Permanent Cautery Spatula Instrument                                 30         $1,400.00
        420189-T                Double Fenestrated Grasper                                           30         $1,500.00
        420190-T                Cobra™ Grasper                                                       30         $1,650.00
        420192-T                Valve Hook                                                           30         $1,350.00
        420194-T                Mega™ Needle driver                                                  30         $1,650.00
        420203-T                Pericardial Dissector                                                30         $1,650.00
        420204-T                Atrial Retractor                                                     30         $2,200.00
        420205-T                Fenestrated Bipolar Forceps                                          30         $2,025.00
        420207-T                Tenaculum Forceps                                                    30         $1,650.00
        420309-T                Mega™ SutureCut™ Needle Driver                                       30         $1,800.00
        420215-T                Cardiac Probe Grasper                                                30         $1,650.00
        420142-T                5 mm Monopolar Cautery                                               40         $3,450.00
        420343-T                5 mm Thoracic Grasper                                                40         $3,450.00



1
  Designed for use with Weck Hem-o-clip® small titanium clip. Weck product code # 523835.
2
  Used with Snap-fit Blue Blade (PN 400152) and Snap-fit Paddle Blade (PN 400158)
3
  Requires Tip Cover Accessory (PN 400180) for use.


                                                                                                                            31
                    Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 106 of 143




ENDOWRIST® TRAINING INSTRUMENTS AND ACCESSORIES
DA VINCI S/SI TRAINING INSTRUMENTS (CONTINUED)

     DA VINCI S/SI               PRODUCT DESCRIPTION                                                                                   USES                           PRICE
        420227-T                 PK® Dissecting Forceps                  45                                                              30                        $2,175.00
       420230-T                  Clip Applier, Large              6                                                              100 Closures                      $1,050.00
       420249-T                  Dual Blade Retractor                                                                                    30                       $2,200.00
        420278-T                 Graptor (Grasping Retractor)                                                                            30                        $1,800.00
        420318-T                 Small Graptor (Grasping Retractor)                                                                      30                        $1,800.00
       420296-T                  Large SutureCut™ Needle Driver                                                                          30                        $1,800.00
       420246-T                  Atrial Retractor Short Right                                                                            30                       $2,200.00
       420344-T                  Curved Bipolar Dissector                                                                                30                       $2,025.00
        420327-T                 Medium-Large Clip Applier                       7                                               100 Closures                      $1,050.00
        420117-T                 5 mm Needle Driver                                                                                      40                       $3,450.00
        420141-T                 5 mm Round Tip Scissors                                                                                 40                       $3,450.00
        420146-T                 5 mm Curved Scissors                                                                                    40                       $3,450.00
        420143-T                 5 mm Maryland Dissector                                                                                 40                       $3,450.00
        420145-T                 5 mm DeBakey Forceps                                                                                    40                       $3,450.00
        420139-T                 5 mm Schertel Grasper                                                                                   40                       $3,450.00
        420177-T                 5 mm Bowel Grasper                                                                                      40                       $3,450.00
        420142-T                 5 mm Monopolar Cautery                                                                                  40                       $3,450.00
       420343-T                  5 mm Thoracic Grasper                                                                                   40                       $3,450.00

DA VINCI S/SI TRAINING ENDOSCOPES
    DA VINCI S               DA VINCI SI              PRODUCT DESCRIPTION                                                                                              PRICE
      311464-T                    N/A                 12 mm Endoscope, 0˚, Training
      311465-T                    N/A                 12 mm Endoscope, 30˚, Training
      311485-T                    N/A                 8.5 mm Endoscope, 0˚, Training
      311486-T                    N/A                 8.5 mm Endoscope, 30˚, Training
          N/A                370890-T                 12 mm Endoscope, 0˚, Training
          N/A                 370892-T                12 mm Fluorescence Endoscope, 0˚, Training
          N/A                 370891-T                12 mm Endoscope, 30˚, Training
          N/A                 370893-T                12 mm Fluorescence Endoscope, 30˚, Training
          N/A                 371938-T                8.5 mm Endoscope, 0˚, Training
          N/A                 372010-T                8.5 mm Fluorescence Endoscope, 0˚, Training
          N/A                 371939-T                8.5 mm Endoscope, 30˚, Training
          N/A                  372011-T               8.5 mm Fluorescence Endoscope, 30˚, Training
4
    Requires in-service prior to first use, please contact your local Intuitive Surgical Representative   5
                                                                                                              Compatible with Gyrus ACMI G400, SP and PK Generators. Requires PK Instru-
ment Cords (400228/400229) for use          6
                                                Designed for use with Weck Hem-o-lok® Large Polymer Clips. Weck product code # 544240. Notes: (a) Training instruments are not ap-
proved for human use. (b) Training instruments can be readily identified by the red instrument housing. (c) Red instrument icons persist on the monitors when a training instrument
is loaded onto the system. (d) The training instrument warranty covers only defects in manufacturing. Upon first use, the warranty expires. 7 Validated for use with Weck Hem-o-lok®
medium-large polymer clip. Weck product code #544230.


32
         Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 107 of 143




                          RECOMMENDED SPARES
DA VINCI S RECOMMENDED SPARES AND EMERGENCY EQUIPMENT

    PART NUMBER          PRODUCT DESCRIPTION
       950076            Illuminator Lamp Module, Model Y1866
     See Page 29         Camera Head, Camera Cable
        951021           Bifurcated Light Guide
     See Page 29         Endoscopes
     See Page 25         Camera Cannula Mount
     See Page 25         System Cables (Red)
 See Pages 6-11, 14-15   EndoWrist® instruments
  See Pages 12, 16-17    Instrument Cannula
        710142           Instrument Release Kit (Item provided free of charge)
       710276            8 mm Cannula Gage Pin (Set of 3) (Item provided free of charge)
       380624            Fiber Cable Cleaning Kit (Item provided free of charge)




DA VINCI SI RECOMMENDED SPARES AND EMERGENCY EQUIPMENT

    PART NUMBER          PRODUCT DESCRIPTION
       950093            Lamp Module, Model Y1903 (For use only with non-fluorescence illuminator)
     See Page 30         Camera Head, Camera Cable
     See Page 30         Endoscopes
     See Page 26         Camera Cannula Mount
       380989            Blue Fiber Cable Kit
 See Pages 6-11, 14-15   EndoWrist® instruments
  See Pages 12, 16-17    Instrument Cannula
        710142           Instrument Release Kit (Item provided free of charge)
       710276            8 mm Cannula Gage Pin (Set of 3) (Item provided free of charge)




                                                                                                     33
                                  Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 108 of 143
               8 MM


                  8 MM ENDOWRIST ® INSTRUMENT SPECIFICATIONS
                                                                                                                                                          Jaw      Total Length
                                          da Vinci S/Si   Number    Product                                   Jaw Closing    Jaw Opening    Jaw Open      Length   da Vinci S
                                          Product Code    of Uses   Description                               Force at Tip   Force at Tip   Angle (deg)   (cm)     (cm)
                        Jaw Open Angle
                        from Centerline   ENDOWRIST NEEDLE DRIVERS
                                            420006          10      Large Needle Driver                        very high      very high       0-30         1.0        54.4
                Jaw                         420033          15      Black Diamond Micro Forceps                 medium         medium         0-30         1.0        54.4
               Length
                                            420194          10      Mega Needle Driver (Tapered)               very high         high         0-30         1.3        54.7

                                            420309          10      Mega™ SutureCut™ Needle Driver             very high         high          0-23        1.4        54.8
                                            420296          10      Large SutureCut™ Needle Driver             very high      very high       0-30          1.1       54.5

                                          ENDOWRIST SCALPELS
                                             420157         30      Snap-fit™ Scalpel Instrument                   N/A           N/A           N/A         1.2        54.6

                                          ENDOWRIST SCISSORS
                                            420001          10      Potts Scissors                                high           high          0-22         1.1       54.5
                                            420007          10      Round Tip Scissors                            high           high          0-35         1.1       54.5
                                             420178         10      Curved Scissors                             medium           high          0-31        1.3        54.7

                                          ENDOWRIST GRASPERS
                                            420036          10      DeBakey Forceps                             medium         medium         0-30         1.2        54.6
                                            420048          10      Long Tip Forceps                               low           low          0-30         2.0        55.4
                                            420049          10      Cadiere Forceps                                low           low          0-30         2.0        55.4
                                            420093          10      ProGrasp Forceps                              high           low           0-38        2.8        56.2
                                             420121         15      Fine Tissue Forceps                         medium         medium         0-30          1.1       54.5
                                             420181         10      Resano Forceps                              medium           high         0-30          1.1       54.5
Total Length




                                             420189         10      Double Fenestrated Grasper                  very low      very low        0-60         3.3        56.7
                                            420190          10      Cobra Grasper                                  low           low          0-60         2.0        55.4
                                            420203          10      Pericardial Dissector                          low           low          0-60         2.4        55.8
                                            420207          10      Tenaculum Forceps                              low           low           0-75        3.0        56.4
                                            420278          10      Graptor (Grasping Retractor)                very low      very low        0-60         5.4        56.7
                                             420318         10      Small Graptor (Grasping Retractor)          very low      very low        0-60         4.5        49.3

                                          ENDOWRIST MONOPOLAR CAUTERY
                                             420179         10      Hot Shears (Monopolar Curved Scissors )       high         medium          0-38        1.3        55.9
                                             420183         10      Permanent Cautery Hook                         N/A           N/A           N/A         1.6        55.2
                                            420184          10      Permanent Cautery Spatula                      N/A           N/A           N/A         1.7        55.3

                                          ENDOWRIST BIPOLAR CAUTERY
                                             420110         10      PreCise Bipolar Forceps                     medium         medium          0-45        2.0        55.8
                                             420171         10      Micro Bipolar Forceps                       medium           high          0-45        1.4        55.2
                                             420172         10      Maryland Bipolar Forceps                    medium         medium          0-45        2.0        55.8
                                            420205          10      Fenestrated Bipolar Forceps                 medium         medium          0-45        2.1        55.9
                                            420227          10      PK® Dissecting Forceps                         low         medium          0-70        2.0        55.4
                                            420344          10      Curved Bipolar Dissector                    medium         medium          0-45        2.2        55.9




               34
             Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 109 of 143
                                                                                                                                      8 MM


8 MM ENDOWRIST ® INSTRUMENT SPECIFICATIONS
                                                                                                              Jaw      Total Length
da Vinci S/Si      Number      Product                            Jaw Closing    Jaw Opening    Jaw Open      Length   da Vinci S
Product Code       of Uses     Description                        Force at Tip   Force at Tip   Angle (deg)   (cm)     (cm)

ENDOWRIST ADVANCED ENERGY
   410322          Single      EndoWrist® One™ Vessel Sealer          N/A*           N/A          0-40         2.0        24.75
                    use

ENDOWRIST ULTRASONIC ENERGY
  420275             20        Harmonic ACE® Curved Shears 8 mm        low           low           N/A         2.2        49.5
ENDOWRIST SPECIALTY
  420204              10       Atrial Retractor                        low           low          0-60         4.8        58.2
   420192             15       Valve Hook                              N/A           N/A           N/A         1.5        54.9

ENDOWRIST CLIP APPLIER
  420003             100       Small Clip Applier                  very high      very low         N/A          1.1       54.5
  420327             100       Medium-Large Clip Applier           very high         low           0-35        2.1        55.6
  420230             100       Large Clip Applier                  very high         low           0-45        2.4        55.9




* Closing force is variable.


                                                                                                                                        35
                                Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 110 of 143
               5 MM


                    5 MM ENDOWRIST ® INSTRUMENT SPECIFICATIONS
                                                                                                                                                   Jaw      Total Length
                                          da Vinci S/Si   Number    Product                            Jaw Closing    Jaw Opening    Jaw Open      Length   da Vinci S
                                          Product Code    of Uses   Description                        Force at Tip   Force at Tip   Angle (deg)   (cm)     (cm)
                        Jaw Open Angle
                        from Centerline   ENDOWRIST NEEDLE DRIVER
                                             420117         20      Large Needle Driver                  medium         medium         0-30         1.7        55.1

                Jaw                       ENDOWRIST SCISSORS
               Length
                                             420141         12      Round Tip Scissors                   medium         medium         0-30         1.8        55.2
                                            420146          12      Curved Scissors                         low         medium         0-30         2.2        55.6

                                          ENDOWRIST GRASPERS
                                             420139         20      Schertel Grasper                        low           low          0-30         3.2        56.6
                                             420143         20      Maryland Dissector                      low           low          0-30         2.7        56.1
                                             420145         20      DeBakey Forceps                         low         medium         0-30         2.0        55.4
                                             420177         20      Bowel Grasper                        very low      very low        0-30         3.9        57.3
                                            420343          20      Thoracic Grasper                     very low      very low        0-30         3.9        57.3

                                          ENDOWRIST MONOPOLAR CAUTERY
                                             420142         18      Monopolar Cautery Instrument            N/A           N/A           N/A         2.1        56.7

                                          ENDOWRIST ULTRASONIC ENERGY
                                            420274          20      Harmonic ACE® Curved Shears 8 mm        low           low           N/A         1.4        49.5
Total Length




               36
             Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 111 of 143




    COMMON CARTON DIMENSIONS AND WEIGHTS
ITEM                PART NUMBERS                              DIMENSIONS                 AVERAGE WEIGHT
Instruments         All                                       2 x 3.5 x 27”              0.9 lbs
                                                              5.08 x 8.9 x 68.58 cm      0.41 kg

Seals               400077, 400161, 420206                    4 x 5 x 6''                0.4 lbs.
                                                              10.16 x 12.7 x 15.24 cm    .2 kg

Tip Covers          400180                                    3 x 4 x 10''               0.4 lbs.
                                                              7.62 x 10.16 x 25.4 cm     0.2 kg
Cannulas            420002, 420254, 420004, 420255, 420011,   5 x 5 x 12''               1 lbs.
                    420020                                    12.7 x 12.7 x 30.48 cm     .05 kg

Obturators          370386, 420005, 370387, 420008, 420010,   5 x 4 x 10''               0.5 lbs.
                    370629, 420009                            12.7 x 10.16 x 25.4 cm     0.2 kg

Bladeless           400216, 420023, 400217, 420024            4 x 8 x 12''             1 lbs.
Obturators                                                    10.16 x 20.32 x 30.48 cm 0.5 kg

Single Instrument   400220                                    24.4 x 3.7 x 1.7”          Unloaded- 1 lbs.
Tray                                                          61.98 x 9.4 x 4.32 cm      Unloaded- 0.5 kg
                                                                                         Loaded- 2 lbs.
                                                                                         Loaded- 0.9 kg
Instrument Tray     400221                                    24.2 x 9.8” x 3.4”         Unloaded- 5 lbs.
                                                              61.47 x 24.89 x 8.64 cm    Unloaded- 2.3 kg
                                                                                         Loaded- 13 lbs.
                                                                                         Loaded- 5.9 kg
Accessory Tray      400222                                    21.2 x 9.8 x 3.5”          Unloaded- 5 lbs.
                                                              53.85 x 24.89 x 8.89 cm    Unloaded- 2.3 kg
                                                                                         Loaded- 13 lbs.
                                                                                         Loaded- 5.9 kg
Procedure Tray      400223                                    24.2 x 9.8 x 5.5”          Unloaded- 7 lbs.
                                                              61.47 x 24.89 x 13.97 cm   Unloaded- 3.2 kg
                                                                                         Loaded- 21 lbs.
                                                                                         Loaded- 9.5 kg
Drapes              420279, 420273, 420022                    11” x 8.5” X 10”           9.2 lbs.
                                                              27.94 x 21.59 x 25.4 cm    4.17 kg
                    420279                                    11” x 8.5” x 12”         13.4 lbs.
                                                              27.94 x 21.59 x 30.48 cm 6.08 kg
                    420015                                    22” x 17” x 13”            15.5 lbs
                                                              55.9 x 43.2 x 33 cm        7.03 kg
                    420256, 420258, 420290, 420291            20” x 13” x 10.5”          12.3 lbs–15.3 lbs
                                                              50.8 x 33.02 x 26.67       5.67– 6.94 kg
                    420026, 420281                            24” x 19.5” x 6.5”       15.7 lbs.
                                                              60.96 x 49.53 x 16.51 cm 7.12 kg
                    420017                                    24” x 17” x 8.5”           12 lbs
                                                              60.96 x 43.18 x 21.59 cm   5.44 kg




                                                                                                             37
                Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 112 of 143




                                           ORDERING AND TERMS
ORDERING METHODS
Purchase Orders accepted:
        EDI (preferred)     Global Health Exchange (GHX)                              E-mail ordersupport@intusurg.com (For rush orders)
                     Fax    408.523.2377                                    Customer Support   800-876-1310

TERMS
Payment Terms Net 30 Days
          Delivery   Estimated 2-Day standard delivery*
                     Standard Shipping Terms: FCA Intuitive Surgical warehouse (Incoterms 2010).
                     All orders are subject to inventory availability.
                     Advanced instrumentation will be delivered upon Customer’s completion of the advanced instrument training verification.
                     A $9.95 handling charge will be applied to customer-routed shipments. A customer-routed shipment is when the
                     customer requests that their order be shipped on their own FedEx or UPS shipping account, and not on Intuitive Surgical’s
                     FedEx account. The handling charge supports the additional costs related to order fulfillment of customer-designated
                     carrier shipments.
      Price Policy Pricing subject to change without notice, applicable taxes, and via freight charges may apply.
 Return Goods        All returns are authorized through Intuitive Surgical Customer Service. Please call toll free at 800.876.1310 to obtain
        Policy       a Return Material Authorization number (RMA#). Upon issuance of the RMA#, Customer Service will send the Customer
                     a PDF of the Prepaid RMA Return Shipping label along with an RMA notification email. The Customer must print the
                     Prepaid RMA Return Shipping label, affix it to the package, and call for a FedEx pickup or drop off the defective return
                     at a FedEx location. All returned items must be accompanied with a valid RMA# and are requested to be received within
                     14 days of issuance or the RMA could be subject to cancellation. Intuitive Surgical will prepay for the return of the
                     defective instruments.
                     Defective returns
                        • Upon identification of a defective instrument, please call Intuitive Surgical Customer Service within 5 days.
                         • Prior to returning to Intuitive Surgical, items must be cleaned and decontaminated in accordance with
                           current local environmental safety laws and standards.
                     Excess Returns
                        • Items are required to be in the original packaging with no markings, seals intact, and to have been
                          purchased within the last 12 months.
                         • Package excess returned inventory in a separate shipping container to prevent damage to original
                           product packaging.
     Credit Policy Intuitive Surgical will issue credit against original purchase order after full inspection is complete.
                     Credit for defective returns
                        • Intuitive Surgical will issue credit on products based on failure analysis performed and individual warranty terms.
                         • For instruments, credit will be issued for the remaining lives, plus one additional life to compensate for usage at the
                           time the issue was identified.
                         • Evidence of negligence, misuse and mishandling will not qualify for credit.
                     Credit for excess-inventory returns
                        • Excess-inventory returns will be valued at the invoice price less a 15% restocking fee.
                         • Original packaging must be unmarked, undamaged and seals intact to qualify for credit.
                     Credit will be issued based on the following conditions
                        • Products that were shipped less than 12 months prior to return request.
                         • If the original package is intact.
                         • If the product is within expiration date.
                     Intuitive Surgical will retain all returned product.
         Warranty Warranties are applied for manufacturing defects
                    • Endoscope, Camera, Simulator, and System upgrades – 1 year warranty
                    • Accessories – 90 day warranty
                    • Instruments – see above for credit terms
Any term or condition contained in your purchase order or similar forms which is different from, inconsistent with, or in addition to
these terms shall be void and of no effect unless agreed to in writing and signed by your authorized representative and an authorized
representative of Intuitive Surgical.
*FedEx is an Intuitive Surgical preferred courier.
                                                                                     For questions please contact Customer Service at 800-876-1310
38
                  Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 113 of 143




Worldwide Headquarters
1020 Kifer Road, Building 108
Sunnyvale, CA 94086-5301
Tel: +1.408.523.2100
Fax: +1.408.523.1390


www.IntuitiveSurgical.com
www.daVinciSurgery.com

For more information or to order, call Intuitive Surgical toll-free.
For the name of your local distributor, call Intuitive Surgical or visit www.intuitivesurgical.com.
Call 1-800-876-1310 (toll-free)

Some products in the catalog may not be available in all countries.

Refer to the da Vinci S System, da Vinci Si System, or da Vinci Single-Site Instruments and Accessories User Manuals for indications, contraindications and warnings.
© 2015 Intuitive Surgical, Inc. All rights reserved. Product names are trademarks or registered trademarks of their respective holders. PN 560005-US Rev AK 11/15
Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 114 of 143




       EXHIBIT 4
Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 115 of 143




                                      510(k) Summary

                                                                                MAR 2 82014
   510(k) Owner:                Intuitive Surgical, Inc.
                                1266 Kifer Road
                                Sunnyvale, CA 94086

   Contact:                     Brandon Hansen
                                Senior Regulatory Manager
                                Phone Number: 408-523-7485
                                Fax Number: 408-523-8907
                                Email: Brandon. Hansen~intusurg.com

   Date Summary Prepared:       March 26, 2014

   Trade Name:                  da Vinci®Surgical System, Model IS4000

   Common Name:                 Endoscopic instrument control system, endoscopic
                                instruments and accessories

   Classification:              Class 11
                                21 CFR 876.1500, Endoscope and Accessories

   Product Codes:               NAY (System, Surgical, Computer Controlled Instrument)
                                GCJ (Laparoscope, General & Plastic Surgery)

   Classification Advisory
   Committee:                   General and Plastic Surgery


   Predicate Device:            Intuitive Surgical cia Vinci®Si Surgical System, Model
                                IS3000 (KORI1137, K090993, K 123463)

   Device Description
   The cia Vinci Surgical System, Model IS4000 is a software-controlled, electro-mechanical
   system designed for surgeons to perform minimally invasive surgery. The Model IS4000
   Surgical System consists of a Surgeon Console, a Patient Side Cart (PSC), and a Vision
   Side Cart (VSC) and is used with an Endoscope, Endo Wrist Instruments, and
   Accessories.

   The surgeon seated at the Surgeon Console controls all movement of the Endo Wrist
   Instruments and Endloscope by using two Master Controls and a set of foot pedals. The
   surgeon views the three-dimensional endoscopic image on a High Resolution Stereo

   I NTUITI VE
     SURG[CAL'                                                                   Pag
Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 116 of 143




   Viewer (3D3 Viewer), which provides him/her a view of patient anatomy and
   instrumentation, along with icons and other user interface features.




                                1S4000 Surgeon Console

   The VSC includes the supporting electronic and video processing equipment for the
   system.




        Touch screen'


        Third-party
     electrosurgical-                                     Enocp
             gnrtor                                       controller


                                                          core


                                1S4000 Vision Side Cart

   The PSC is positioned at the operating room table and has four endoscope/instrument
   arms that are positioned over the target patient anatomy. An endoscope attaches onto one
   arm and provides the surgeon a high resolution, three-dimensional view of the patient
   anatomy. A suite of Endo Wrist Instruments are attached/detached from the arms,
   enabling the surgeon to perform various surgical tasks. Accessories such as cannulas,
   obturators, seals, and drapes are also needed to perform procedures with the system.


                          1au                                                            2
Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 117 of 143




                                       1S4000 Patient Side Cart

    The 154000 Endoscope is a multi-use device that comprises a 3D camera in a light-
    weight design (60% lighter as compared to 1S3000). The Endoscope can be used
    laparoscopically (hand-held) at the start of a surgery and then be installed on any arm of
    the PSC.
    The Endo,Wrist Instruments come in various configurations such as Graspers, Scissors,
    and Needle-drivers. A total of 24 8 mm Endo Wrist Instruments for the IS4000 are listed
    inTable 1:

                                Table 1: Endo Wrist Instruments for the 184000

    Monopolar Curved Scissors                        Permanent Monopolar                         Permanent Monopolar
           __________________Cautery                             Hook                            Cautery Spatula

    Maryland Bipolar Forceps                         Fenestrated Bipolar Forceps                 Curved Bipolar Dissector

    Micro Bipolar Forceps                            Large Needle Driver                         Mega SutureCut Needle
                                                                                                 Driver

    Black Diamond Micro                              ProGrasp Forceps                            Tenaculum Forceps
    Forceps                                          _____________




   Tip-Up Fenestrated Grasper                        Resano Forceps                              Small Grasping Retractor

   Long Tip Forceps                                  Cardiac Probe Grasper                       Large Hem-O-Lok Clip
                       ____________________Applier




   Medium Hem-O-Lok Clip                             Small Clip Applier                          Dual Blade Retractor
   Applier                                           _   _   _   _   _   _   _   _   _   _   _   _   _   _   _   _   _   _   _   _   _   _




   I NTUI TV E
                                       I                 ":lPage                                                                     3
Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 118 of 143




   Atrial Retractor Short Right    Snap-Fit Instrument           Potts Scissors

   The Endo Wrist instruments have a unique articulating design at the distal tip that mimics
   the human wrist. Each instrument is used to perform a specific surgical task such as
   grasping, suturing, tissue manipulation and electrocautery. The IS4000 Endo Wrist
   Instruments can only be used with the IS4000 Surgical System. The instruments are
   reusable. They are programmed with a maximum number of surgical procedures based
   upon life testing. This is identical to the IS3000 instruments.

   A number of accessories are required to perform minimally invasive surgery with the
   IS4000 System including cannulas, obturators, and sterile drapes. Some accessories are
   modified to interface with the updated IS4000 System and instruments, while others are
   identical to the accessories used with the predicate IS3000 System. The complete list of
   IS4000 accessories is listed in Table 2:

                                   Table 2: IS4000 Accessories

    8 mm Cannula (standard and long)              8 mm Flared Cannula

    8 mm Blunt Obturator (standard and long)      8 mm Instrument Introducer

   Arm and Column brape                           Instrument Release Kit

    Endoscope Sterilization Tray                  Tip Cover Accessory (for Monopolar
                                                  Curved Scissors)

    SnapFit Scalpel Blade and Paddle Blade        SnapFit Insertion Tool (reusable)

    5-8 mm Cannula Seal                           Gage Pin

    Intended Use:
   To assist in the accurate control of endoscopic instruments in minimally invasive surgery.

    Indications for Use:
   The Intuitive Surgical Endloscopic Instrument Control System (do Vinci Surgical System,
   Model 1S4000) is intended to assist in the accurate control of Intuitive Surgical
   Endoscopic Instruments including rigid endoscopes, blunt and shamp endoscopic
   dissectors, scissors, scalpels, forceps/pick-ups, needle holders, endoscopic retractors,
   electrocautery and accessories for endoscopic manipulation of tissue, including grasping,
   cutting, blunt and shamp dissection, approximation, ligation, electrocautery, suturing, and
   delivery and placement of microwave and cryogenic ablation probes and accessories,
   during urologic surgical procedures, genera! laparoscopic surgical procedures,

   I NTUIITI VE
                           5U.61CAL                                                   1Pa   ge 4
Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 119 of 143




   gynecologic laparoscopic surgical procedures. general thoracoscopic surgical procedures
   and thoracoscopically-assisted cardiotomy procedures. The system can also be employed
   with adjunctive med lastinotomy to perform coronary anastomosis during cardiac
   revascularization. The system is indicated for adult and pediatric use. It is intended to be
   used by trained physicians in an operating room environment in accordance with the
   representative, specific procedures set forth in the Professional Instructions for Use.

   Technological Characteristics:
   The Intuitive Surgical da Vinci Surgical System, Model IS4000 is equivalent to the
   predicate device, Model 1S3000, in terms of technological characteristics and intended
   use. Modifications to the IS3000 include an updated Patient Side Cart architecture,
   design and dimensional changes to the Endo Wrist Instruments and endoscope, and
   updated user interfaces.

   Performance Data:

   Performance test data to support substantial equivalence to the predicate device and that
   the design output meets the design input requirements consist of bench testing,
   animal/cadaver validation, simulated clinical procedures in live animal, and Human
   Factor assessment.

   Bench Verification
   The bench testing conducted consisted of dimensional measurements, mechanical and
   functional verification, electrical safety, and reliability. For the 154000, the Surgeon
   Console was not subjected to any bench testing since there was no change made to the
   hardware. Changes were made to the software, graphical user interface, and cosmetic
   changes that were tested as part of the overall system. The suites of bench tests are:
   Test                              Summary
   Design Verification   -   PSC     The purpose of these tests was to verify that the physical,
                                     mechanical, electrical, and system level requirements and
                                     design specifications were met for each sub-component of
                                     the PSC. Sample size varied from I to 6 units depending on
                                     the test case. Test methods were based on pre-defined test
                                     procedures. Objective pass/fail criteria are defined and
                                     used. The following PSC sub-components were tested:
                                     * Cart Drive
                                     * Set-up Structure (SUS)
                                     * Set-up Joint (SUJ)
                                     * Universal Surgical Manipulator (USM)
                                     * PSC Overload Testing

   IN TU II I VE
                             9   URG;CA L                                            1Pa   gec 5
Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 120 of 143




   Test                            Summary
                                   * Audio Intercom Hardware

   Design Verification   -   VSC   The purpose of these tests was to verify the sub-components
                                   of the VSC met the functional requirements as defined in
                                   the applicable Functional Specification Documents. Sample
                                   size was I unit except for the Endoscope and Endoscope
                                   adapter where 4 to 5 units were tested. Test methods were
                                   based on pre-defined test procedures. Objective pass/fail
                                   criteria were defined and used. The following VSC sub-
                                   components were tested:
                                   * Video Processor hardware
                                   * Endoscope Controller hardware
                                   * 8.5 mm Endoscope
                                   * Endoscope adapter

   Instrument Design               The purpose of these tests was to verify the IS4000
   Verification                    instruments met the physical, mechanical, and electrical
                                   requirement and specifications. Instrument compatibility to
                                   software parameters and user interface specifications were
                                   also verified. Samples sizes up to 5 units for all 24
                                   instruments were used. For load handling and grip forces
                                   verification, worst case representative instruments were
                                   tested. The following design verification tests were
                                   performed:
                                     *All Instrument types (24)
                                     .Instrument Electrical Testing
                                     *Load Handling
                                     *Grip Force Comparison for grasping instruments




                             SU      RG        I     CAL'P                           a ge 6
Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 121 of 143




   Test                          Summary
   Instrument Reliability/Life   The purpose of this test was to confirm the instruments met
   Testing                       the projected life of each re-usable instrument. A sample of
                                 9 instruments types was subjected to life testing
                                 representing worst case for all 24 instruments. A sample
                                 size of 4 units of each type was tested. Test instruments
                                 were tested up to 8 life cycles to establish a projected life of
                                 5 clinical uses. Each life cycle consisted of cleaning,
                                 sterilizing, performance measurements, and simulated
                                 surgical use. Objective pass/fail criteria were defined and
                                 used. The following instruments were evaluated:
                                 * Monopolar Curved Scissors
                                 * Maryland Bipolar Forceps
                                 " Large Needle Driver
                                 * Black Diamond Micro Forceps
                                 * Mega SutureCut Needle Driver
                                 * ProGrasp Forceps
                                 * Tenaculumn Forceps
                                 * Permanent Cautery Hook
                                 * Small Clip Applier

   Accessories Testing           0 The purpose of this test was to confirm that Column and
                                   Instrument Arm Drapes with sterile adapters met the
                                   specifications and requirements for maintenance of
                                   sterility. A sample of 5 units of each type was evaluated
                                   per the verification protocol. Objective pass fail criteria
                                   were defined and used.
                                 * Reusable trocars were tested for physical, mechanical,
                                   and interface requirements. A sample of 4 units of each
                                   type of reusable trocar was tested per the verification
                                   protocol. Objective pass/fail criteria were defined and
                                   used.


   Pre-Clinical Verification via cadaver and animal models
   The IS4000 system was evaluated for surgical access for seven representative procedures
   using multiple patient positions and port locations involving 10 cadavers (2 male and 8
   female) and one 20 kg porcine model. Test cases validated requirements across all
   system components associated with system set-up, positioning, docking, transporting and
   procedure specific requirements for achieving external access and internal surgical

   I NTU IT IVI
     SU RG ICAL'1                                                                       a gec 7
Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 122 of 143




   targets. Specifically, the protocol focused on the IS4000 system's ability to safely and
   effectively:
       " Maneuver the PSC and USMs into proper surgical position for the target
         procedure
       * Reach and attach the USMs to the ports
       * Maintain adequate external clearance between the system and its surroundings at
         all times (e.g., during transport, roll-up, and intraoperative use)
       * Reach the internal surgical targets with the instruments and endoscope
       * Maximize patient access

   The following table shows the types of procedures used to set-up and deploy the system:
   Procedure!           Port                  Port         Work        Body Wall   Patient           Working
   # of cases           Location              Spacing      Volume      Type        Position          Distance
   Low Anterior         Anterior              8-l1 cm       -j3kcatS   Abdomen     Trendelenburg     3-15 cm
   Resection! 2         Transverse!                                                Right roll
   (cadaver)            Anterior                                                   Lithotomy
                        Oblique
   Gastric Bypass/ 3    Anterior              8-11 cm      Between     Thick       Reverse           4-12 cm
   (cadaver)            Transverse                         1-3k con'   Abdomen     Trendelenburg
                                                                                   Lithotomy
   Hysterectomy! 3      Anterior              8-11 cm      > kc        Abdomen     Trendelenburg     3-15 cm
   (cadaver)            TLransverse                                                Lithotomy
   Mitral Valve         Lateral,              2-8 cm       <lk cm      Ribs        Supine,           2-8 cm
   Repair! I            Anterior,                                                  Left roll right
   (cadaver)            Coronal                                                    arm down
   Cardiac              Lateral,               5-8 cm      Between     Ribs        Supine, drop      2-8 cm
   Revascularization/   Anterior,                          1-3k cm'                Left shoulder
   I (cadaver)          Coronal
   Nephrectomy w/       Anterior,              5-11 Cm     Between     Abdomen     Lateral           2-9 cm
   partial              Lateral,                           1-3k cm3                decubitus, flex
   Ureterectomy! 3      Sagittal
   (cadaver)
   Pediatric/ 2         Variable               2-5 cm      Between     Abdomen     Variable          21c
   (small porcine                                          1-3k cm3
   <20_kg)              ________________________________                                             _____




   Representative Surgical Procedures in Live Animal Models
   A series of six evaluations in which surgeons performed complete procedures on live
   animal models were conducted covering the range of specialties listed in the indication
   statement. Each study included clinical endpoints to assess safety and effectiveness of
   the 1S4000 system that were appropriate for the procedure being performed. The
   evaluations for five of the six specialties involved surviving the animal models for a
   minimum of 21 days.
   I NHIU IlTIV E
                               SU A G CAC                                                            aitgc     8
Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 123 of 143




   General laparoscopic surgical procedures

   Right Colectomy                Canine Model (N=4) with weights 25-35 kg
   Prospective Study             ________________________________
   No. of Investigators:          One (trained on system 4-6 weeks pror to use)
   Success Criteria Safety:       Ability to perform procedure without intraoperative adverse events.


   Success Criteria               Ileocolic anastomosis intact and looking healthy at day of euthanasia.
   Effectiveness:                 Normal eating and bowel movements over post-op period.
   Instrumentation Used:          Fenestrated Bipolar Forceps, Tip-Up Grasper, 300 down endoscope,
                                  Monopolar Curved Scissors, EndoGlA® Ultra-Universal stapler,
                                  Endopouch® specimen retrieval bag, and LigaClips.
   Findings:                      I. Surgical time ranged from 30-65 minutes shorter times noted
                                      with each subsequent case.
                                  2. There was no conversion to open surgery.
                                  3. Estimated blood loss was 10 mal in all cases.
   Adverse Events:                I. Unanticipated splenic injury with placement of port. Splenic
                                      injury was repaired and procedure continued without further
                                      incident.
                                  2. There were no device-related adverse events.
   Postmortem Assessment          1. Animals were euthanized and the operative site examined grossly
   Protocol:                          for intactness of the ileoclic anastomosis and tissue health.
                                  2. Blood samples collected for hematology and chemistry analysis.
                                  3. Histopathology if needed on abnormal tissue as determined by
                                      Veterinary Pathologist.
   Postmortem findings:           1. All four animals survived for 26 days with normal vital signs and
                                      absence of device-related adverse events intra-operatively and
                                      during the post-operative period.
                                  2. One animal presented with intermittent inappetance, moderate
                                      weight loss and clinical pathology results indicative of ongoing
                                      inflammation.
                                  3. The ileocolic anastomoses were intact and functional at the end
                                      of the survival period. In the animal with irregular clinical
                                      observations, solid feces were found distal to the anastomosis
                                      with surrounding tissue inflammation (not device-related) at the
                                      end of the survival period.
                                  4. All animals had a loop of small bowel covering the staple line, as
                                      observed during the post-survival evaluation surgery. This did
                                      not cause obstruction of the anastomosis in any of the animals.
                                      All other animals were free of clinically significant variances in
                                      observations or clinical pathology.




   I NT U I t I YE
                              SUR G ICAL'                                                   11a g       9
Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 124 of 143




   General laparoscopic surgical procedures (pediatric)

   Nissen Fundoplication        Canine Model (N 4),with weights 9-15 kg (representative of
   Prospective Study        _   pediatric pop ulation)
   No. of Investigators:        One
   Success Criteria Safety:     Ability to perform procedure without intraoperative adverse events.
                                Normal vital signs and absence of device-related adverse events
                                during postoperative period.
   Success Criteria             Fundoplication wrap intact and looking healthy at day of euthanasia.
   Effectiveness:               Normal eating over post-o period.
   Instrumentation Used:        Monopolar Curved Scissors, Fenestrated Bipolar Grasper, Tip-Up
                                Grasper, 3 0' down endoscope, Large Needle Drivers
   Findings:                    1. Surgery time ranged from 48-68 min.
                                2. No animal required conversion to open surgery.
                                3. Estimated blood loss average was 13.8 ml.
                                4. Moderate weight loss occurred in all four animals during the
                                    course of the study, and ranged from a 1.1-1.7 kg decrease.
                                5. All animals retained good appetites and were clinically healthy
                                    throughout the duration of the survival period with no
                                    observations of vomiting, regurgitation, or other GI upset, and no
                                    reported loss of body condition. The weight loss was likely due
                                    to decreased caloric intake as a result of the post-operative
                                    dietary change to canned food/gruel to accommodate GI tract
                                    changes from the Nissen fundoplication.
   Adverse Events:              I1. One animal sustained a splenic injury during takedown of the
                                    gastro-colic ligament using the Monopolar Curved Scissors.
                                    Bleeding was controlled by applying standard surgical
                                    techniques of pressure to the puncture site with a 4x4 gauze and
                                    monopolar electro-cautery. Hemostasis was achieved and this
                                    event had no impact on the clinical outcome for the animal. This
                                    was felt to be related to surgical error rather than instrumentation
                                    as the scissor was under the command of the surgeon and not a
                                    result of motions from the system.
   Postmortem Assessment        I. Animals were euthanized and the operative site examined grossly
   Protocol:                        for intactness of fundal wrap and tissue health.
                                2. Blood samples collected for hematology and chemistry analysis.
                                3. H-istopathology if needed on abnormal tissue as determined by
                                    Veterinary Pathologist.
    Postmortem Findings:        I. In the post-survival evaluation surgeries on Day 24, all wraps
                                    were found to be intact with no abnormalities noted in the
                                    surrounding tissue.
                                2. One slight adhesion was noted at a port site in one animal.




   I NTIUIII VE
                           SU AC CA L'l~age                                                          10
Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 125 of 143




   General urologic surgical procedures (pediatric)

   Pyeloplasty                           Porcine Model (N=4) with weights 25-30 kg
   Prospective Study
   No. of Investigators:                 One
   Success Criteria Safety:              Ability to perform procedure without intraoperative adverse events.
                                         Normal vital signs and absence of device-related adverse events
                                         during intra-operative and post-op periods.
   Success Criteria                      Normal passage of urine throughout the survival period.
   Effectiveness:                        Normal peristalsis of ureter at day of euthanasia.
                                         No stricture of ureter at day of euthanasia.
                                         Normal eating and bowel movements over post-op period.
   Instrumentation Used:                 Tip Up Grasper, Monopolar Curved Scissors, Maryland Bipolar
          ____________________Forceps,            Large Needle Driver
   Findings:                             I. Surgical time range from 50-62 minutes.
                                         2. There were no conversions to an open procedure.
          __________________3.               Estimated blood loss average was 15 ml.
   Adverse Events:                       I. One animal was noted to have thickened port sites with some
                                            purulent material expressed. Peritonea] wounds on this animal
                                            had healed normally.
                                         2. There were no device-related adverse events.
   Postmortem Assessment                 I. Animals were euthanized and the operative site examined
   Protocol:                                grossly for intactness of the pyeloplasty, presence or absence of
                                            intra-peritoneal fluid, peristaltic activity.
                                         2. Blood samples collected for hematology and chemistry analysis.
                                         3. The anastomotic segment was explanted and histopathology
                                            performed by Veterinary Pathologist.
   Postmortem Findings:                  I.All four animals survived for 26 days with normal vital signs and
                                            absence of device-related adverse events intra-operatively and
                                            during the post-operative period. All animals were free of
                                            clinically significant variances in observations or clinical
                                            pathology.
                                         2. The ureteral anastomoses were intact and functional at the end of
                                            the survival period. There was no evidence of stricture as
                                            evidenced by the successful passage of a 6F dilator.
                                         3. All animals were found to have 20cc clear abdominal fluid at
                                            euthanasia. This was the same finding prior to beginning the
           ___________________               surgery.

   Urologic surgical procedures

   Radical Nephrectomy                   Female Porcine Model (N=4) with weights 50-60 kg
   Prospective Study
   No. of Investigators:                 One (trained on system 6 weeks prior to study)
   Success Criteria Safety:              Ability to perform procedure without intraoperative adverse events.
                                         Normal vital signs and absence of device-related adverse events
                                         during intra-operative and post-op periods.
   Success Criteria                      Successful organ removal.
   Effectiveness:                        Normal eating and bowel movements over post-op period

    INTI UI iI VE
      SUR G ICAL'                                                                                  1lagc       1
Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 126 of 143




   Instrumentation Used:               Tip Up Grasper, Monopolar Curved Scissors, Fenestrated Bipolar
         ___________________Forceps,            Laparoscopic EndoGlA Ultra-Universal stapler,
   Findings:                           1. Surgical time range from 35-42 minutes.
                                       2. There were no conversions to an open procedure.
                                       3. Successful removal of kidney in all animals.
         __________________4.              Estimated blood loss average 12.5m].
   Adverse Events.                     I. One splenic injury during port placement controlled with local
                                          measures.
                                       2. There were no device-related adverse events.
   Postmortem Assessment               I. Animals were sedated and the operative site palpated for pain
   Protocol:                              and swelling and then euthanized. All port sites healed.
                                       2. Blood samples collected for hematology and chemistry analysis.
                                       3. Histopathology performed by Veterinary Pathologist on
                                          abnormal tissue if needed.
   Postmortem Findings:                1. All four animals survived for 25-28 days with normal vital signs
                                          and absence of device-related adverse events intra-operatively
                                          and during the post-operative period.
                                       2. No inappetance or other G1 disturbances were reported, and all
                                          animals remained in good condition throughout the duration of
                                          the survival period.
                                       3. None of the Animals showed any signs of pain reaction.

   Gynecologic laparoscopic surgical procedures

   Hysterectomy                        Female Porcine Model (N=4) with weights 35-40 kg
   Prospective Study
   No. of Investigators:               One (trained on system 2 weeks prior to study)
   Success Criteria Safety:            Ability to perform procedure without intraoperative adverse events.
                                       Normal vital signs and absence of device-related adverse events
                                       during intra-operative and post-op periods.
   Success Criteria                    Successful organ removal.
   Effectiveness:                      Normal eating and bowel movements over post-op period.
   Instrumentation Used:               Tip Up Grasper, Monopolar Curved Scissors, Fenestrated Bipolar
                                       Forceps, Mega SutureCut Needle Driver,
   Findings:                           1. Surgical time range from 29-55 minutes; shorter time noted with
                                           each subsequent case.
                                       2. There was no conversion to an open procedure.
                                       3. Estimated blood loss average IlOmI.
                                       4. Successful removal of uterus in all animals.
   Adverse Events:                     There were no device-related adverse events.
   Postmortem Assessment               I1. Animals were euthanized and the vaginal cuff closure assessed.
   Protocol:                               A trans-vaginal leak test was performed.
                                       2. Blood samples collected for hematology and chemistry analysis.
                                       3. Histopathology performed by Veterinary Pathologist on
                                           abnormal tissue if needed.




    ITU 1fI I
                                                                                                P)agec   12
Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 127 of 143




   Postmortem Findings:              1. All four animals survived for '21 days with normal vital signs and
                                        absence of device-related adverse events intra-operatively and
                                        during the post-operative period.
                                     2. All vaginal cuffs were found to be intact with no abnormalities
                                        noted in the surrounding tissue.
                                     3. There were no leaks observed in the trans-vaginal air leak
           _____________________           testing.

   General thoracoscopic surgical and thoracoscopically-assisted cardiotomy
   procedures

   Mitral Valve Repair               Canine Model (N=9a) with weights 28-35 kg
   Prospective Study                 Comparative performance study of da Vinci IS3000 to the
                                     IS4000
   No. of Investigators:             Two board certified cardio-thoracic surgeons each performed
                                     4 procedures, 2 using the 1S3000 and 2 using the 154000.
   Success Criteria Safety:          Ability to perform procedure without intraoperative adverse events.
   Success Criteria                    1. Placing a cardioplegia catheter.
   Effectiveness:                      2. Simulating pacemaker lead placement.
                                       3. Closing a leaflet defect.
                                      4. Perform an annuloplasty with a flexible band.
                                       5. Intra-operative valve leak test as surrogate for assessment of
                                          mitral regurgitation.
   Instrumentation Used:             Large Needle Driver, Resano Forceps, Atrial Retractor Short Right,
                                     Monopolar Curved Scissors
   Procedural Steps:                  I. Placing a cardioplegia catheter.
                                     2. Simulating pacemaker lead placement.
                                     3. Closing a leaflet defect.
          __________________4.             Perform an annuloplasty with a flexible band.
    Findings:                        1. Total surgical time for all steps was 67-93 minutes for the
                                        IS3000 and 76-101 minutes for the 1S4000.
                                     2. Time to cardioplegia catheter averaged 8.71 minutes for the
                                        1S3000 and 8.12 minutes for the 1S4000.
                                     3. Time for lead placement averaged 13.25 minutes for the IS3000
                                        Iand 13.5 minutes for the 154000.
                                     4. Time to completion of annuloplasty averaged 14.74 minutes for
                                        the IS3000 and 14.57 minutes for the 1S4000.
                                     5. All animals had measures for mnitral valve regurgitation that were
                                        equal to pre-operative measures. All changes were acceptable to
           ____________________            surgeons.
   Adverse Events:                   'One animal (D955) in the 1S4000 group died intra-operatively due
                                     to a non-device-related adverse event, an acute onset pulmonary
                                     complication leading to bronchial obstruction with reduced 02
                                     exchange. This animal was excluded from the study, and another
                                     animal (D999) added to the study.

                                     There were no device-related adverse events.
    Postmortem Assessment            None as animals were euthanized during the procedures to simulate
    Protocol:                        bypass machine.


                                  S UR I   CA*                                                 11age     13
Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 128 of 143




   The results of the animal testing demonstrate that the IS4000 Surgical System can be
   used to safely and effectively perform procedures from all of the specialties listed in the
   indications for use statement.

   Human Factors
   A Human Factor (HF) engineering process was followed in accordance with FDA
   guidelines for medical devices:

   *    Medical Device Use-Safety: Incorporating Human Factors Engineering into Risk
        Management, 2000
   *    Draft Guidance for Industry and Food and Drug Administration Staff -Applying
        Human Factors and Usability Engineering to Optimize Medical Device Design, 2011

   The HF process focused primarily on identifying and mitigating use-related risks to safe6
   levels while also providing a user friendly product. For the IS4000 system, an extensive
   HF process was followed documenting many user research, design iteration, and
   formative evaluations prior to usability validation testing. A summative usability
   validation study was conducted with 15 teams of users (surgeons and OR team). This
   study was conducted in a simulated OR and involved representative typical workflow
   scenarios as well as troubleshooting scenarios that involved safety-critical tasks.
   Training materials and user manuals were developed in concert with the product
   hardware and software, and were incorporated in the validation study. The study
   assessed the following:
        " ensure intended users could perform essential and high risk tasks in the expected
          use environments in a safe and effective manner;
        * validate that use-related risks have been mitigated to acceptable levels of residual
          risk;
        * assess the overall ease of use and usability of the 1S4000 Surgical System;
        * this study evaluated whether the design introduced any previously unknown use-
          related risks.

   Fifteen surgeons from different surgical specialties (urology, gynecology, general surgery
   and thoracic) from novice (<20 cases) to very experienced (>200 cases) participated in
   the study. In addition, fifteen OR staff (5 circulating nurses, 9 scrub nurse/tech, and
   I physician's assistant) provided OR support during the sixteen study sessions. Each
   participant received one-half day of hands-on training prior to conducting testing. A
   simulated OR environment was provided to perform pre-operation set-up tasks
   (e.g., docking, draping, power on), intraoperative tasks (e.g., installing and activating
   instruments, instrument exchange, manipulating instruments), and post-operative tasks
   (e.g., undocking, cleaning, sorting for reprocessing). Data collected included both

    INTU IlTIV E
       SUR GtCAL'                                                                      a   c     14
Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 129 of 143




   objective performance data and subjective feedback from participants. Objective
   performance data included observations of users' ability to complete tasks, use-errors,
   close calls, and any difficulties encountered. Subjective feedback included open-ended
   questions about risks and safety, multiple choice ratings, and follow-up interviews.

   The Model IS4000 do Vinci Surgical System has been assessed and found to be safe and
   effective for its intended uses, by the intended users, in its intended use environment.
   The Human Factor engineering process, culminating in a usability validation study, was
   to identify and assess the use-related risks associated with the 1S4000 Surgical System.
   The safety and usability of the IS4000 Surgical System was assessed to ensure residual
   risk is at acceptable levels, and that the use-safety of the system has not diminished in
   comparison to the IS3000 Surgical System.

   Summary:
   Based on the intended use, indications for use, technological characteristics and
   performance data, the Intuitive Surgical do Vinci Surgical System, Model 154000, is
   substantially equivalent (SE) to the predicate device, the Intuitive Surgical do Vinci Si
   Surgical System, Model 153000. This SE determination is based on bench testing
   including reliability testing, animal/cadaver validation, simulated clinical procedures in
   live animals, and Human Factors assessment. The bench/reliability testing verified that
   the design requirements and specifications for the new and/or changed components of the
   system are met. The animal/cadaver validation demonstrated the users' ability to use the
   system to accurately control the endoscopic instruments, to reach the necessary target
   anatomy, and to perform surgical tasks. The simulated clinical procedures in live animals
   provided clinical validation that the system can safely and effectively complete
   representative surgical procedures encompassed by the indications for use statement.
   Finally, the Human Factors assessment provided further assurance that risks due to user
   errors are identified and mitigated.

   This, SE determination did not require clinical data for the following reasons:
       " The indications for use are within the scope of the predicate device (do Vinci
         1S3000).
       " The changes to the device hardware and software were such that bench testing,
         animal/cadaver validation, and simulated clinical procedures in live animals were
         adequate to establish SE to the predicate.

   This review did not compare hunman clinical performance between the 1S4000 System to
   the 1S3000 System. This review did not assess user training, although a training program
   was described as part of the human factors assessment. Finally, because there were no
   human clinical data, user learning curve was not assessed for the new model.


   IN TU IT IVEI
                         SU         RG          CAL'a                                 g e 15
     Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 130 of 143



*     DEPARTMENT OF HEALTH & HUMAN SERVICES                                           Public Health, Service


                                                                                     Food and Drug Administrtion
                                                                                     10903 New Hampshire Avenue
                                                                                     Docwrnn Conwoul   Center - W066-0609
                                                                                     Silver Spring. MD 20993-M02



                                                                   March 28,       2014
    Intuitive Surgical Incorporated
    Mr. Brandon Hansen
    Senior Manager, Regulatory Affairs
     1266 Kifer Road
    Sunnyvale, California 94086

    Re: K131861
        Trade/Device Name: da Vinci Surgical System, Model IS4000
        Regulation Number: 21 CER 876.1500
        Regulation Name: Endoscope and accessories
        Regulatory Class: Class [1
        Product Code: NAY, OCJ
        Dated: June 19, 2014
        Received: June 24, 2013

    Dear Mr. Hansen:

    We have reviewed your Section 510(k) premarket notification of intent to market the device
    referenced above and have determined the device is substantially equivalent (for the indications
    for use stated in the enclosure) to legally marketed predicate devices marketed in interstate
    commerce prior to May 28, 1976, the enactment date of the Medical Device Amendments, or to
    devices that have been reclassified in accordance with the provisions of the Federal Food, Drug,
    and Cosmetic Act (Act) that do not require approval of a premarket approval application (PMA).
    You may, therefore, market the device, subject to the general controls provisions of the Act. The
    general controls provisions of the Act include requirements for annual registration, listing of
    devices, good manufacturing practice, labeling, and prohibitions against misbranding and
    adulteration. Please note: CDRI- does not evaluate information related to contract liability
    warranties. We remind you; however, that device labeling must be truthful and not misleading.

    If your device is classified (see above) into either class 11 (Special Controls) or class III (PMA), it
    may be subject to additional controls. Existing major regulations affecting your device can be
    found in the Code of Federal Regulations, Title 21, Parts 800 to 898. In addition, FDA may
    publish further announcements concerning your device in the Federal Register.

    Please be advised that FDA's issuance of a substantial equivalence determination does not mean
    that FDA has made a determination that your device complies with other requirements of the Act
    or any Federal statutes and regulations administered by other Federal agencies. You must
    comply with all the Act's requirements, including, but not limited to: registration and listing (21
    CFR Part 807); labeling (21 CFR Part 801); medical device reporting (reporting of medical
    device-related adverse events) (21 CFR 803); good manufacturing practice requirements as set
Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 131 of 143



Page 2 - Mr. Brandon Hansen


forth in the quality systems (QS) regulation (21 CFR Part 820); and if applicable, the electronic
product radiation control provisions (Sections 53 1-542 of the Act); 21 CFR 1000-1050.

If you desire specific advice for your device on our labeling regulation (21 CER Part 80l), please
contact the Division of Small Manufacturers, International and Consumer Assistance at its toll-
free number (800) 638-2041 or (301) 796-7100 or at its Internet address
http://www.fda.grov/MedicalDevices/ResourcesforYou/Industrv/default.htm. Also, please note
the regulation entitled, 'Misbranding by reference to premarket notification" (21 CFR Part
807.97). For questions regarding the reporting of adverse events under the MDR regulation (21
CER Part 803), please go to
http://www.fda.avfMedicaloevices/Safetv/ReoortaProblem/default.htm for the CDRH's Office
of Surveillance and BiometricslDivision of Postmarket Surveillance.

You may obtain other general information on your responsibilities under the Act from the
Division of Small Manufacturers, International and Consumer Assistance at its toll-free number
(800) 638 2041 or (301) 796-7100 or at its Internet address
hnt://www.fda.pov/Medicalflevices/ResourcesforYou/IndustCv/default.htm.

                                                     Sincerely yours,
                                                      Binita S.Ashar.7-S
                                                      201 4,03.2846600i50 -04'00'
                                                     Binita S.Ashar, M.D., M.B.A., F.A.C.S.
                                                     Acting Director
                                                     Division of Surgical Devices
                                                     Office of Device Evaluation
                                                     Center for Devices and
                                                       Radiological Health

Enclosure
          Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 132 of 143




510(k) Number (ifknown)
K13 1861

Device Name
da Vinci Surgical System, Model 1S4000, and EndoWristQ® Instruments, and Accessories

Indications for Use (Describe)

The Intuitive Surgical Endloscopic Instrument Control System (da Vinci Surgical System, Model lS4000) is intended to assist in the
accurate control of Intuitive Surgical Endoscopic Instruments including rigid endoscopes, blunt and sharp endloscopic dissectors,
scissors, scalpels, forcepsipick-ups, needle holders, endoscopic retractors, electrocautery and accessories for endoscopic manipulation
of tissue, including grasping, cutting, blunt and sharp dissection, approximation, ligation, electrocautery, suturing, and delivery and
placement of microwave and cryogenic ablation probes and accessories, during urologic surgical procedures, general laparoscopic
surgical procedures, gynecologic laparoscopic surgical procedures, general thoracoscopic surgical procedures and thoracoscopically-
assisted cardiotorny procedures. The system can also be employed with adjunctive mediastinotomy to perform coronary anastomosis
during cardiac revascularination. The system is indicated for adult and pediatric use. It is intended to be used by trained physicians in
an operating room environment in accordance with the representative, specific procedures set forth in the Professional Instructions for
Use.




Type of Use (Select one or both, as applicable)
              [0 Prescription Use (Part 21 CFR 801 Subpart D)              EJOver-The-Counter     Use (21 CFR 801 Subpart C)

            PLEASE DO NOT WRITE BELOW THIS LINE                   -   CONTINUE ON A SEPARATE PAGE IF NEEDED.

                                                     FOR FDA USE ONLY
Concurrence of Center for Devices and Radiological Health (CDRH) (Signature)
  Long H.Chefo                                         BS

  (Division            Sign7Off)                                                 510(k)Nurnber:                K131861.
 Division of Surgical Devices
FORM FDA 3881 (1114)                                             Page 1 of 2                                                                EF
Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 133 of 143




       EXHIBIT 5
    Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 134 of 143
  DEPARTMENT OF HEALTH & HUMAN SERVICES                                           Public Health Service


                                                                                  Food and Drug Administration
                                                                                  10903 New Hampshire Avenue
                                                                                  Document Control Center – WO66-G609
                                                                                  Silver Spring, MD 20993-0002




                                                                               December 10, 2014

Intuitive Surgical Incorporated
Ms. Crystal Ong
Regulatory Affairs
1266 Kifer Road
Sunnyvale, California 94086

Re: K142683
    Trade/Device Name: 12mm Endoscope and Accessories
    Regulation Number: 21 CFR 876.1500
    Regulation Name: Endoscope and accessories
    Regulatory Class: Class II
    Product Code: NAY, KCT
    Dated: September 18, 2014
    Received: September 19, 2014

Dear Ms. Ong:

We have reviewed your Section 510(k) premarket notification of intent to market the device
referenced above and have determined the device is substantially equivalent (for the indications
for use stated in the enclosure) to legally marketed predicate devices marketed in interstate
commerce prior to May 28, 1976, the enactment date of the Medical Device Amendments, or to
devices that have been reclassified in accordance with the provisions of the Federal Food, Drug,
and Cosmetic Act (Act) that do not require approval of a premarket approval application (PMA).
You may, therefore, market the device, subject to the general controls provisions of the Act. The
general controls provisions of the Act include requirements for annual registration, listing of
devices, good manufacturing practice, labeling, and prohibitions against misbranding and
adulteration. Please note: CDRH does not evaluate information related to contract liability
warranties. We remind you, however, that device labeling must be truthful and not misleading.

If your device is classified (see above) into either class II (Special Controls) or class III (PMA), it
may be subject to additional controls. Existing major regulations affecting your device can be
found in the Code of Federal Regulations, Title 21, Parts 800 to 898. In addition, FDA may
publish further announcements concerning your device in the Federal Register.

Please be advised that FDA’s issuance of a substantial equivalence determination does not mean
that FDA has made a determination that your device complies with other requirements of the Act
or any Federal statutes and regulations administered by other Federal agencies. You must
comply with all the Act’s requirements, including, but not limited to: registration and listing (21
CFR Part 807); labeling (21 CFR Part 801); medical device reporting (reporting of medical
   Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 135 of 143

Page 2 – Ms. Crystal Ong


device-related adverse events) (21 CFR 803); good manufacturing practice requirements as set
forth in the quality systems (QS) regulation (21 CFR Part 820); and if applicable, the electronic
product radiation control provisions (Sections 531-542 of the Act); 21 CFR 1000-1050.

If you desire specific advice for your device on our labeling regulation (21 CFR Part 801), please
contact the Division of Industry and Consumer Education at its toll-free number (800) 638-2041
or (301) 796-7100 or at its Internet address
http://www.fda.gov/MedicalDevices/ResourcesforYou/Industry/default.htm. Also, please note
the regulation entitled, sMisbranding by reference to premarket notifications (21CFR Part
807.97). For questions regarding the reporting of adverse events under the MDR regulation (21
CFR Part 803), please go to
http://www.fda.gov/MedicalDevices/Safety/ReportaProblem/default.htm for the CDRH’s Office
of Surveillance and Biometrics/Division of Postmarket Surveillance.

You may obtain other general information on your responsibilities under the Act from the
Division of Industry and Consumer Education at its toll-free number (800) 638-2041 or (301)
796-7100 or at its Internet address
http://www.fda.gov/MedicalDevices/ResourcesforYou/Industry/default.htm.

                                             Sincerely yours,

                                              David Krause -S
                                      for    Binita S. Ashar, M.D., M.B.A., F.A.C.S.
                                             Director
                                             Division of Surgical Devices
                                             Office of Device Evaluation
                                             Center for Devices and
                                              Radiological Health

Enclosure
   Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 136 of 143

da Vinci® Xi (IS4000) 12 mm Endoscope and Accessories        Traditional 510(k)




                     K142683




                                                               Page |1
   Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 137 of 143

da Vinci® Xi (IS4000) 12 mm Endoscope and Accessories        Traditional 510(k)




                     K142683




                                                               Page |2
                                                                    K142683
   Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 138 of 143
                                                                    Page 1 of 6
da Vinci® Xi (IS4000) 12 mm Endoscope and Accessories       Traditional 510(k)


                                          510(k) Summary

510(k) Owner:                   Intuitive Surgical, Inc.
                                1266 Kifer Road
                                Sunnyvale, CA 94086

Contact:                        Crystal Ong
                                Regulatory Affairs
                                Phone Number: 408-523-8636
                                Fax Number: 408-523-8907
                                Email: crystal.ong@intusurg.com

Date Summary Prepared:          September 18, 2014
Trade Name:                     da Vinci® Xi (IS4000) 12 mm Endoscope and Accessories
Common Name:                    Endoscope and accessories
Classification:                 Class II
                                21 CFR 876.1500, Endoscope and Accessories
Product Codes:                  NAY (System, Surgical, Computer Controlled Instrument)
                                KCT (Sterilization Wrap)
Classification Advisory
Committee:                      General and Plastic Surgery
Predicate Device:               da Vinci® Xi Surgical System device, K131861
                                EndoWrist® Stapler 45, Stapler 45 Reloads,K140553
                                Intuitive Surgical Endoscope Sterilization Tray, K133942

Device Description
The Intuitive Surgical da Vinci® Xi (IS4000) 12 mm Endoscope and Accessories use the existing
endoscopic imaging system submitted in K131861 (cleared March 28, 2014). The 12 mm rigid
endoscopes come in both 0° and 30° angles for use through 12 mm ports.
Entry to the body cavity and maintenance of pneumoperitoneum are facilitated through the use of
a12 mm & Stapler cannulae (both standard and long lengths), blunt obturators (also in standard
and long lengths) and the 12 mm & Stapler Cannula Seal.
The Endoscope Sterilization Tray (an accessory to the 12 mm endoscope) is a thermoformed
plastic tray with silicone inserts, a plastic lid, and a stainless steel cover. The tray, lid, and cover
contain perforations to allow sterilization gases to penetrate the tray and sterilize the endoscope.
The Endoscope Sterilization Tray is designed to encase and protect da Vinci 12 mm endoscopes
during transport and sterilization. The tray is compatible with the STERRAD 100S, STERRAD
100NX Express and Steris V-Pro sterilization systems.


                                                                                        Page |1
                                                                      K142683
   Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 139 of 143
                                                                      Page 2 of 6
da Vinci® Xi (IS4000) 12 mm Endoscope and Accessories                            Traditional 510(k)


Intended Use/Indications for Use:
The 12 mm Endoscope is intended to provide real-time, 3D, high-definition imaging enabling
surgeons to perform minimally invasive surgery.
The intended use for the 12 mm & Stapler Accessories is unchanged from what was cleared in
K140553 (EndoWrist® Stapler 45, Stapler 45 Reloads). They are being submitted again in this
510(k) to clear them for use with the subject device, da Vinci® Xi (IS4000) 12 mm Endoscope.

The indications for use for the 12 mm Endoscope Sterilization Tray is a modification of the
indication statement for the Endoscope Sterilization Tray (K133942). The model numbers for
the 12 mm Endoscope have been added. Steris V-Pro was also validated and therefore added to
the indication statement. Finally, the maximum weight of the tray and endoscope has been
adjusted to reflect the weight of the modified subject devices. The resulting indications for use
for the 12 mm Endoscope Sterilization Tray are as follows:

   The Intuitive Surgical 12 mm Endoscope Sterilization Tray is intended for use to encase and
   protect da Vinci Xi endoscopes (Model #’s 951246 and 951247) for sterilization in any of the
   following sterilization machines/cycles:
   • STERRAD 100NX sterilization system using the Express cycle
   • STERRAD 100S sterilization system using the Standard cycle
   • Steris V-PRO maX using the Non Lumen, Flexible, or Lumen cycles
   • Steris V-PRO 1 Plus using the Non Lumen or Lumen cycles
   • Steris V-PRO 1 using the V-PRO cycle
   The sterilization cycle parameters of the sterilizers are preset by the manufacturers and are
   not adjustable. The maximum product load per tray is one da Vinci Xi Endoscope. The
   maximum weight of tray and endoscope is 11.0 lbs. The Intuitive Surgical Endoscope
   Sterilization Tray is intended to be used with legally marketed, FDA-cleared STERRAD and
   Steris compatible sterilization wrap in order to maintain sterility of the enclosed endoscope.
Technological Characteristics:
In terms of intended use, indications for use, and technological characteristics, the da Vinci® Xi
(IS4000) 12 mm Endoscope and Accessories are substantially equivalent to the currently
marketed da Vinci Xi Surgical System device, cleared under K131861, EndoWrist® Stapler 45,
Stapler 45 Reloads cleared under K140553, and the Intuitive Surgical Endoscope Sterilization
Tray, cleared under K133942.

Performance Data:
Performance test data (bench and animal tests) demonstrate that the subject device is
substantially equivalent to the predicate devices and that the design output meets the design input


                                                                                    Page |2
                                                                        K142683
    Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 140 of 143
                                                                        Page 3 of 6
da Vinci® Xi (IS4000) 12 mm Endoscope and Accessories                           Traditional 510(k)


requirements for the da Vinci® Xi (IS4000) 12 mm Endoscopes. The testing conducted consisted
of design verification, reliability and animal testing.

Design Verification:

The testing provided in this submission consisted of dimensional measurements, mechanical, and
functional verification.

Test                                              Summary
Design Verification, 12 mm Endoscope – All        The purpose of this test was to verify that the
final tests PASSED                                endoscopes met the dimensional, mechanical,
                                                  functional, and electrical requirements and
                                                  specifications. Test methods were based on
                                                  pre-defined test procedures, and objective
                                                  pass/fail criteria were defined in the protocol
                                                  and used. Sample sizes up to six units were
                                                  used. The following design verification tests
                                                  were performed:
                                                   - Illumination
                                                   - Mechanical
                                                   - Electrical
                                                   - Equipment Interface
                                                   - Cleaning and Sterilization
                                                   - Labeling
Design Verification, 12 mm Endoscope              The purpose of this test was to verify that the
Sterilization Tray – All final tests PASSED       12 mm Endoscope Sterilization Tray met the
                                                  dimensional, functional, and labeling
                                                  requirements. Test methods were based on
                                                  pre-defined test procedures, and objective
                                                  pass/fail criteria were defined in the protocol
                                                  and used. Sample sizes up to four units were
                                                  used.


Reliability:

The testing provided in this submission consisted of simulated use cycling test articles through
their typical use environment, including sterilization. The evaluation method included visual
inspections as well as functional testing.




                                                                                   Page |3
                                                                      K142683
   Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 141 of 143
                                                                      Page 4 of 6
da Vinci® Xi (IS4000) 12 mm Endoscope and Accessories                         Traditional 510(k)


Test                                            Summary
Design Verification, Life, 12 mm Endoscope –    The purpose of this test was to verify that the
All final tests PASSED                          endoscopes were robust when exposed to a
                                                typical use environment. A sample size of nine
                                                was used. Test articles were cycled through
                                                Simulated clinical use including the following:
                                                 - Visual Inspection
                                                 - Mechanical Stressing
                                                 - RFID Functional Test
                                                 - Stereo Vision Test
                                                 - Simulated Use
                                                 - Clean
                                                 - Sterilize
Design Verification, 12 mm Endoscope            The purpose of this test was to compare the
STERRAD 100S Compatibility—All final            material effects of STERRAD 100NX Express
tests PASSED                                    Cycle to the material effects of the STERRAD
                                                100S Cycle on the 12 mm endoscope. A visual
                                                inspection of certain sites on the endoscope
                                                (different materials) was performed before and
                                                after sterilization cycling. Functional testing
                                                was also performed to confirm that the test
                                                article successfully survived sterilization
                                                cycling.
Design Verification, 12 mm Endoscope Steris     The purpose of this test was to compare the
V-Pro maX Compatibility—All final tests         material effects of STERRAD 100NX Express
PASSED                                          Cycle to the material effects of the Steris V-Pro
                                                maX on the 12 mm endoscope. A visual
                                                inspection of certain sites on the endoscope
                                                (different materials) was performed before and
                                                after sterilization cycling. Functional testing
                                                was also performed to confirm that the test
                                                article successfully survived sterilization
                                                cycling.


Animal Testing:

The testing provided in this submission was performed using simulated clinical models (animal)
to evaluate the performance of the da Vinci Xi (IS4000) 12 mm Endoscope. This included
design validation to confirm that the device meets the user needs and intended use, comparison
testing against the predicate device (IS4000 8 mm Endoscope), and surgeon evaluations.




                                                                                 Page |4
                                                                     K142683
   Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 142 of Page
                                                                     143 5 of 6

da Vinci® Xi (IS4000) 12 mm Endoscope and Accessories                            Traditional 510(k)


Test                                               Summary
Design Validation – All final tests PASSED         The purpose of this testing was to confirm that
                                                   the da Vinci Xi (IS4000) 12 mm Endoscope
                                                   meets the user needs and intended use as
                                                   documented in the Product Requirements
                                                   document. Testing was completed across three
                                                   labs conducted with three porcine. A variety
                                                   of surgical tasks were completed to evaluate
                                                   the 12 mm Endoscope’s vision characteristics.
                                                   Test methods were based on pre-defined test
                                                   procedures and objective pass/fail criteria were
                                                   defined in the protocol and used.
Device Comparison – All final tests PASSED         This testing compared the basic clinical
                                                   function of the da Vinci Xi (IS4000) 12 mm
                                                   Endoscope with respect to the predicate device
                                                   (IS4000 8 mm Endoscope). The study was a
                                                   side-by-side comparison of the da Vinci Xi
                                                   (IS4000) 12 mm Endoscope to the predicate
                                                   device (IS4000 8 mm Endoscope). Two
                                                   porcine were used in a pelvic, an upper GI, and
                                                   a kidney setup to complete various
                                                   visualization tasks for each device.
Surgeon Evaluation – All final tests PASSED        The purpose of this testing was to confirm that
                                                   the da Vinci Xi (IS4000) 12 mm Endoscope
                                                   has clinically acceptable performance and
                                                   allows for safe and effective surgical use as
                                                   assessed by independent, external surgeon
                                                   evaluators. Testing was completed across
                                                   three labs, utilizing canines or porcine. Six
                                                   independent, external surgeons served as
                                                   evaluators to complete the vision assessments.
                                                   All evaluators found each vision criteria
                                                   clinically acceptable and safe for the subject
                                                   device.


Human Factors and Usability Testing:
Summative usability validation studies were conducted with users (surgeons and operating room
staff) for the da Vinci® Xi Surgical System (K131861). These studies were conducted with the
predicate endoscopes in a simulated operating room and involved typical workflow scenarios as
well as certain troubleshooting scenarios related to safety-critical tasks. With the exception of a
separable light guide, the work-flow with the subject device is unchanged from the previously
evaluated predicate device.



                                                                                    Page |5
                                                                      K142683
   Case 5:19-cv-00055-TKW-MJF Document 77 Filed 03/29/21 Page 143 of 143
                                                                      Page 6 of 6
da Vinci® Xi (IS4000) 12 mm Endoscope and Accessories                         Traditional 510(k)


Summary:
Based on the intended use, indications for use, technological characteristics, and performance
data, the da Vinci® Xi (IS4000) 12 mm Endoscope and Accessories are substantially equivalent
to the currently marketed da Vinci Xi Surgical System device, cleared under K131861,
EndoWrist® Stapler 45, Stapler 45 Reloads cleared under K140553, and the Intuitive Surgical
Endoscope Sterilization Tray, cleared under K133942.




                                                                                 Page |6
